JANUARY 1993
COMMISSION DECISIONS AND ORDERS
01-14-93
01-25-93
01-25-93

Ramblin coal COmpany, Inc.
Aloe coal company
Cyprus Empire Corporation

KENT 90-429
PENN 91-40
WEST 91-454-R

Pg.
Pg.
Pg.

10

WEVA 92-749
CENT 91-217-RM
CENT 91-217-RM
WEVA 92-884
KENT 91-670-R
KENT 91-97-R
KENT 92-434
WEVA 92-1043
VA
92-82
PENN 91-147-R
KENT 92-350
CENT 92-202-M
WEVA 93-45-R
CENT 92-33-M
CENT 92-46-M
KENT 92-223
WEST 90-346-M
WEST 92-98-M
WEVA 92-793
SE
88-82-RM
VA
92-132
WEST 91-168
PENN 92-502-R
WEST 92-665~DM

Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.

17
26
30
34
46
48
56
58
60
82
90
97
99
109
111
113
125
128
130
141
143
149
172
177

WEST 92-210

Pg. 178

WEVA 92-1282

Pg. 189

1
4

ADMINISTRATIVE LAW JUDGE DECISIONS
01-04-93
01-05-93
01-28-93
01-05-93
01-06-93
01-07-93
01-07-93
01-07-93
01-08-93
01-11-93
01-13-93
01-15-93
01-19-93
01-21-93
01-21-93
01-21-93
01-21-93
01-21-93
01-21-93
01-25-93
01-25-93
01-27-93
01-28-93
01-28-93

01-28-93

McElroy coal company
Homestake Mining Company (Amended)
Homestake Mining Company (Amended)
Consolidation Coal company
Dotson & Rife Coal Company
Pontiki Coal Corporation
Raven Mining Company
Consolidation Coal Company
Jewell Smokeless Coal Corp.
Consolidation Coal Company
Arch of Kentucky Inc.
Little Rock Quarry Company
Martinka Coal Company
Price construction Inc.
Young Brothers Incorporated
Peabody Coal Company
Ford Construction Company
Magma Copper Company
Consolidation Coal Company
Asarco, Incorporated
Harman Mining Corp. (not final)
Mid-Continent Resources, Inc.
Consolidation Coal Company
sec.Labor for Daniel Baker v.
Newmont Gold Company
C. vJ. Mining Company

ADMINISTRATIVE LAW JUDGE ORDERS

12-21-92

Laurel Coal Corporation

JANUARY 199 3

The following cases were GRANTED review in the month of January:
Secretary of Labor, MSHA v. Pittsburg & Midway Coal Mining Company, Docket Nos.
CENT 91-196, CENT 91-197, CENT 91-202.
(Judge Morris, November 27, 1992)
Vincent Braithwaite v. Tri-Star Mining Company,
(Judge Fauver, December 1, 1992)

Docket No.

WEVA 91-2050-D.

Keystone Coal Mining Company v. Secretary of Labor, MSHA, Docket Nos. PENN 911480-R, PENN 91-1454-R, PENN 92-54-R.
(Judge Weisberger, December 7, 1992)

There were no cases filed in which review was DENIED.

COMMISSION DECISIONS AND ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K Street NW, 6th Floor
Washington, D.C. 20006
January 14, 1993
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket Nos. KENT 90-429
KENT 90-430

RAMBLIN COAL COMPANY, INC.

BEFORE:

Holen, Chairman; Backley, Doyle, and Nelson, Commissioners
ORDER

BY THE COMMISSION:
This civil penalty proceeding arises under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq. (1988)("the Mine Act"). On July
1, 1991, Administrative Law Judge William Fauver entered an unpublished order
staying further proceedings in this case on various citations for which the
Secretary of Labor had proposed civil penalties in accordance with her
"excessive history" program set forth in Program Policy Letter No. P90-III-4
(May 29, 1990)(the "PPL"), pending this Commission's decision in Hobet Mining
Inc., No. WEVA 91-65. Hobet involved the validity of the excessive history
program. On June 22, 1992, the judge issued a decision lifting that stay and
dismissing "the citations charging excessive history violations .... "
14 FMSHRC 1025, 1032 (June l992)(ALJ). On July 6, 1992, before the judge's
decision became final, the Secretary filed with the judge a motion for
reconsideration, which asserted that the Commission's decision in Drummond
Co., Inc., 14 FMSHRC 661 (May 1992), required remand of the penalty proposals
to the Secretary for recalculation. The record indicates that the judge did
not rule on the Secretary's motion.
The judge's jurisdiction terminated when his decision to dismiss the
citations was issued. 29 C.F.R. § 2700.65(c). Although the Secretary filed a
motion for reconsideration with the judge, she did not file a petition for
discretionary review of the decision within the 30-day period prescribed by
the Mine Act. 30 U.S.C. § 823(d)(2)(A)(i); ~also 29 C.F.R. § 2700.70(a).
Nor did the Commission l'irect review on its own motion. 30 U.S.C.
§ 823(d)(2)(B).
Thus, the judge's decision became a final decision of the
Commission 40 days after its issuance. 30 U.S.C. § 823(d)(l).
The Secretary's counsel sent to the judge a letter dated December 15,
1992, inquiring as to status of the Secretary's motion for reconsideration.
Under the circumstances, we consider this letter to be a request for relief
from a final Commission decision incorporating by implication a late-filed

l

petition for discretionary review.
~.Transit Mixed Concrete Co., 13
FMSHRC 175, 176 (February 1991). Relief from a final judgment or order of the
Commission is available to a party under Fed. R. Civ. P. 60(b)(l) & (6) on the
basis of inadvertence, mistake, surprise, excusable neglect, or any other
reason justifying relief. See 29 C.F.R. § 2700.1 (Federal Rules of Civil
Procedure apply, "so far as practicable" and "as appropriate," in the absence
of applicable Commission rules). See,~. Klamath Pacific Corp., 14 FMSHRC
535, 536 (April 1992).
In both Drummond, 14 FMSHRC at 692, and Habet, 14 FMSHRC 717, 721 (May
1992), the Commission remanded to the Secretary for recalculation civil
penalties that had been initially proposed in accordance with the PPL. It
appears that the judge may have erred in failing to remand the subject civil
penalties to the Secretary for recalculation. The judge did not set forth a
rationale for his dismissal of "the citations charging excessive history
violations." 14 FMSHRC at 1032. Accordingly, we conclude that this case
should be reopened and remanded to the judge for his determination of whether
final relief from the decision to dismiss the citations is warranted. If the
citations were dismissed solely because the penalty proposals were made in
accordance with the excessive hist'()ry pro8ram set forth in the PPL, the judge
is directed to remand the penalty proposals to the Secretary for recalculation
in accordance with Drummond.
For the foregoing reasons, we grant the Secretary's petition for
discretionary review, reopen this matter, vacate the judge's dismissal of the
previously stayed citations, and remand this matter to the judge for further
consideration.

Arlene Holen, Chairman

~~~/iJ~f7
Richard V. Backley, Commissioner

L. Clair Nelson, Commissioner

2

Distribution
Joseph B. Luckett,
Office of the Solicitor
U.S. Department of Labor
2002 Richard Jones Rd.
Suite B-201
Nashville, TN 37215
R. Shelton, Esq.
Baird, Baird, Baird & Hones, P.S.C.
P.O. Box 351
Pikeville, KY 41502
William Fauver
Administrative Law
Federal r1ine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

3

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K Street NW, 6th Floor
Washington, D.C. 20006
January 25, 1993
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
v.

Docket Nos. PENN 91-40
PENN 91-41

ALOE COAL COMPANY
BEFORE:

Holen, Chairman; Backley, Doyle and Nelson, Commissioners
'·DECISION

BY THE COMMISSION:
This civil penalty proceeding arises under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq. (1988)("Mine Act" or "Act"). The
issue presented is whether citations issued by an inspector of the Department
of Labor's Mine Safety and Health Administration ("MSHA") to Aloe Coal Company
("Aloe"), pursuant to an inspection requested under section 103(g)(l) of the
Mine Act, 1 are invalid because the inspection was requested by a
Section 103(g)(l) states:
Whenever a representative of the miners or a miner
in the case of a coal or other mine where there is no
such representative has reasonable grounds to believe
that a violation of this Act or a mandatory health or
safety standard exists, or an imminent danger exists,
such miner or representative shall have a right to
obtain an immediate inspection by giving notice to the
Secretary or his authorized representative of such
violation or danger. Any such notice shall be reduced
to writing, signed by the representative of the miners
or by the miner, and a copy shall be provided the
operator or his agent no later than at the time of
inspection, except that the operator or his agent shall
be notified forthwith if the complaint indicates that an
imminent danger exists. The name of the person giving
such notice and the names of individual miners referred
to therein shall not appear in such copy or
notification.
Upon receipt of such notification, a
(continued ... )

4

representative of striking employees of Aloe. Commission Administrative Law
Judge Roy J. Maurer concluded that the citations were valid and assessed the
civil penalties proposed by the Secretary. 13 FMSHRC 1181 (July 199l)(ALJ).
We granted Aloe's petition for discretionary review.
For the reasons that
follow, we affirm.

I.
Factual and Procedural Background
The salient facts of this case were stipulated by the parties. Aloe
operates a surface coal mine located in Allegheny and Washington Counties,
Pennsylvania. On July 10, 1989, Aloe's miners, represented by the United Mine
Workers of America ("UMWA") for collective bargaining purposes, went on
strike. Aloe continued mining operations with 13 replacement workers and six
union employees who crossed the picket line to return to work. Stip. 3.
Two of the strikers attempted to designate the UMWA as their miners'
representative on August 17, 1990, and filed their designation with the local
MSHA district manager in accordance with 30 C.F.R. § 40.2(a). 2 Stip. 4.
Following receipt of a request subm_:i,tted byUMWA representative Ken Horcicak,
pursuant to section 103(g)(l) of the Mine Act, an MSHA inspector conducted an
inspection of the mine. Stips. 5 & 8. The request for an inspection stated
that employees at the mine were not wearing required safety equipment,
inadequate berms were present along haulage roads, and electrical equipment
was not being properly maintained and inspected. Id. Five citations were
issued alleging violations of safety standards, including citations relating
to the conditions described in the inspection request. Stip. 1.
Horcicak's identity as the individual who requeste4 the inspection was
not known to Aloe at the time of the inspection. 3 Aloe discovered at another

1

( . . . continued)

special inspection shall be made as soon as possible to
determine if such violation or danger exists in
accordance with the provisions of this title.
If the
Secretary determines that a violation or danger does not
exist, he shall notify the miner or representative of
the miners in writing of such determination.

30 u.s.c. § 813(g)(l).
2

Section 40.2(a) provides:
A representative of miners shall file with the
Mine Safety and Health Administration District Manager
for the district in which the mine is located the
information
required by
§
40. 3
of
this
part.
Concurrently, a copy of this information shall be
provided
to
the
operator of
the mine
by
the
representative of miners.

3

Under 30 C.F.R. § 43.4(c), the name of
inspection request is not to be given to the operator.

5

the

person making

the

Commission hearing on September 28, 1990, that it was HorQicak who had
requested the section 103(g) inspection. ~Aloe Coal Co., 12 FMSHRC 2113
(October 1990)(ALJ). Stips. 7 & 8.
Aloe contended, in this proceeding before the judge, that Horcicak did
not have the authority to request the inspection because he was neither a
miner nor a representative of miners under the Mine Act. It argued that the
inspection was outside MSHA's authority and that, as a consequence, the
citations should be vacated.
Judge Maurer affirmed the citations and assessed the civil penalties
proposed by the Secretary. 13 FMSHRC at 1183. The judge determined that the
Mine Act grants the Secretary broad authority to inspect and investigate mines
under section 103(a) of the Mine Act, 30 U.S.C. § 813(a), 4 and to issue,
pursuant to section 104 of the Act, 30 U.S.C. § 814, citations and orders
relating to violative conditions existing at a mine. Id. He reasoned that
section 103(g)(l) is "a subset of the broader substantive provision of section
103(a) that merely provides a procedure for the representative of miners to
4

Section 103(a) states:
Purposes: advance notice; frequency: guidelines; right
of access
Authorized representatives of the Secretary ...
shall make frequent inspections and investigations in
coal or other mines each year for the purpose of
(1) obtaining, utilizing, and disseminating information
relating to health and safety conditions, the causes of
accidents, and the causes of diseases and physical
impairments originating in such mines, (2) gathering
information with respect to mandatory health or safety
standards, (3) determining whether an imminent danger
exists, and (4) determining whether there is compliance
with the mandatory health or safety standards or with
any citation, order, or decision issued under this
[Act] .... In carrying out the requirements of clauses
(3) and (4) of this subsection, the Secretary shall make
inspections of each underground coal or other mine in
its entirety at least four times a year, and of each
surface coal or other mine in its entirety at least two
times a year. The Secretary shall develop guidelines
for additional inspections of mines based on criteria
including, but not limited to, the hazards found in
mines subject to this [Act], and his experience under
this [Act] and other health and safety laws. For the
purpose of making any inspection or investigation under
this [Act], the Secretary ... with respect to fulfilling
his responsibilities under this [Act] ... shall have a
right of entry to, upon, or through any coal or other
mine.

6

obtain an 'immediate inspection' by g~v~ng notice to the Secretary of the
occurrence of a violation or imminent danger."
Judge Maurer concluded
that section 103(g)(l) does not limit the MSHA inspector's broader authority
granted under section 103(a) to conduct inspections or issue citations where
violative conditions are found. Id. Judge Maurer agreed with the Secretary
that mine operators historically have been subject to extensive government
regulation and therefore have no reasonable expectation of privacy under the
Fourth Amendment. 13 FMSHRC at 1182-83.
II.

Disposition of Issues
Aloe argues that, because the inspection was requested under section
103(g)(l) by an individual who was not a miner's representative or a miner,
the MSHA inspector had no right under the Mine Act to conduct the inspection
or issue the citations. Aloe further characterizes the inspection as an
unreasonable search in violation of its Fourth Amendment rights.
Under section 103(g)(l), a representative of miners has "a right to
obtain an immediate inspection of a"rnirte" if such individual has reasonable
grounds to believe that a violation of the Act or a mandatory health or safety
standard exists or an imminent danger exists. Section 103(g)(l) was included
in the Mine Act because Congress determined that the safety and health of
miners would be improved "to the extent that miners themselves are aware of
mining hazards and play an integral part in the enforcement of the mine safety
and health standards." S. Rep. No. 181, 95th Gong., 1st Sess. 29-30 (1977)
reprinted in Senate Subcommittee on Labor, Committee on Human Resources, 95th
Gong., 2d Sess., Legislative History of the Federal Mine Safety and Health Act
of 1977 617-18 (1978).
We first address whether striking employees of a mine operator or a
representative of these individuals may request an inspection under section
103(g)(l). In Cyprus Empire Corporation, 15 FMSHRC ____ ,No. WEST 91-454-R,
et al. (January 1993), we concluded that striking employees of a mine operator
are not miners entitled to have their previously designated walkaround
representative accompany an MSHA inspector, pursuant to section 103(f) of the
Mine Act, 30 U.S.C. § 813(f), during the inspection of the mine. Slip. op. at
6. We stated that the term "miner" is defined in section 3(g) of the Act,
30 U.S.C. § 802(g), as "any individual working in a coal or other mine" and
held that individuals on strike are not working in a mine. We emphasized that
an individual's status as a miner is determined by whether he works in a mine
and not by whether he is employed by a mine operator. Slip op. at 4. We also
noted that the Commission has already determined who is a "miner" entitled to
the training rights under section 115 of the Act, 30 U.S.C. § 825.
The
Commission has previously held that job applicants and former miners on layoff
do not qualify as "miners" under the Act and, hence, are not entitled to
training rights. Slip op. at 4-5. (case citations omitted). Finally, we
noted that the safety purposes of section 103(f) are not diminished because
striking employees are not exposed to the hazards of mining, and thus do not
require a walkaround representative. Slip. op. at 6.
Our reasoning set forth in Cyprus Empire applies with equal force with

7

respect to requests for an inspection under section 103(g)(l). Individuals on
strike at a mine are not working in the mine. Accordingly, we hold that
striking individuals are not miners for purposes of section 103(g)(l). Indeed,
the Secretary does not dispute Aloe's position that a representative of
striking individuals is not a representative of miners under section
103(g)(l). SeeS. Br. at 1, 4. We therefore agree with Aloe that Horcicak
was not a representative of miners and consequently did not have a right to
obtain an immediate inspection of Aloe's mine under section l03(g)(l).
We do not conclude, however, that the five citations issued during the
inspection and the resulting civil penalties are invalid. We agree with the
judge that the inspection was proper under section l03(a) of the Act and
affirm the judge's finding sustaining the citations and his assessment of
civil penalties.
Section 103(a) of the Mine Act expressly grants authorized
representatives of the Secretary a right to enter all mines for the purpose of
performing inspections under the Act. ~. United States Steel Corp., 6
FMSHRG 1423, 1430-31 (June 1984). As a general proposition, all inspections
of mines under section 103 are co~~~cted pursuant to the basic authority of
section 103(a). Tracey & Partners. Randy Rothermal. Tracey Partners, 11
FMSHRC 1457, 1464 (August 1989). Section 103(a) specifically authorizes
"frequent inspections and investigations" for the purpose of "determining
whether an imminent danger e~ists and ... whether there is compliance with the
mandatory health or safety standards or with any citation, order, or decision
issued under [the Act]." The Secretary has the authority under section 103(a)
to conduct "spot" inspections of Aloe's surface coal mine as well as the
required semi annual inspections. See United Mine Workers v. FMSHRC, 671 F.2d
615, 623-24 (D.C. Cir. 1982); Consol. Coal Co. v. FMSHRC, 740 F.2d 271, 273
(3rd Cir. 1984); Monterey Coal v. FMSHRC, 743 F.2d 589, 593 (7th Cir. 1984).
The Supreme Court has affirmed the Mine Act's broad grant of authority to the
Secretary under section 103(a) by upholding the constitutionality of
warrantless inspections. Donovan v. Dewey, 452 U.S. 594, 598-608 (1981).
The Secretary possessed the authority to conduct the inspection at issue
under section 103(a), even though that inspection ensued from a request from
an individual who did not have the right to obtain an immediate inspection.
An inspector has broad discretion to gain entry and to inspect a mine. An
inspector also may inspect a mine based on information he receives from others
that leads him to believe there may be safety or health violations at the
mine. The fact that the information that prompted the inspection was provided
to MSHA by someone who did not "have a right to obtain an immediate
inspection" under section 103(g)(l) does not invalidate the inspection or the
citations and orders issued during the inspection.
Section 103(g)(l) is intended to encourage miners to become involved in
identifying hazards, and to afford them an active role in correcting those
hazards by providing the right to request an inspection whenever miners
reasonably believe that a violation or a danger exists. Nowhere in section
103(g)(l) or the legislative history is there any indication that the section
was meant to limit the Secretary's broad authority to inspect mines under
section 103(a). Although Horcicak did not have a "right to obtain an

8

immediate inspection" under section 103(g)(l), the MSHA inspector did have the
authority to inspect Aloe's mine under section 103(a) of the Act. Because the
inspector had the right under section l03(a) of the Act to enter the mine to
conduct the inspection, Aloe's argument that the inspection was unreasonable
and in violation of Aloe's Fourth Amendment rights is without merit. See
Donovan v. Dewey, supra.
Aloe stipulated that the violations existed as alleged and that the
penalty assessments proposed by the Secretary were reasonable. We therefore
affirm the judge's finding that the citations and civil penalties are valid.
III.

Conclusion
Based on the foregoing conclusions, we affirm the judge's decision.

·

Ar~~. c~f?1

.~&A
Commiss~~

Richard V. Backley,

L. Clair Nelson, Commissioner

Distribution

David J. Laurent, Esq.
Polito & Smock, P.C.
Suite 400, Four Gateway Center
Pittsburgh, PA 15222
Colleen A. Geraghty,
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge Roy J. Maurer
Federal Hine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, VA 22041

9

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K Street NW, 6th Floor
Washington, D.C. 20006
January 25, 1993
CYPRUS EMPIRE CORPORATION
v.

Docket Nos. WEST 91-454-R
WEST 91-455-R
WEST 91-456-R

SECRETARY OF LABOR, MINE SAFETY
& HEALTH ADMINISTRATION (MSHA)
and
UNITED MINE WORKERS OF AMERICA
BEFORE:

Holen, Chairman; Backley,-·Doyle and Nelson, Commissioners
DECISION

BY THE COMMISSION:
This contest proceeding arises under the Federal Mine Safety and Health
Act of 1977, 30 U.S.C. § 801 et seq. (1988)("Mine Act" or "Act"). The sole
issue is whether the striking employees of Cyprus Empire Corporation
("Cyprus") were "miners" within the meaning of the Mine Act, for purposes of
being entitled to have their previously designated walkaround representative
accompany an inspector from the Department of Labor's Mine Safety and Health
Administration ("MSHA") during a mine inspection. Commission Administrative
Law Judge John J. Morris concluded that Cyprus' striking employees were not
miners because they were not working in the mine at the time of the
inspection. Consequently, he vacated two citations and an order of withdrawal
alleging violations of section 103(f) of the Mine Act, 30 U.S.C. § 813(f),
which authorizes designated walkaround representatives to accompany
inspectors. Cyprus Empire Corp., 13 FMSHRC 1040 (June 199l)(ALJ). For the
reasons set forth below, we affirm the judge's decision.
I.

Factual and Procedural Background
The collective bargaining agreement between Cyprus and the United Mine
\.Jorkers of America ("UMWA") at Cyprus' Eagle No. 5 Mine expired on May 12,
1991. The parties failed to reach a new agreement and the miners, represented
by the UMWA, went on strike the next day. Cyprus halted the production of
coal but continued to operate the mine on a standby basis with management
employees. Cyprus did not hire replacement workers.
On May 30, 1991, while the strike was ongoing, MSHA Inspector Ervin St.
Louis arrived at the mine to conduct a regular inspection under section 103(a)

10

of the Mine Act, 30 U.S.C. § 813(a). None of the miners' representatives
previously des
by the striking employees were at the mine or in the
picket line on that day and Inspector St. Louis conducted his inspection
without a miners' representative. At that time, he asked the mine manager
whether Cyprus would permit one of the previously designated miners'
representatives to act as a walkaround representative if such a request were
made.
Cyprus subsequently informed the MSHA district office that it would
object to a UMWA walkaround representative. Thereafter, the miners then
working at the mine, who were all management employees, selected James A.
Shubin, a company safety inspector, to act as their representative for
walkaround purposes.
Inspector St. Louis returned to the mine on June 3, 1991, for the second
day of his inspection, accompanied by Dean Carey, a striking employee who had
previously been designated as a miners' representative under 30 C.F.R Part 40,
and informed mine management that Carey wished to accompany him during his
inspection. 1 Carey was a bargaining representative of the UMWA local and
chairman of its safety committee, and had been a walkaround representative at
the mine for nine years. All of the employees he represented were also on
strike.
Mine
William Ivy discussed the matter with Inspector St. Louis
and informed him that Cyprus refused to permit Carey or any other UMWAdesignated representative to act as a walkaround representative. Ivy told the
inspector that Shubin had been selected as the representative of the miners
currently working at the mine and that Cyprus would challenge any citations
issued to it as a result of its refusal to allow Carey to act as a walkaround
representative.
Inspector St. Louis issued to Cyprus a citation under section 104(a) of
the Hine Act, 30 U.S.C. § 814(a), alleging a violation of section 103(f) of
·the Act. 2 Section l03(f), entitled "Participation of representatives of
operators and miners in inspections," states, in pertinent part:

1

30 C.F.R. Part 40 contains the Secretary's regulations implementing
section 103(
of the Act.
2

The "condition or

" section of the citation states:

The representative of the miners requested at the mine
office the right to accompany an MSHA authorized representative of the
during an MSHA AAA inspection.
Mine management refused entry to mine property. The miners
are on strike and have pickets on the road to the mine
outside of mine property.
Mine management denied the
representative of the miners entry on mine property to
accompany the authorized representative during pre- inspection
conference.

Exh. S-1.

ll

Subject to regulations issued by the Secretary,
a representative of the operator and a representative
authorized by his miners shall be given the
opportunity to accompany the Secretary or his
authorized representative during the physical
inspection of any coal or other mine pursuant to the
provisions of subsection (a) of this section, for the
purpose of aiding such inspection and to participate
in pre- or post-inspection conferences held at the
mine. Where there is no authorized miner
representative, the Secretary or his authorized
representative shall consult with a reasonable number
of miners concerning matters of health and safety in
such mine.
30 u.s.c. § 813(f).
Within an hour after issuance of this citation, Inspector St. Louis
issued to Cyprus an order of withdrawal under section 104(b) of the Mine Act,
30 U.S.C. § 814(b), for failure to abate the citation. 3 After issuing this
order, St. Louis inspected the mine accompanied only by Shubin.
The inspection continued the next day. When Cyprus again refused to
admit Carey, the inspector issued another section 104(a) citation for a
violation of section 104(b) of the Act. Inspector St. Louis completed his
inspection accompanied only by Shubin.
Cyprus filed notices of contest of the citations and order and an
expedited hearing was held before Judge Morris on June 11, 1991. The UMWA
intervened in the proceeding. Following an evidentiary hearing, the judge
found that Cyprus had not violated section 103(f) of the Mine Act and vacated
the citations and the order of withdrawal. 13 FMSHRC at 1049. The judge
noted that the term "miner" is defined in section 3(g) of the Mine Act, 30
U.S.C. § 802(g), as "any individual working in a coal or other mine" and that
it is uncontroverted that "no union miners had worked underground since the
strike had begun." 13 FMSHRC at 1047.
The judge found that Cyprus' striking employees were not "working in a
coal or other mine." 13 FMSHRC at 1049. He concluded that, because the
Commission and Courts of Appeal have not "gone beyond the plain meaning of the
statutory words in section 3(g)," Cyprus' striking employees did not qualify
as miners under section 103(f). Id. The judge vacated the two citations and
the order. The Commission granted the UMWA's petition for discretionary
review. The Secretary did not seek review of Judge Morris' decision.

3

Inspector St. Louis did not order the actual withdrawal of miners. The
order stated that it was "a nonclosure order" that did not affect any area of
the mine. Exh. S 2.

12

II.
Disposition of Issues
On review, the UMWA argues that the Commission should construe the
term miner broadly to include employees who are on strike. Specifically, the
UMWA contends that the strikers' previously designated walkaround
representative should be entitled to accompany an MSHA inspector on an
inspection during the strike. The UMWA maintains that, since strikers remain
the employees of an operator, they should, by analogy, remain the miners of
the operator.
For the reasons stated below, we reject the UMWA's arguments
and affirm the judge.
The "primary dispositive source of information [about the meaning of
statutory terms] is the wording of the statute itself." Wyoming Fuel, 14
FMSHRC 1282, 1286 (August 1992). Neither party disputes that only miners are
entitled to des
a walkaround representative to accompany an MSHA
inspector. Miner is defined in the Act as "any individual working in a coal
or other mine." 30 U.S.C. § 802(g). The legislative histories of the Federal
Coal Mine Health and
Act of 1969, 30 U.S.C. § 801 et seq.
(1976) (amended 1977), and the MineJ~.ct provide no background to the language
of this definition. Under the definition, an individual need not be an
employee of an operator to qualify as a miner under the Mine Act. Likewise,
an individual who is employed by a mine operator is not necessarily a miner
under the Act unless he or she is working in a mine, as that term is defined
in section 3(h). Thus, a person's status as a miner is determined not by the
fact that he is employed by an operator, but rather by whether, as the statute
provides, he works in a mine.
While the issue in this case is one of first impression, the Commission,
as noted by the judge, has previously examined the term "miner" in the
context of training
under section 115 of the Act, 30 U.S.C. § 825.
Finding the section 3(g) definition of "miner" determinative, the Commission
held that, for section 115 purposes, job applicants and former miners on
did not qualify as "miners" under the Act and, hence, were not entitled
to training rights under section 115. Emery Mining Corp., 5 FMSHRC 1391
(August 1983),
783 F.2d 155 (lOth Cir. 1986)(job
applicants); UMWA on behalf of James Rowe et al., etc. v. Peabody Coal Co., 7
FMSHRC 1357 (September 1985), Secretary on behalf of I.B. Acton, et al. v. Jim
7 FMSr*C 1348 (September 1985), aff'd sub nom. Brock v.
822 F.2d 1134 (D.C. Cir. 1987) Secretary on behalf of Jerry
Dale Aleshire et al. v. \.Jestmoreland Coal Co. , 11 FMSHRC 960 (June
1989)(individuals on laidoff ).

In

the Commission reasoned:
Underlying our holding is our belief that the
Mine Act is not an employment statute. The Act's
concerns are the health and the
of the nation's
miners.

*

*

*

*

*

13

*

We are not prepared to interpret the rights and
obligations mandated by the Act through interpretation
of a private contractual agreement unless required to
do so by the Act itself. See Local Union No. 781.
District 17. United Mine Workers of America v. Eastern
Associated Coal Corp., 3 FMSHRC 1175, 1179 (May 1981).

*

*

*

*

*

*

We recognize that under the National Labor Relations
Act and the Railway Labor Act, statutes governing labormanagement relations, laid-off employees in general and
laid-off employees with a right to reinstatement based upon
seniority have been held to be entitled to certain rights
granted by those acts .... However, these [principles] arise
under statutes whose very purpose is the governance of
labor-management relations .... The entirely discrete
purpose of the Mine Act, and the nature of the rights
granted by section 115, prevent us from transferring this
reasoning to the Mine Act.
7 FMSHRC at 1364-65.

These same general principles apply in this case.

There is no dispute that, for purposes of the National Labor Relations
Act, 29 U.S.C. § 151 et seq. (1988) ("NLRA"), the strikers in this case were
"employees" of Cyprus at the time of the inspection. Section 2(3) of the
NLRA, 29 U.S.G. § 152(3), defines the term "employee" to include "any
individual whose work has ceased as a consequence of, or in connection with,
any current labor dispute or because of any unfair labor practice." In the
Mine Act, however, which is the proper focus of our inquiry, Congress chose to
define miners as individuals who work in a mine, rather than as employees of
an operator. The Mine Act's defLnition of "miner" is not grounded in the
rights of employees under the NLRA or under private collective bargaining
agreements. See Peabody, 7 FMSHRC at 1364-65. We perceive no statutory
warrant in the Mine Act for treating an operator's striking employees as
"miners."
The courts also have analyzed the Mine Act's definition of miner in the
context of training rights. In National Industrial Sand Ass'n v. Marshall,
601 F.2d 689, 704 (3rd Cir. 1979), a case involving challenges by operators to
the Secretary's training regulations, the court stated that "the statute looks
to whether one works in a mine, not whether one is an employee or nonemployee
or whether one is involved in extraction or nonextraction activities."
(emphasis in original). In Peabody, the D.C. Circuit, in affirming the
Commission, held that laid-off individuals are not miners for purposes of the
training rights granted under section 115 of the Act because such individuals
are not working in a mine, exposed to the hazards of mining, or employed by a
mine operator. 822 F.2d at 1147-49. Finally, in Emery Mining, the court held
that individuals who had obtained safety training at their own expense in
order to be eligible for employment by the operator were not entitled to
compensation for such training because they were not miners as defined in the
Act. 783 F.2d at 157-59. These decisions are consistent with the result we

14

reach herein.
The UMWA argues that the Commission must defer to the Secretary's
interpretation of the term "miner" as applied to walkaround
The
Secretary's analogous construction of the term "miner," however, was rejected
as unreasonable by the Peabody court. 822 F.2d at 1151. Moreover, the
Secretary has not appealed the judge's adverse decision in the present case or
otherwise
in this appeal. She may well have abandoned her
position that striking miners have the right under section l03(f) to designate
a walkaround representative. In any event, the wording of the statute sets
forth Congress' intent as to the definition of "miner." Even if there were
remaining ambiguity, the Secretary has presented no position to which the
Commission could accord weight.
Contrary to the contentions of the UMWA (UMWA Br. at 4-5), the right of
miners to refuse to work in the face of hazardous conditions, as set forth in
section l05(c) of the Act, 30 U.S.C. § 815(c), and to file for compensation
under section 111, 30 U.S.C. § 821, will not be affected by our affirmance of
the judge's decision. Miners do nq.t: lose their status as miners by exercising
their right under the Mine Act to refuse to work in the face of hazardous
conditions or their right to compensation when they are withdrawn from the
mine by order of the Secretary. These are rights specifically provided under
the Mine Act. The term "miner" must be interpreted in the context of the
particular Mine Act section in which it appears in order to effectuate the
safety purposes of each section. Furthermore, the safety purposes of section
103(f) were not dimished in this instance because the striking employees were
not exposed to the hazards of mining and, thus, did not require a walkaround
representative. Those miners who were working in the mine at the time were
represented by their chosen walkaround representative. When striking~
employees return to work, they once again have the right to designate a
walkaround representative. If they believe that violations or imminent
dangers exist, their representative can "obtain an immediate inspection by
giving notice to the
or his representative of such violation[s] or
danger[s]" under section 103(g)(l), 30 U.S.C. § 813(g)(l).
In conclusion, we hold that the striking employees of Cyprus were not
entitled to have their previously designated walkaround representative
accompany the MSHA inspector during his inspection of the mine.

15

III.
Conclusion
For the foregoing reasons, we

Arlene Holen, Chairman

Joyce A. Doyle~Dfllissione

I!

1

,

vll_l~
L'. Clair Nelson, Commissioner

Distribution

Mary Lu Jordan, Esq.
United Mine Workers of America
900 15th St., N.W.
Washington, D.C.
20005
R.
Moore,
Buchanan Ingersoll
58th Floor
600 Grant Street
Pittsburgh, PA 15219
Christian Schuman,
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge John Harris
Federal Mine Safety & Health Review Commission
280 Federal Bldg.
1244 Speer Blvd~
Denver, CO 80204

16

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 1Oth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 4 1993
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEVA 92-749
A. c. No. 46-01437-03770

v.

McElroy Mine
MCELROY COAL COMPANY,
Respondent
DECISION
Appearances:

Before:

Patrick L. DePace, Esq., Office of the Solicitor,
u. s. Department of Labor, Arlington, Virginia, for
the Secretary;
Daniel E. Rogers, Esq., CONSOL, Inc., Pittsburgh,
Pennsylvania, for Respondent.

Judge Maurer
STATEMENT OF THE CASE

In this docket, the Secretary of Labor seeks a civil penalty
of $1300 for a single alleged violation of 30 C.F.R. § 75.403
cited in section l04(d) (2) Order No. 3331715. Pursuant to
notice, a hearing was held on the alleged violation in Wheeling,
West Virginiau on September 9v 1992. Both parties have filed
posthearing briefsv which I have duly considered in making the
following decision.
STIPULATIONS
The parties stipulated to the following, which I accepted
Tr.

6-8) ~

:. McElroy Coal Company is the operator of the McElroy
Mineu which is the subject of this proceeding.
2. Operations at the McElroy Mine are subject to the Mine
Safety and Health Act.
3. The undersigned Administrative Law Judge has
jurisdiction to decide this case.

17

4. MSHA Inspector Charles J. Hall was acting in an official
capacity as a duly authorized representative of the Secretary of
Labor when he issued Order No. 3331715 on October 31, 1991.
5. A true copy of Order No. 3331715 was properly served on
the operator.
6. The proposed penalty will not adversely affect
respondent's ability to continue in business.
7. Respondent is a large operator and has an average
history of prior violations for a mine operator of its size.
DISCUSSION

Section 104{d) (2) Order No. 3331715 was issued by MSHA
Inspector Charles J. Hall on October 31, 1991. The inspector
cited a violation of the mandatory safety standard found at
30 C.F.R. § 75.403 1 and the q!ted condition or practice is
described as follows:
The floor of the numbers 1, 2 and 3 entries and
connecting crosscuts in the 8 left off 4 south section
was not adequately rock dusted in the following
locations. The No. 2 {intake) entry from plus 35+50 to
39+50, a distance of 400 feet. No. 1 entry '(return)
from 34+50 to 38+50, a distance of 400 feet. No. 3
entry (intake) from 35+20 to 39+50, a distance of
430 feet. Eight rock dust samples were collected to
substantiate this order. This was unwarrantable on
part of the operator because the section foreman should
have observed the black bottom area throughout the
section" From 10-1-90 to 10-1-91, there have been
41 violations of 75.400 cited at this mine.

1

/
30 C.F.R. § 75.403, entitled "Maintenance of incombustible content of rock dust, 91 provides in pertinent part:

Where rock dust is required to be applied, it shall be
distributed upon the top, floor, and sides of all
underground areas of a coal mine and maintained in such
quantities that the incombustible content of the
combined coal dust, rock dust, and other dust shall be
not less than 65 per centum, but the incombustible
content in the return aircourses shall be no less than
80 per centum. . • •

18

On October 31, 1991, Inspector Hall was conducting a weekly
ABC spot inspection of respondent's McElroy Mine. Such an
inspection is required for all mines which, on average, liberate
more than one million cubic feet of methane gas within a 24 hour
period, and McElroy Mine is such a mine. He was accompanied that
day by Thomas Stern, a union safety committeeman, Thorn Biega, a
company safety inspector and training instructor, and also a
regional safety inspector for the company, Pat Korsnick.
Inspector Hall observed that the floor of the mine in the
cited areas was black, indicating to him that the area had not
been adequately rock dusted. Mr. Stern corroborated the
inspector's testimony that the floor of the cited areas was
black. Various witnesses presented by the operator testified
that the floor in the cited areas was grey, not black, and that
these areas were adequately rock dusted. However, these
witnesses also acknowledged that certain places in the cited
areas were not adequately rock dusted. Section Foreman Corley
testified that the No. 3 entr,Ydidrteed dusting, and that he had
planned to rock dust that area prior to the issuance of the order
by Inspector Hall. In addition, Thorn Biega, a safety inspector
for the respondent, acknowledged that there were several areas in
the No. 2 entry which needed to be rock dusted.
Finally, Jim
Siko, Superintendent of the McElroy Mine, admitted that prior to
abatement of the order issued by Inspector Hall, rock dusting was
needed in at least one area in the No. 1 entry. It should also
be noted that it is undisputed that the areas which Inspector
Hall cited were in an active area of the mine.
Opinion evidence aside, Inspector Hall also obtained eight
spot samples off the floor throughout the cited areas, using a
so-called rock dust kit. He used a scoop, 6 inches long and
inches wide to collect the dust. The technique he used was to
scoop down an inch deep and from rib to rib across the floor, to
collect the accumulated dust mixture. He acknowledges that in
scooping up the sample, he had to avoid wet material because it
would not go through the 20 mesh screen that is used to strain
out lumps of coal and rock.
After the samples were collected, they were secured in
separate plastic bags and each individually collected sample was
marked with an identification tag.
Inspector Hall then placed
the eight plastic bags into a larger canvas bag, which he then
inadvertently left in Mr. Biega's office when he left the mine
that day. The samples were returned to Inspector Hall by another
MSHA inspector who visited the McElroy Mine early the following
week. Although the samples were·left unattended at the mine site

19

over a weekend, when they were returned to Inspector Hall, they
were in the same condition as when he had placed them in
Mr. Biega's office. He then prepared and sent the samples to the
MSHA laboratory at Mt. Hope, West Virginia for analysis.
Results from the laboratory analysis of the samples
collected and submitted by Inspector Hall revealed the following:
SAMPLE NO.

INCOMBUSTIBLE CONTENT
41%
46%
37%
48%
43%
32%
29%
24%

1
2
3
4

5
6

7
8

None of the samples collected were in compliance with the
requirements of 30 C.F.R. § 75.403 because the incombustible
content of the material collected in each sample was below
65 percent. Furthermore, the samples taken by Inspector Hall in
the No. 1 return (Sample Nos. 4 and 5) were further out of
compliance inasmuch as the regulation requires that the
incombustible content in the return entry shall be at least
80 percent.
Inspector Hall further opined that these eight samples
provided a representative sample of the dry material on the mine
floor in the cited area. Mr. Stern again concurs with the
inspector 1 s opinion. Respondent, on the other hand, objects to
methodology of the inspectorgs sampling technique.
Respondent alleges that the material in the dust samples
lected by Inspector Hall were selectively, rather than
randomly, chosen for collection based upon Inspector Hall's
judgment as to whether certain areas were too wet to sample. Wet
material was admittedly intentionally excluded by Inspector Hall
from the materials he collected for sampling because it would not
go through the mesh screen. But, I note that any wet material
would very likely contain the identical percentage of combustible
content as dry material adjacent to it as soon as it dried out,
which it would
subjected to heat and flame.

20

In any event, it is well settled by Commission precedent
that accumulations of coal and coal dust, even when wet or damp,
are combustible, and do pose an explosion or ignition hazard if
an ignition source is present. Utah Power and Light Company v.
Secretary of Labor, 12 FMSHRC 965, 969, (May 1990); Black Diamond
Coal Mining Company, 7 FMSHRC 1117, 1120-1121 (August 1985).
Respondent also objects because Inspector Hall took none of
the eight samples he did take from the roof or ribs in the cited
area, but I note that band sampling of an entry is not required.
An administrative appellate decision with respect to this
issue can be found at North American Coal Corporation,
1 MSHC 1130, 1134 (1974). It is a decision of the Interior Board
of Mine Operations Appeals, the predecessor to the Federal Mine
Safety and Health Review Commission in which the Board held:
With respect to Order 3 TJD, August 16, 1971; 1 JF,
September 3, 1971, and 1 TJD, September 16, 19'71, North
American challenges the f1hdings of violation on the
ground that the samples relied on reflected only the
incombustible content of the floor. North American
urges that the samples should have reflected the
combined incombustible content of the roof and ribs, as
well as the floor, at the cited locations.
Section 304(d) 2 was designed to prevent the occurrence
of conditions which could lead to a fire, or still
worse, an explosion. The floor samples in the instant
case, falling as they.did within the proscribed area
indicated a dangerous condition because a spark might
very well have led to at least a fire. We hold
therefore that a floor sample standing alone may be the
basis of a finding that a section 304(d) violation has
occurred.
Therefore, I find the sample collected by Inspector Hall
provided a representative sample of the conditions of the floor
in the cited areas because they were collected in eight widely
scattered locations throughout the cited areas and because his
collection methods were allowable, reasonable, and produced a
reliable and representative result.

2

/ Section 304(d) of the 1969 Coal Act is identical in
language to 30 C.F.R. § 75.403.

21

Inspector Hall also determined that the violation for which
he issued Order No. 3331715 was significant and substantial
(S&S); because the area cited was a very large, active area of
the mine, there was electrical equipment operating in the area
which could provide an ignition source, and the mine is gaseous.
A "S&S'' violation is described in section 104(d) (1) of the
Mine Act as a violation "of such nature as could significantly
and substantially contribute to the cause and effect of a coal or
other mine safety or health hazard." 30 C.F.R. § 814(d) (1). A
violation is properly designated significant and substantial "if
based upon the particular facts surrounding the violation there
exists a reasonable likelihood that the hazard contributed to
will result in an injury or illness of a reasonably serious
nature." Cement Division, National Gypsum Co., 3 FMSHRC 825
(April 1981).
In Mathies Coal Co., 6 fMSHRC 1, 3-4 (January 1984), the
Commission explained its interpretation of the term "significant
and substantial" as follows:
In order to establish that a violation of a mandatory
safety standard is significant and substantial under
National Gypsum the Secretary of Labor must prove:
(1) the underlying violation of a mandatory safety
standard; (2) a discrete safety hazard--that is, a
measure of danger to safety--contributed to by the
violation; (3) a reasonable likelihood that the hazard
contributed to will result in an injury; and (4) a
reasonable likelihood that the injury in question will
be of a reasonably serious nature.
In United States Steel Mining Company, Inc., 7 FMSHRC 1125,
2129 (August 1985), the Commission stated further as follows~
We have explained further that the third element of the
Mathies formula ~requires that the Secretary establish
a reasonable likelihood that the hazard contributed to
will result in an event in which there is an injury. 00
U.S. Steel Mining Co., 6 FMSHRC 1834, 1836 (August
1984). We have emphasized that, in accordance with the
language of section 104(d) (1), it is the contribution
of a violation to the cause and effect of a hazard that
must be significant and substantial. u.s. Steel Mining
Company, Inc., 6 FMSHRC 1866, 1868 (August 1984); U.S.
Steel Mining Company, Inc., 6 FMSHRC 1573, 1574-75
(July 1984).

22

Government Exhibit No. 4, the Dust Sampling Lab Report, by
itself, establishes that the eight dust samples submitted had
incombustible contents less then the required percentages by a
substantial margin in each instance. This evidence, alone,
without more, establishes a violation of 30 C.F.R. § 75.403 to my
satisfaction.
The area which Inspector Hall observed as being inadequately
rock dusted totalled approximately 1800-1900 linear feet of mine
floor located within the three entries and various crosscuts
constituting the Eight Left off Four South section of the mine.
At the time the order was issued, respondent was producing coal
and roof bolting in the cited area. This activity involved
several pieces of mining equipment which could have provided an
ignition source. This mine is also a gaseous mine which
liberates more than one million cubic feet of methane in a
24 hour period.
The presence of methane at these levels
increases the hazard created by inadequate rock dusting in that
any ignition or explosion and resultant fire could be spread more
quickly and become a very serlous incident/accident.
Because the cited area which was inadequately rock dusted
was active and a relatively large area which also contained
multiple ignition sources, in addition to potentially high levels
of methane, it was at least reasonably likely that in the course
of normal continued mining operations, a serious injury resulting
in lost workdays or restricted duty would occur.
In the event an ignition occurred, the loose coal and coal
dust which had not been properly neutralized by rock dust could
contribute to the hazard of fire or further explosion or at least
propagate the results of an otherwise unrelated explosion andjor
fire which could in turn spread throughout and even beyond the
cited areaso Consequentlyr the individuals working in the area
could be burned 0 overcome by smoke or seriously injured by the
force of the explosion. I therefore conclude that the violation
was S&S.
The Secretary also urges that I find this S&S violation to
be an ouunwarrantable failure. ug
The Commission has held that an 11 unwarrantable failure" to
comply with a mandatory standard means "aggravated conduct,
constituting more than ordinary negligence, by a mine operator in
relation to a violation of the Act." Emery Mining Corporation,
9 FMSHRC 1997 (December 1987); Youghiogheny & Ohio Coal Company,

23

9 FMSHRC 2007 {December 1987); Secretary of Labor v. Rushton
Mining Company, 10 FMSHRC 249 (March 1988). Referring to its
prior holding in the Emery Mining case, the Commission stated as
follows in Youghiogheny & Ohio, at 9 FMSHRC 2010:
We stated that whereas negligence is conduct that is
"inadvertent," "thoughtless" or "inattentive,"
unwarrantable conduct is conduct that is described as
"not justifiable" or "inexcusable." Only by construing
unwarrantable failure by a mine operator as aggravated
conduct constituting more than ordinary negligence, do
unwarrantable failure sanctions assume their intended
distinct place in the Act's enforcement scheme.
I concur with the inspector that the violation occurred as a
result of a high degree of negligence on the part of respondent
as the conditions were readily observable and because it is
undisputed that Inspector Hall had personally discussed proper
rock dusting procedures with mine management on several previous
occasions.
,·
Inspector Hall testified that the floor was black in the
cited areas. The Union Safety Committeeman, Mr. Stern, also
testified that it was obvious upon entering the cited area that
the floor was black-- "real black" (Tr. 123). And he also
confirmed that no rock dusting had been done on the floor in
these areas. Moreover, there was no rock dust beneath the
surface according to this witness.
As I noted above, Inspector Hall has discussed rock dusting
requirements previously with management officials at the mine,
including Mr" Corley, the section foreman on the cited section.
Mr" Stern also has had discussions with mine
icials concerning
~ock dusting practices.
Additional f the company has been cited
for failing to adequately rock dust on a number of previous
occasions, and Mr. Stern reports that he has personally been
prevented from adequately rock dusting on occasion.
The obviousness of the condition visually combined with ·the
laboratory results on the analysis of the samples taken by
Inspector Hall demonstrate to me that the operator was way out
compliance with the cited mandatory standard and should have
known that these cited areas were not adequately rock dusted.
In
additionu the prior discussions and previously issued citations
should have alerted the company to the need for heightened
scrutiny to assure compliance. consequently, the company's
failure to heed the warnings given them through discussions and
previous citations, as well as the failure to correct an
obviously violative condition, combined with the results of the

24

laboratory analysis, which showed that the conditions were far
out of compliance, establish that the company's action was
clearly the result of aggravated conduct indicating an
unwarrantable failure to comply with the cited mandatory safety
standard.
With regard to the assessment of a civil penalty for the
violation, respondent has an average history of violations, is a
large operator, and demonstrated good faith by promptly abating
the violation at bar. Furthermore, as more fully discussed
above, I concur in the inspector's high negligence and "S&S"
findings. I also find the violation to be a serious one.
On the basis of the foregoing findings and conclusions, and
taking into account the six statutory civil penalty assessment
criteria found in section 110(i) of the Act, I conclude and find
that a civil penalty of $1300 is reasonable and appropriate.
,ORDER
Based on the above findings of fact and conclusions of law,
IT IS ORDERED THAT:
1.

Section 104(d) (2) Order No. 3331715 IS AFFIRMED.

2. McElroy Coal Company is ORDERED TO PAY the sum of $1300
within 30 days of the date of this decision as a civil penalty
for the violation found herein.

&~~AdmiiJstfative Law Judge
Distribution~

Lo DePace 9 Esqo 9 Office of the Solicitorv
uo So Department of Labor, 4015 Wilson Boulevard, Room 516,

Arlington, VA 22203 (Certified Mail)
Eo Rogers; Esq. 9 CONSOLv Inc. 9 Consol Plaza,
1800 Washington Road, Pittsburgh, PA 15241-1421 (Certified Mail)
dcp

25

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
(303) 844-5266/FAX (303) 844-5268

JAN
HOMESTAKE MINING COMPANY,
Contestant,

5 1993
CONTEST PROCEEDINGS
Docket No. CENT 91-217-RM
Citation No. 2653241; 8/8/91

v.

Homestake Mine
Docket No. CENT 91-226-RM
Order No. 2653196; 8/23/91

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINIS'rRATION (MSHA)
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Lead Mine
Mine I.D. 39-00055
CIVIL PENALTY PROCEEDING
Docket No. CENT 92-344-M
A.C. No. 39-00055-05681

v.
Homestake Mine - Lead
HOMESTAKE MINING COMPANY OF
CALIFORNIA,
Respondent

AMENDED DECISION

Appearancesg

Henry Chajet 0 Esq. 0 Ann Simmons, Esq., JACKSON &
KELLY, Washington~ DC,
for Contestant/Respondent;
Robert J. Murphy, Esq., Kristi Floyd, Esq., Office
of the Solicitor, U.S. Department of Labor 1
Denver, Colorado,
for Respondent/Petitioner;
Gene Ruff, President, Local 7044 1 United Steelworkers of America, Lead, South Dakota,
for United Steelworkers of America.

Beforeg

Judge Morris

These consolidated cases are contest proceedings and a civil
penalty proceeding arising pursuant to the Federal Mine Safety

26

and Health Act of 1977, 30 u.s.c. S 801, et ~(the "Act").
The civil penalty proceeding herein is for the alleged violations
of mandatory regulations enacted pursuant to the Act.
An expedited hearing commenced in Docket No. CENT 91-217-RM
on September 17, 1991. At the hearing held in Denver, Colorado,
the United steelworkers of America were granted leave to
intervene.
After an extensive conference, Contestant Homestake Mining
Company of California ("Homestake") was granted leave to withdraw
its motion for an expedited hearing. The case was further stayed
until the Secretary proposed a civil penalty.
On November 5, 1991, the Judge vacated Closure Order No.
3630266.
On July 16, 1992, Docket Nos. CENT 91-217-RM and CENT 91226-RM were consolidated.
On October 21, 1992, Docket No. CENT 92-344-M was assigned
to the Presiding Judge.
On October 27, 1992, Docket Nos. CENT 91-217-RM, CENT 91226-RM, and CENT 92-344-M were consolidated.
On November 6, 1992, a settlement motion, executed by Contestant and Secretary, was filed. The motion was also served on
Cathy M. Dupree, the Miners' Representative of Homestake Mining
Company.
No objection has been filed to the settlement motion"
In support of the motion, Contestant and Secretary state as
follows~

order No. 3909125

(a)
A section 104(g) (1) Order No. 3909125 was issued to
Homestake by the Secretary on March 25, 1991, alleging a violation of 30 C.F.Ro § 48.7(c). This order was later assessed a
penalty of $20,000.
On the basis of information supplied by Homestake, the
Secretary agreed to reduce the proposed penalty on this Order
from $20,000 to $10,000.

27

Citation No. 3909122
{b)
A Section 104{a) Citation No. 3909122 was issued to
Homestake by the Secretary on March 16, 1992, alleging a violation of 30 C.P.R. § 57.14205. This order was later assessed a
penalty of $9,000.
On the basis of information supplied by Homestake, the
Secretary agreed to reduce the proposed civil penalty on this
Citation from $9,000 to $6,000.
Citation No. 3901926
(c)
A Section 104(a) Citation No. 3909126 was issued to
Homestake by the Secretary on Mary 25, 1991, alleging a violation
of 30 C.P.R. § 48.7(c). Thi~ Citation was later assessed a penalty of $20,000.
·
On the basis of information supplied by Homestake, the
Secretary agreed to reduce the proposed civil penalty on this
Citation from $20,000 to $15,000.
I have reviewed the proposed settlement and I find it is
reasonable and in the public interest. It should be approved.
ORDER
The stay of proceeding is LIFTED.
2.

The settlement agreement is APPROVED.

3.
Order No. 3909125 and the amended penalty of $10,000
are AFFIRMED.
4.
citation No. 3909122 and the amended penalty of $6,000
are AFFIRMED.
5.
Citation No. 3901926 and the amended penalty of $15,000
are AFFIRMED.
6.
Contestant/Respondent Homestake Mining Company is
ORDERED TO PAY to the Secretary of Labor the sum of $31,000
within 40 days of the date of this amended decision.

28

7.
Contest proceedings CENT 91-217-RM and ·cENT 91-226-RM
are DISMISSED.

Law Judge

Distribution:
Henry Chajet, Esq., Mark N. Savit, Esq., JACKSON & KELLY, 1701
Pennsylvania Avenue, NW, Suite 650, Washington, DC 20006
(Certified Mail)
Ms. Cathy 'M. Dupree, Miners 9 Representative, Mr. Gene Ruff!
Presidentu Local 7044p United Steelworkers of America, cjo
HOMESTAKE MINING COMPANY OF CALIFORNIA, 215 West Main Street,
P.O. Box 875, Lead, SD 57754-1603
(Certified Mail
Robert J. Murphy Esq. 1 Kristi Floyd, Esq., Office of the Solicitor, u.s. Department of Labor, 1585 Federal Office Building,
1961 stout Street, Denver, Colorado 80294
(Certified Mail)

ek

29

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
(303) 844-5266/FAX (303) 844-5268
January 28, 1993

HOMESTAKE MINING COMPANY,
Contestant,

.:

v.

CONTEST PROCEEDINGS
Docket No. CENT 91-217-RM
citation No. 2653241; 8/8/91
Homestake Mine
Docket No. CENT 91-226-RM
Order No. 2653196; 8/23/91

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Respondent

Lead Mine
Mine I.D. 39-00055
:

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. CENT 92-344-M
A.C. No. 39-00055-05681

v.
Homestake Mine - Lead
HOMESTAKE MINING COMPANY OF
CALIFORNIA,
Respondent
and
UNITED STEELWORKERS OF
AMERICA, LOCAL 7044,
Intervenor
AMENDED DECISION
~ppearances~

Henry Chajet, Esq., G. Lindsay Simmons 1 Esq.,
JACKSON & KELLY, Washington, D.C. 5
for Contestant/Respondent;
Robert J. Murphy, Esq., Kristi Floyd, Esq., Office
of the Solicitor, u.s. Department of Labor,
Denver, Colorado,
for Respondent/Petitioner;
Gene Ruff, President, Local 7044, United Steelworkers of America, Lead, South Dakota,
for United Steelworkers of America.

Before:

Judge Morris

30

These consolidated cases are contest proceedings and a civil
penalty proceeding arising pursuant to the Federal Mine Safety
and Health Act of 1977, 30 U.S.C. S 801, et ~ (the "Act").
The civil penalty proceeding herein is for the alleged violations
of mandatory regulations enacted pursuant to the Act.
An expedited hearing commenced in Docket No. CENT 91-217-RM
on September 17, 1991. At the hearing held in Denver, Colorado,
the United Steelworkers of America were granted leave to
intervene.
After an extensive conference, Contestant Homestake Mining
Company of California ("Homestake") was granted leave to withdraw
motion for an expedited hearing. The case was further stayed
until the Secretary proposed a civil penalty.
On November 5, 1991, the Judge vacated Closure Order No.
3630266.
On July 16, 1992, Docket Nos. CENT 91-217-RM and CENT 91226-RM were consolidated.
On October 21, 1992, Docket No. CENT 92-344-M was assigned
to the Presiding Judge.
On October 27, 1992, Docket Nos. CENT 91-217-RM, CENT 91226-RM, and CENT 92-344-M were consolidated.
On November 6, 1992, a settlement motion, executed by Contestant and Secretary, was filed. The motion was also served on
Cathy M. Dupree, the Miners' Representative of Homestake Mining
Company.
No objection has been fi

to the settlement motion.

In support of the motion, Contestant and Secretary state as
follows~

Order NOn 3909125
a)
A section 104(g) (1) Order No. 3909125 was issued to
Homestake by the Secretary on March 25 1 1991, alleging a violation of 30 C.F.R. § 48.7(c). This order was later assessed a
penalty of $20,000.

On the basis of information supplied by Homestake, the
Secretary .agreed to reduce the proposed penalty on this Order
from $20,000 to $10,000.

31

citation No. 3909122
(b)
A Section 104(a) Citation No. 3909122 was issued to
Homestake by the Secretary on March 16, 1992, alleging a violation of 30 C.F.R. § 57.14205. This order was later assessed a
penalty of $9,000.
On the basis of information supplied by Homestake, the
Secretary agreed to reduce the proposed civil penalty on this
Citation from $9,000 to $6,000.
Citation No. 3901926
(c)
A Section 104(a) Citation No. 3909126 was issued to
Homestake by the Secretary on May 25, 1991, alleging a violation
of 30 C.F.R. § 48.7(c). Thi,s citation was later assessed a penalty of $20,000.
On the basis of information supplied by Homestake, the
Secretary agreed to reduce the proposed civil penalty on this
Citation from $20,000 to $15,000.
citation and Order No. 2653196
(d)
A section 104(a)/107{a) Citation and Order No. 2653196
were issued to Homestake on August 23, 1991, alleging a violation
of 30 CoFoR. § 57.1410l(a) (3)o The Citation and Order were later
assessed with a penalty of $20 OOOo
On the basis of information supplied by Homestake, the Secretary agreed to reduce the proposed penalty from $20,000 to
$15u000o
I have reviewed the proposed settlement and I find it is
reasonable and in the public interest.
It should be approved.
ORDER
1.

The stay of proceeding is LIFTED.

2.

·The settlement agreement is APPROVED.

3.
Order No. 3909125 and the amended penalty of $10,000
are AFFIRMED.

32

4.
Citation No. 3909122 and the amended penalty of $6,000
are AFFIRMED.
5 . . Citation No. 3901926 and the amended penalty of $15,000
are AFFIRMED.
6.
Citation/Order No. 2653196 and the amended penalty of
$15,000 are AFFIRMED.

7.
Contestant/Respondent Homestake Mining Company is
ORDERED TO PAY to the Secretary of Labor the sum of $46,000
within 40 days of the date of this amended decision.

8.
Contest proceedings CENT 91-217-RM and CENT 91-226-RM
are DISMISSED.

Law Judge

Distribution~

Henry Chajetu Esq.u Mark N. Savit 1 Esq., JACKSON & KELLY, 2401
Pennsylvania Avenue, NW, Suite 650, Washington, DC 20037
(Certified Mail)
Ms. Cathy M. Dupree, Minersu Representative, Mr. Gene Ruff,
President, Local 7044, United Steelworkers of America, cjo
HOMESTAKE MINING COMPANY OF CALIFORNIA, 215 West Main Street,
P.O. Box 875, Lead, SD 57754-1603
(Certified Mail)
Robert J. Murphy, Esq., Kristi Floyd, Esq., Office of the Solicitor, U."S. Department of Labor, 1585 Federal Office Building,
1961 Stout Street, Denver, Colorado 80294
(Certified Mail)

ek

33

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH fLOOR
WASHINGTON. D.C.

20006

January 5, 1993

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

.

CIVIL PENALTY PROCEEDING
Docket No. WEVA 92-884
A. C. No. 46-01455-03886
Osage No. 3 Mine

CONSOLIDATION COAL COMPANY,
Respondent
DECISION
Appearances:

Roberts. Wil~on, Esq., Office of the Solicitor
u. s. Department of.Labor, Arlington, Virginia,
for Petitioner;
Daniel E. Rogers, Esq., Consolidation Coal
Company, Pittsburgh, Pennsylvania, for
Respondent ..

Before:

Judge Merlin

This case is a petition for the assessment of civil penalties filed by the Secretary of Labor against Consolidation Coal
Company under section 110 of the Federal Mine Safety and Health
Act of 1977 1 30 u.s.c. § 820.
Order Nos. 3716170p 3716171" and 3716172 were issued pursusection 104(d) (2} of the Actf 30 u.s.c. § 814(d) (2)Q for
leged violations of 30 C.F.R. § 75.1105. A hearing was held on
November 16, 1992, the transcript has been received and the
parties have filed post hearing briefs.
Section 104 (d) of ·the Actp supra, provides as

follows~

(d) (1) Ifu upon any inspection of a coal or
other mineu an authorized representative of the
Secretary finds that there has been a violation of
any mandatory health or safety standard, and if he
also finds that, while the conditions created by
such violation do not cause imminent danger, such
violation is of such nature as could significantly
and substantially contribute to the cause and
effect of a coal or other mine safety or health
hazard, and if he finds such violation to be cause
by an unwarrantable failure of such operator to
comply wi~h such mandatory health or safety standards, he shall include such finding in any cita-

34

tion given to the operator under this Act.
If,
during the same inspection or any subsequent inspection of such mine within 90 days after the
issuance of such citation, an authorized representative of the Secretary finds another violation of
any mandatory health or safety standard and finds
such violation to be also caused by an unwarrantable failure of such operator to so comply, he
shall forthwith issue an order requiring the operator to cause all persons in the area affected by
such violation, except those persons referred to
in subsection (c) to be withdrawn from, and to be
prohibited from entering, such area until an authorized representative of the Secretary determines that such violation has been abated.
(2) If a withdrawal order with respect to any
area in a coal or other mine has been issued pursuant to paragraph (1), a withdrawal order shall
promptly be issued by an authorized representative
of the Secretary who finds upon any subsequent
inspection the existence in such mine of violations similar to those that resulted in the issuance of the withdrawal order under paragraph (1)
until such time as an inspection of such mine
discloses no similar violations.
Following an
inspection of such mine which discloses no similar
violations, the provisions of paragraph (1) shall
again be applicable to that mine.
30 C.F.R.
Act, 30 U.S.C.

§
§

75.1105, which restates section 311(c) of the
871{c) sets forth the following:

Underground transformer stations~ batterycharging stations, substations, compressor stations, shops, and permanent pumps shall be housed
in fireproof structures or areas. Air currents
used to ventilate structures or areas enclosing
electrical installations shall be coursed directly
into the return. Other underground structures
installed in a coal mine as the secretary may
prescribe shall be of fire proof construction.
Order No. 3716170 dated August 27, 1991, and challenged
herein, charges a violation for the following alleged condition
or practice:
The #17 thro mor pump operating at #24 block
along the 15 south haulage is not ventilated with
a current of air that is coursed directly to the
return. The 10 11 vent tube provided has fallen
down and separated 3 different places on the other

35

side of the 15 south escapeway and the air current
at this location is leaking into the escapeway as
cited on citation #3716169.
When this area was traveled on 8-8-91 this
same vent tube was found to be leaking and in need
of extra support. The condition was discussed
with the company representative at that time. The
company has failed to take adequate measures to
prevent this condition from occurring even though
they had knowledge of the area and condition.
This is a repeat violation of standard
75.1105, as 11 citations were issued for violations of 75.1105 during the last quarters (sic}
inspection and this is the 3rd time this quarter
that 75.1105 has been cited.
The problems o.Lthe. fire proofing and ventilation of the electrical installations at this
mines (sic) were discussed at length with
management at both the last quarter close out and
R.V.R.P. meeting.
Two other orders (#3716171 and #3716172) were
issued today for similar conditions at other electrical installations inspected.
Order No. 3716171 dated August 27, 1991, also challenged
herein, charges a violation for the following alleged condition
or practice:
The #20 thro mor pump located at #27 block
along the 15 south haulage is not ventilated with
a current of air that is coursed directly to the
return. The 10" vent tube used to ventilate this
pump has fallen down in the intake escapeway so
that any smoke from a fire on this pump would
polute {sic) both the track and escapewayo
The vent tube has not been knocked down by
fallen material or any abnormal roof condition but
looks as if the support wires have rusted and the
spads pulled out of the head coal.
This is a repeat violation of standard
75.1105, as 11 citations were issued for violations of 75.1105 during the last quarters (sic)
inspection and this is the 4th time this quarter
that 75.1105 has been cited on the electrical
installations.

36

Two other orders (#3716170 and #3716172) were
issued today for similar conditions at other electrical installations inspected.
The problems of the fire proofing and ventilation of the electrical installations at this
mines '(sic) were discussed at length with management at both the last quarter close out and
R.V.R.P. meeting, and the company has failed to
take adequate steps to correct their problem.
Order No. 3716172 dated August 27, 1991, similarly challenged herein, charges a violation for the following alleged
condition or practice:
The #160 rectifier located at #29 block of
the 15 south haulage is not ventilated with a
current of air that is coursed directly to the
return.
When tested no air is being pulled into the
vent tube provided in the area and air is leaking
from the area into the track entry thru (sic)
holes in the frontwall. After examination the
vent tube was found to be down in the old belt
entry so that smoke from a fire on this rectifier
would quickly polute (sic) both the track and belt
air used to ventilate the 6 Butt and 7 Butt sections.
The vent tube does not look to have been torn
down by abnormal roof conditions but looks to have
down because of rusty wires and spads that
pulled out of the top.
This is a repeat violation of 75.1105, as 11
citations were issued for violations of 75.1105
during the last quarters (sic) inspection and this
is the 5th time this quarter that 75.1105 has been
cited on the electrical installations.
Two other orders (#3716170 and #3716171) were
issued today for similar conditions at other electrical installations inspected.
The problems of the fire proofing and ventilation of the electrical installations at this
mines (sic) were discussed at length with management at the last quarter close out and R.V.R.P.
meeting and the company has failed to take adequate steps to correct their problem.

37

The inspector found that the foregoing violations were
significant and substantial and that they resulted from an
unwarrantable failure on the part of the operator.
Prior to going on the record, the parties agreed to the
following stipulations (Tr. 4-6):
(1)

the operator is the owner and operator of the subject

(2)

the operator is subject to the jurisdiction of the Mine

(3)

I have jurisdiction in this case;

mine;
Act;

(4)
the inspector who issued the subject orders was a duly
authorized representative of the Secretary;
(5) true and correct copies of the subject orders were
properly served upon the operator;
(6)
copies of the subject orders and terminations thereof
at issue in this proceeding are authentic and may be admitted
into evidence for purposes of establishing their issuance, but
not for the purpose of establishing the truthfulness or relevancy
of any matters asserted therein;
(7)
payment of any penalty will not affect the operator's
ability to continue in business;
(8)

the operator demonstrated good faith abatement;

{9)

the operator has an average history of prior viola-

(10)

the operator is large in size;

(11)

a section 104(d) chain has been established;

"cions

(12)
the fact of the violation is not contested in any of
<these orders'
Without objection, the stipulations were accepted (Tro 6)o
In addition, it was agreed that the three orders would be tried
as a group (Tro 20-21)o
Not only are the violations admitted, but there is no
dispute with respect to the conditions described by the inspector
in the orders and at the hearing (Tr. 31-32, 38-40, 44-47, 142143, 147-149).

38

The first issue to be resolved then is whether the violations were significant and substantial. The Commission has held
that a violation is properly designated as S&S "if, based on the
particular facts surrounding that violation, there exists a
reasonable likelihood that the hazard contributed to will result
in an injury or illness of a reasonably serious nature. 11 Cement
Division, National Gypsum Co., 3 FMSHRC 822, 825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the Commission further explained:
In order to establish that a violation of a
mandatory safety standard is significant and substantial under National Gypsum, the Secretary of
Labor must prove: (1) the underlying violation of
a mandatory safety standard; (2) a discrete safety
hazard -- that is, a measure of danger to safety -- contributed to by the violation; (3) a reasonable likelihood that the hazard contributed to
will result in an injury; and (4) a reasonable
likelihood that the ..irijury in question will be of
a reasonably serious nature.
The first element of the Commission's test is satisfied
because the violations are admitted. The second element also is
satisfied because the evidence demonstrates that should a fire
occur in the installations and the air not be vented directly to
the return, noxious air or smoke would travel to the faces where
men were working (Tr. 68-69). The violation thus presented a
discrete safety hazard. The fourth test is likewise met since
individuals could inhale polluted air or become trapped by it
(Tr. 71).
It is with respect to the Commission's third requirement that the findings of significant and substantial herein,
like those in many prior cases, founder.
As the inspector
ac~,owledgedu the cited pumps and rectifiers were operating
properly and had no permissibility defects (Tr. 33, 73-74 1 76).
Nothing else was cited with respect to the electrical equipment
(Tr. 74). The inspector agreed that the potential danger would
arise from a malfunction in the subject electrical equipment.
Howeveru on the day in question he saw no malfunction in the
equipment (Tr. 76). This being so, it cannot be found that the
Secretary has proved there was a reasonable likelihood that the
hazard would result in injury.
I reject the Secretary 1 s contention that in determining
whether or not there was a reasonable likelihood that the hazard
would result in injury, the emergency (in this case a fire in the
electrical installation), must be presumed to have occurred
(Secretaryas brief p. 10). The Secretary does not define "emergency", or in any way indicate what standards in addition to
§ 75.1105 would qualify under the "emergency" umbrella.
The
scope of what she proposes, is therefore, unexplained. Admittedly, § 75.1105 is designed to prevent the serious effects that

39

could arise from a fire in an electrical installation. This does
not, however, mean that the standard presupposes the likelihood
of the occurrence of the hazardous situation. What the standard
does is set forth the ventilation requirements for electrical
installation which must be followed in all instances. The
standard is silent on likelihood or possibility or probability or
any like inquiry.
Degrees of chance are relevant to evaluation
of gravity, of which S&S is a particular variant. Nowhere in the
standard or elsewhere is there any basis for adopting a presumption that would do away with the commission's requirements of
proof. The inevitable consequence of giving the Secretary the
benefit of the proposed presumption would be to render this
violation and whatever other ones qualify as emergencies, per se
significant and substantial. By so doing, the third step of the
Commission's test for S&S would be vitiated, because the very
facts which the Commission in Mathies required the Secretary to
prove would be assumed to have happened without reference to what
actually transpired in the case. The Commission's conclusion
that a confluence of factors must exist in order to establish S&S
is premised upon a case by case evaluation of the particular
circumstances as adduced through the evidence of record.
Texasgulf, Inc., 10 FMSHRC 498, 500-501 (April 1988).
Also without merit is the Secretary's assertion that the
subject violation is S&S, because if there were an immediate risk
of fire, the violation would constitute an imminent danger rather
than just being S&S {Secretary's brief p. 10). The Secretary has
misframed the issue. A reasonable likelihood of fire can exist
without there being an immediate danger. Consideration of
imminent danger involves analysis of the facts pursuant to
precepts and rules laid down by the Commission for that purpose.
Wyoming Fuel Co.v 14 FMSHRC 1282 {August 1992}; Utah Power &
Light Co.u 13 FMSHRC 1617 (October 1991); Rochester & Pittsburgh
Coal Co.c 11 FMSHRC 2159 (November 1989). The Secretary submits
no such analysis of imminent danger. She cannot make out her
case by confusing the concepts of imminent danger and significant
and substantial, because under governing law they are separate
and distinct.
It is recognized that in several recent decisions
·the Commission declined to rule on the propriety of the presump~ion advanced by the Secretary herein, because in those cases the
issue had not been presented at the trial level. Shamrock Coal
Company« Inc.v 14 FMSHRC 1300 (August 1992); Shamrock Coal
Company, Inc., 14 FMSHRC 1306 (August 1992); Beech Fork Processing Inc., 14 FMSHRC 1316 (August 1992}. For the reasons set
forth herein, I have no difficulty in declining to accept and
apply a presumption which I perceive to constitute a material and
unsupported departure from current Commission interpretation and
practice.
The fact that the violations in this case do not meet all
the tests required to support a finding of S&S does not however,
mean that they were not serious. The Commission has recognized

40

that S&S and gravity are not identical, although·they are frequently based upon the same or similar factual considerations.
Quinland Coals, Inc. 1 9 FMSHRC 1614, 1622 n.11 (September 1987).
Following Commission precedent, I have previously held that
although they may have common elements, the term "significant and
substantial" is not synonymous with gravity. consolidation Coal
Company, 10 FMSHRC 1702, 1706 (December 1988); Columbia Portland
Cement Company, 10 FMSHRC 1363, 1373 (September 1988), See also,
Energy West Mining Company, 14.FMSHRC 1595, 1611 (September
1992). In this case the dangers posed by smoke and contaminated
air reaching men at the face, where mining was going on at the
time, were grave {Tr. 74). On the basis of such proof I find the
violations were serious.
The remaining issue is whether the violations resulted from
an unwarrantable failure on the part of the operator. The
Commission has determined that unwarrantable failure means
aggravated conduct constituting more than ordinary negligence.
Emery Mining Corporation, 9 FMSHRC 1997, 2004 (December 1987);
Youghiogheny & Ohio Coal Company, 9 FMSHRC 2007, 2010 (December
1987). The Commission has also stated that this determination is
derived, in part, from the plain meaning of "unwarrantable" ("not
justifiable" or "inexcusable"), "failure" ("neglect of an assigned, expected or appropriate action"), and "negligence" ("the
failure to use such care as a reasonably prudent and careful
person would use, characterized by "inadvertence," "thoughtlessness," and "inattention"). Emery, 9 FMSHRC at 2001.
The evidence shows that prior to 1990 the operator used
plastic tubing to vent air from electrical installations to the
returns (Tr. 122, 136-137, 149-150). When the Mine Safety and
Health Administration no longer accepted plastic tubing due to
hazard it presented, the operator over a three month
removed the plastic and replaced it with metal tubing (Tr.
37 98 123)" The galvanized metal tubing came in 10 foot
sect1ons and was 10 inches in diameter (Tr. 37 1 150). Spads 15
or 20 or more feet apart were driven into the coal roof attached
wrapped around the tubing (Tr. 38-39). As demonstrated
the orders issued in
air was not being vented from
·the
installations
to the return because the
metal
had fallen down. Spads coming loose from roof and
caused the tubing to fall (Tr. 37-38 1 45-46, 137,
143). Due to changing climatic conditions the roof was flaky,
sloughing and deteriorating over time, making the spads fall out
of the roof (Tr. 39, 44, 137-138). Also, wires just rusted and
fell down (Tr. 44).
A conflict exists over when the operator learned of the
tubing's inadequacies. On August 8, 1991, the inspector found
ventilation tubing that had fallen down from a broken wire and
spads that had come loose from a roof deteriorating from climatic
changes (Tr. 40-41). Because the operator's escort accompanying

41

the inspector temporarily fixed the tubing before the inspector
reached the pump, the inspector did not issue a citation on that
occasion (Tr. 40-41, 43). The inspector did discuss the matter
with the company escort and told the escort that precautions
should be taken to insure the tubing was properly repaired and
secured or else it would fall down again (Gov't. Exh. 5; Tr. 4243). However, three weeks later the inspector found the tubing
down again at the same location and issued the first of the three
withdrawal orders at issue herein (Tr. 32).
According to the operator's safety supervisor, the operator
only became aware of tubing problems from the deteriorating roof
on August 8, 1991, when the inspector found tubing down at the
location he subsequently cited on the 27th {Tr. 150-152, 155-156,
161-163). The supervisor testified that between August 8 and
August 27 the operator instituted a program of reinforcing the
tubing which took about two and a half months to complete (Tr.
152, 167-168). In his view citations issued by the inspector
prior to the subject orders did not put the operator on notice of
deteriorating roof and climatiC::con:ditions as a cause of tube
falls because the earlier citations concerned situations where
the tubing had been dislodged by pieces of falling rock and roof
(Tr. 151) .
Upon review I find more persuasive the evidence of the
Secretary which clearly shows that the operator had knowledge
sufficient to enable it to take action which would have rendered
unnecessary the issuance of the subject orders.
I accept the
inspector's testimony that the operator attempted to address the
August 8 situation merely by putting up one wire with no evidence
of support anywhere (Tr. 179). I, therefore, approve the inspector's opinion that no one paid attention to that area (Tr. 179180) o 1 Under the circumstancesv it was all but inevitable that
tubing would fall again in the same and at other locations, as it
fact did, leading to issuance of the subject withdrawal
orders. Had the operator heeded the advice of the inspector on
August 8, the situation would have been remedied. The information which the operator received on August 8 put it on notice
that immediate and wholesale corrective action to resupport the

1 The operatorvs safety escort testified that an entry in the
fireboss book that the ventilation tubing was rehung, referred to
the August 8 condition involved in this case (Tr. 114, 126-127).
This testimony is rejected because it is not based on first-hand
information and because it is directly contradicted by the
inspector who did have direct knowledge that the fireboss entry
dealt with a different situation concerning inadequate examinations of intake escapeways (Tr. 178-179).

42

tubing was necessary to prevent the possibility of miners at the
face being exposed to smoke and polluted air. The operator's
inception of a program which took 2~ months to complete was an
inadequate response to a potentially dangerous situation of which
it had actual knowledge. Such conduct can be fairly characterized as "aggravated" within the purview of commission precedent.
A finding of unwarrantability is further supported by
evidence that for some months before the August 8 incident the
operator knew it had problems with falling ventilation tubes,
calling for remedial action. In this connection, I accept the
inspector's testimony that during the second quarter of 1991 he
had a number of meetings with mine management pursuant to the
operator's Repeat Violation Reduction Program (R.V.R.P.) at which
ventilation problems under § 75.1105 were talked about (Tr. 5260). The operator's safety escort who with the inspector initiated these meetings, stated that ventilation tubing was identified as a problem at the meetings (Tr. 132-133). According to
the inspector, beginning in April the deterioration of the spads
and wires was visible and was'·pointed out during inspections (Tr.
176). At the final R.V.R.P. meeting with the general mine
foreman at the end of June, the inspector highlighted problems
with the ventilation of electrical installations (Tr. 52-53, 6162, 175-176). In particular, the inspector called attention to
the fact that tubes and the wires supporting them were rusting
and that spads were pulling out of the top (Tr. 62). At this
meeting all conditions and suggestions about the tubing were
noted {Tr. 175-176). Insofar as deterioration of the roof due to
climatic conditions was concerned, the inspector testified that
the company was well aware of changing weather conditions which
occur every year (Tr. 180).
The foregoing evidence is compelling and based upon it, I
conclude that prior to the issuance of the subject orders, the
operator had known for some months that it had an ongoing problem
with ventilation tubing for electrical installations.
I further
conclude that the operator was conversant with climatic conditions and changes which caused deterioration in the roof,
loosening the spads and rusting the wires which held the tubing
I also determine that it is not necessary that the fallen
tubing in the prior citations have resulted from exactly the same
cause as the three orders involved herein. Nor is it necessary
for a finding of unwarrantability that the tubes repeatedly fall
down at the same location. The operator 1 s suggestions to this
effect is rejected (Operator 1 s brief pp. 8-9). What matters is
that for a long period of time the operator not only understood
it was having difficulty regarding the ventilation tubing, but
also was apprised of all the various circumstances which caused
the problem. The operator's failure to remedy the situation
despite continual suggestions from the inspector can only be
characterized as aggravated conduct. The inspector's findings of
unwarrantable failure are affirmed.

43

Based upon the foregoing evidence I further find the operator is guilty of high negligence.
Since the inspector's findings of violations and of unwarrantability are valid, the requirements of section 104(d) (2) are
satisfied and the subject orders are upheld. UMWA v. Kleppe, 532
F.2d 1403 (D. C. Cir. 1976); Old Ben Coal, 1 FMSHRC 1954, 1959
(Dec. 1979); Eastern Associated Coal Corp., 13 FMSHRC 902, 911
(June 1991) •
It is well established that hearings before the administrative law judges of this Commission are de novo and that the
judges are not bound by penalty assessments proposed by the
Secretary. Sellersburg Stone Co. v. Federal Mine Safety and
Health Review Commission, 736 F.2d 1147 (7th Cir. 1984); Consolidation Coal Company, 11 FMSHRC 1935, 1939 (Oct. 1989). In
determining the appropriate penalty amounts for these orders, I
bear in mind that the findings of significant and substantial
have been deleted. However, ,.:t:he violations were serious and
resulted from high negligence. Taking into account these criteria and the others to which the parties have stipulated, I find
that a penalty of $900 is justified for each of the subject
withdrawal orders.
The post-hearing briefs filed by the parties have been
reviewed. To the extent the briefs are inconsistent with this
decision, they are rejected.
ORDER
It is ORDERED that the findings of significant and substantial for Order Nos. 3716170v 3716171u and 3716172 be VACATED.
It
further ORDERED that the findings of unwarrantable
failure for Order Nos. 3716170, 3716171f and 3716172 be AFFIRMED.
It is further ORDERED that Order Nos. 3716170, 3716171, and
3716172 be AFFIRMED.
It
further ORDERED that a penalty of $2,700 be ASSESSED
and that the operator PAY $2,700 within 30 days of the date of
this decision.

Paul Merlin
Chief Administrative Law Judge

44

Distribution:
Roberts. Wilson, Esq., Office of the Solicitor, U. s. Department
of Labor, 4015 Wilson Boulevard, Room 516, Arlington, VA 22203
(Certified Mail)
Daniel E. Rogers,·Esq., Consol Inc., Consol Plaza, 1800 Washington Road, Pittsburgh, PA 15241-1421 (Certified Mail)
Mr. Robert C. Moore, UMWA, Rt. 5, Box 207, Morgantown, WV
(Certified Mail)
jgl

45

26505

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 1Oth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

1qcn
J

DOTSON & RIFE COAL CO., INC.,
Contestant

'-

'1../ "v•

CONTEST PROCEEDINGS

v.

Master Docket No. 91-1
Docket No. KENT 91-670-R
through KENT 91-678-R

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA},
Respondent

Citation Nos. 9858724
through 9858732; 4/4/91
Mine No. 1
Mine ID 15-05417

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA},
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. KENT 91-1200
A.C. No. 15-05417-03532D

v.
Mine No. 1
DOTSON & RIFE COAL CO., INC.,
Respondent
ORDER OF DISMISSAL
Before~

Judge Broderick

On December 8v 1992 1 the Secretary filed a motion to dismiss
these proceedings on the grounds that on August 12, 1991, the
Respondent Dotson & Rife Coal Company and Jimmy Dotson, principal
of Respondent entered into plea agreementsu agreeing to plead
guilty to charges of conspiracy to defraud an agency of the
United States in connection with the civil violations charged
herein. Respondent contracted with Triangle Research to handle
its dust sampling program. Triangle 0 s principal and agent
admitted falsifying the samples submitted to MSHA and admitted
that on numerous occasions they blew air on the filtered surfaces
of manufactured dust samples. Harry White and Ronald Ellis of
Triangle have been convicted of defrauding the Government and
have received prison sentences.
On May 8, 1992, Judge Joseph M. Hood, of the Eastern
District of Kentucky, sentenced Dotson & Rife Coal Company to pay
a fine of $25,000 and to 2 years probation. Jimmy Dotson was
sentenced to 2 years probation, 3 months home detention, and
3 months community service. As part of the plea agreement the
Secretary agreed to move to dismiss pending civil penalty

46

proceedings against Respondent for violations of the laws
governing the dust sampling program.
I conclude that under the circumstances, dismissal of these
proceedings effectuates the purposes of the Mine Act.
Accordingly, these proceedings are DISMISSED.

~~~.5 t413~7/L4M!~

ames A. Broderick
Administrative Law Judge
Distribution:
Douglas White, Esq., Mark R. Malecki, Esq., Office of the
Solicitor, u.s. Department of Labor, 4015 Wilson Boulevard,
Suite 400, Arlington, VA 22203 (Certified Mail)
Ronald L. King, Esq., Robertson, Cecil, King & Pruitt, 237 Main
Street, Drawer 1560, Grundy, VA 24614 (Certified Mail)
Hand delivered to Lead Defense Counsel Committee
/fb

47

PBDBRAL Jll:IIB SAPBTY U'D BDLD llBVJ:BW COIIXISSIOB
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, ~Otk flOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN
PONTIKI COAL CORPORATION,
Contestant

7 1993

.

v.
0
0

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) 6
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. KENT 91-97-R
Citation No. 3516447;
11/14/90

0
Q

Pontiki No. 2 Mine
Mine ID
0
0

.
.

15-09571

CIVIL PENALTY PROCEEDING

0

.

Vo

CONTEST PROCEEDING

$

Docket No. KENT 92-305
A.C. No. 15-09571-03604
Pontiki No .. 2 Mine

0

PONTIKI COAL CORPORATION,
Respondent

0
0

DECISION
Appearances~

Joseph J?L
Esq.v Office of the Solicitoru
0
UoSo Department
Labor 0 Washville 0 Tennesseet
Timothy Mo
Esq"o Crowell~ Moring 0
0
Washingtonu DC;
Susan E .. Chetlinu Esq. 0 Pontiki Coal Corporation,
Lexingtonu Kentucky ..

Judge Weisberger
At issue in this consolidated notice of contest and civil
penalty proceeding are the
an Order issued under
Section 107(a) of the Federal Mine Safety and Health Act of 1977 0
("the Act 0 °0 ) and a Citation
leging a violation of 30 C.F.R. §
.1725(
.. Pursuant to notice 0 a hearing was held in
Huntington, West Virginia on August 11, 1992. At the hearing,
Harold Yates testified for the Secretary (Petitioner). The
Operator (Respondent) did not call any witness on its behalf.

48

Findings of Fact and Discussion
In the main, the relevant facts have been stipulated to by
the Parties, and I accept these stipulations. These stipulations
are as follows:
1.
Pontiki is the owner and operator of the Pontiki
No. 2 Mineu located approximately 15 miles from Inez,
Kentucky.
2.
At the relevant times, Pontiki and the Pontiki No.
2 Mine were subject to the jurisdiction of the Federal
Mine Safety and Health Act of 1977 (the "Act").
3@
The Administrative Law Judge has jurisdiction over
these proceedings pursuant to S 105 of the Act.
4. Inspector Harold L. Yates, who issued S 107(a)
Order No. 3516447 and S 104(a) Citation No. 3516448, is
an authorized representative of the Secretary.
5. The order and Citation were properly served upon an
agent of Pontiki at the P.ontiki No. 2 Mine on November
14u 1990, at 8:00a.m., and 8:10a.m., respectively.
6o
The Pontiki No. 2 Mine mines coal in the Pond Creek
coal seam using Joy continuous mining machines operated
by remote control. Shuttle cars carry the coal from
the· continuous mining machine to the mine's belt
conveyor system which carries the coal out of the mine.
7o
On November 12, 1990, Pontiki mined coal on two
sections underground and employed 81 people.
8o
On November 12, 1990, the day shift crew for the
002-0 section arrived on the section at approximately
8~10 a.m. 0 as the third shift maintenance crew was
leaving.
9o
The third shift maintenance crew informed the
foreman
malfunctions on one of the Joy 14-10
~~ continuous
machines;
machine would only
'tram in slow speed and the water sprays would not
operate by remote control.
10. The section foreman assigned two electricians -Argel Bowen and Russell Maynard 0 Jr. -- to repair the
continuous miner.
11. The continuous miner was moved into an
intersection for repairs.
12o
Bowen repaired the tram controls while Maynard went to
&eoair a shuttle car cableo
13: After Maynard repaired the shuttle car cable, he
informed the section foreman that he would repair the
eolenoid valves controlling the water sprays. These
valves were located on the off operator side of the
continuous miner.
l4o Maynard prepared to troubleshoot the problem with
the solenoid valves by cleaning coal off of the
solenoid valve covers.
15. At the same time, two miners and the section

49

foreman walked to the front of the continuous miner to
inspect the cutting drum for worn bits.
16. As the section foreman walked by the continuous
miner, he observed Maynard sitting on top of the
continuous miner in front of the operator's deck.
Maynard asked the section foreman to hand him the
remote control box and then move the switch in the
operator's deck to the remote position.
17 •. Section 75.509 requires that electric equipment be
deenergized when repairs are being made, "except when
necessary for trouble shooting or testing." 30 C.F.R.
S 75.509. See also 30 C.F.R. S 75.1725(c). Maynard
had to first troubleshoot the solenoid valves before he
could repair them.
18. When troubleshooting malfunctions on continuous
mining machines, it is standard practice for mechanics
and electricians at Pontiki to switch the miner
controls to remote and to keep the remote control box
with them at all times. This-precaution is necessary
to prevent another person from accidentally operating
the machine with the remote control or from the
operator's deck while troubleshooting is taking place.
19. Since Maynard had the remote box with him, the
section foreman asked Maynard if he could bump (rotate
slightly) the cutting head, so the head could be
inspected for worn bits. The cutting head on the Joy
14-10 CM continuous miner must be bumped with the power
on, because the ripperjveyor chain connected to the
ripper head makes it impossible to bump the head
manually.
20. Maynard told the section foreman that he would
rotate the cutting head using the remote control boxu
but he inadvertently activated the conveyor chain
instead of rotating the cutting head.
21. The activated conveyor chain pulled Maynard from
his work position and trapped him beneath the conveyor
chain guard~ resulting in fatal injuries.
22. MSHA conducted an investigationu which was
concluded on November 13 9 1990.
23. Two days after the accident occurred, MSHA issued
imminent danger Order No. 3516447 which is at issue in
this proceeding. Copies of the Order and subsequent
modifications are attached to Pontiki•s Application for
:Review.
24. MSHA also issued S 104(a) Citation Nos. 3516448
and 35164.49.
25. Citation No. 3516448, at issue here, alleged a
violation of S 75.1725{c), as follows:
Evidence obtained during a fatal accident
investigation revealed that Russell Maynard
Jr. placed himself in the conveyor boom of an
energized JOY 14-10 continuous miner on the

50

002-0 working section while working on the
water spray system. The electrician had with
him the operative remote control unit for the
miner. This citation is a contributing
factor to imminent danger order #32516447
dated 11-14-90. Therefore no abatement time
is set.
26. citation No. 3516449 also alleged a violation of S
75.1725(c) as follows:
Evidence obtained during a fatal accident
investigation revealed that three men were
setting bits on the cutting head of an
energized JOY 14-10 continuous miner on the
002-0 working section. The electrician
victim was in the conveyor boom area of the
miner and had the operative remote control
unit with him. This condition is a
contributing factor to the issuance of the
imminent danger order#3516447 dated 11-1490. Therefore no abatement time is set.
27. On December 11, 1990, Citation No. 3516449 was
vacated for the following reasons:
This violation is being vacated for the
following reason(s).
Evidence obtained during a safety and health
conference reveals bits were not being set in
the 14-10 continuous miner head on the 002
working section. At the time of the fatal
accident three men were observing the cutting
head of the continuous miner to determine if
bits were needed while the victim was
Totating {bumping) the cutting head.
Violation of 30 C.F.R.

$

75ol725(c)

The parties stipulated that on November 12, 1990, an
@lectrician Russell Maynard 8 Jr.u was sitting on top of a
continuous miner 0 and had in his possession a remote control box
switched to the remote position. Maynard was to trouble shoot
the solenoid valves controlling the water sprays before he could
~epair them.
At the same timeu two miners and the section
foreman walked to the front of the miner to inspect the cutting
drum for worn bits. The foreman asked Maynard to bump the
~utting head so
could be inspected for worn bits. Maynard
inadvertently activated the conveyor chain instead of rotating
the cutting head, and was caught by the conveyor chain and
trapped beneath the chain guard. He received a fatal injury.
MSHA Inspector Harold Yates issued a citation alleging a
violation of 30 C.F.R. S 75.1725(c) in that Maynard " ••• placed
himself in the conveyor boom of an energized joy 14-10 continuous
miner on the 002-0 working section while working on the water

51

spray system. The electrician had with him the operative remote
control unit for the miner."
In essence, as pertinent, Section 75.1725(c), supra,
provides as follows: "Repairs or maintenance shall not be
performed on machinery until the power is off and the machinery
is blocked against motion, except where machinery motion is
necessary to make adjustments."
Petitioner apparently concedes that there was no violation
for Maynard to be located on top of the mining machine with the
power on trouble shooting the solenoid valves. However,
Petitioner argues that when Maynard activated the controls "as
part of the Act of changing bits on the cutting head" (emphasis
added)q a violation of Section 75.1725(c) supra occurred.
Considering the record as a whole, I do not find support for
Petitioner 8 s position that there was herein a violation of
Section 1.725(c) supra. In e~~ence, the Citation at issue sets
forth two assertions as the bases for a violation herein of
Section 1725(c) supra. The Citation alleges that (1) Maynard was
placed in the boom of the energized miner while working on the
water spray system and (2) that he had with him the remote
control unit for the miner~ Neither of these activities are
prohibited by the clear language of Section 75.1725(c) supra.
Indeed, as pointed out by Respondent, Yates conceded on crossexamination that, in essence, neither of these activities
violates a regulatory standard.
In his direct testimony, Yates asserted that the basis for
the violation was the fact that Maynard was on the miner when he
~ttempted to bump the miner head by remote controlo
In essence 0
Section 75o 25(c) provides that 0 in making repairs or
maintenance 0 power must be offu and the machinery is to be
~locked against motiono
As correctly pointed out by Respondent,
Section 75.1725u supra, contains no requirement concerning a
personas position while repairs are being made.
The Commission has noted that the purpose of Section
is to prevent 9'to the greatest extent possiblen 0
~ccidents in the use of equipment and that "the manifest intent
the regulation is to restrict repair of machinery while the
~ower is ono 00 (Arch of Kentucky, Inc.u 13 FMSHRC 753, 756
«1991))o
Howeverv in evaluating the scope to be accorded the
language of a regulatory standard, the Commission, in Southern
Ohio Coal co. 0 14 FMSHRC 978 (June 1992), reiterated its test of
whether the regulation gives a reasonably prudent person notice
that it prohibits the cited conduct. Section 75.1725(c) supra,
does not give any notice that it prohibits persons from being on
energized miners with remote control equipment. Its plain
language expressly sets forth requirements for blocking and
turning off power to machinery, but does not contain any words
75o1725(c}

52

that could reasonably be interpreted as governing a person's
position vis a vis a piece of equipment that is being repaired or
maintained.
Therefore for the all the above reasons I conclude that it
has not been established that there was a violation herein of
Section 75.1725(c) as alleged in the citation at issue.
Therefore, the citation must be dismissed.
II.

The Validity of the Section 107Cal Withdrawal Order.

As a consequence of the fatal accident which had occurred on
November 12, 1990, MSHA Inspector Harold L. Yates issued a
Section 107(a) withdrawal order two days later on November 14,
1990. It appears to be the position of Petitioner, that the
Section 107(a) order was properly issued because the underlying
hazard remained. In this connection, Petitioner refers to the
parties' stipulation that it was standard practice for mechanics
and electricians at Pontiki to switch the miner controls to
remote, and to keep the remote control box with them at all
times. Hence, it is Petitioner's argument that the underlying
hazard remained in that "there was clearly a very definite chance
for this tragic occurrence to be duplicated." In support
thereof, Petitioner also refers to the fact that the abatement of
the section 107(a) order at issue indicates that Pontiki's
employees were "retrained on the use of a remote control unit and
work while trouble shooting, and that this retraining eliminated
the hazard which had remained present." I find Petitioner's
arguments to be without merit for the reasons that follow.
The Order at issue alleges the existence of an "imminent
dangernu as per section 107(a) of the Act. Section(3) (j) of the
Act defines an imminent danger as 0 ~ooothe existence of any
condition or practice in a coal or other mine which could
~easonably be expected to cause death or serious physical harm
before such condition or practice can be abated."
In Utah Power and Light Co.Q 13 FMSRHC 1617 (1991) the
Commission reviewed the Legislative History of this definition,
and concluded as followsg e'Thus the hazard to be protected
against by the withdrawal order must be impending so as to
~equire the immediate withdrawal of miners." (13 FMSHRC supra at
162l}o (Emphasis added)
The Commission rejected an interpretation of the imminent
danger provision of the Act which includes " ••• any hazard that
has the potential to cause a serious accident at some future
time.o, o 11 (Utah Power and Light, supra. at 1622). The
Commission future explained its holding as follows:
To support a finding of imminent danger, the
inspector must find that the hazardous condition has a

53

reasonable potential to cause death or serious 1n)ury
within a short period of time. An inspector, albeit
acting in good faith, abuses his discretion in the
sense of making a decision that is not in accordance
with law when he orders the immediate withdrawal of
miners under section 107(a) in circumstances where
there is not an imminent threat to miners". (Utah
Power and Light supra, at 1622.)
In the instant case, when the Section 107(a) Order was
issued two days after the accident no one was working on the
miner in question, and, according to Yates, it was "sitting by
itself" (Tr. 52). Yates testified that the reason that he issued
the order was that "the same accident could happen again if they
[the miners] were not retrained in performing this type of work"
(Tr. 36). However, there is no indication in the record that the
lack of retraining had a reasonable potential to cause a serious
injury "within a short period of time" (c.f., Utah Power and
Light, supra at 1622). To the contrary, when Yates was· asked on
cross-examination, "But you will agree with me, we don't have any
issue over the fact that there was nothing happening at that time
[when the Order was issued] which caused you to issue the order,"
Tr.52 (emphasis added), the inspector replied, "There was no
action being done, the mine[r] was sitting by itself."
In addition, on direct examination, the inspector testified
that the reason he issued the Order was that "the same accident
could happen again if [the miners] were not retrained in
performing this type work." Tr.36 (emphasis added). Absent from
the inspector's description, however, is any reference to the
immediacy of the potential harm. Rather the inspector issued the
Order because he 81 thought it might occur sometime in the future
that somebody would have that same set of circumstances and do
ithe same thingo uv Tro 51-52 (emphasis added) o
Although there was a chance for the fatal occurrence to be
duplicated, as argued by Petitioner, I find this not sufficient
~o sustain an imminent danger order 0 under the rationale of Utah
~ower and LightQ suprao
I conclude that it has not been established that when Yates
issued the Section 107(a) order there was any condition
constitu~ing an imminent danger.
Accordinglyu the order at issue
is to be vacated.

54

ORDER
It is hereby ORDERED that Docket No. KENT 92-305 be
DISMISSED. It is further ordered that the Notice of Contest,
Docket No. KENT 91-97-R, be sustained. It is further ordered
that Order No. 3516447 and Citation No. 3516448 be DISMISSEQ.

-~~

Avram Weisberger
Administrative Law Judge
Distribution:

Joseph B. Luckett, Esq., Office of the Solicitor, u.s. Department
of Labor, 2002 Richard Jones Road, suite B-201, Nashville, TN
37215 (Certified Mail)
Timothy M. Biddle, Esq., Crowell & Moring, 1001 Pennsylvania
Avenue, NW, Washington, DC 20004-2595 (Certified Mail)
Susan E. Chetlin, Esq., Pontiki Coal Corporation, 2525
Harrodsburg Road, Suite 300, Lexington, KY 40504 (Certified
Mail)
nb

55

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. KENT 92-434
A.C. No. 15-16743-03509

v.

No. 3 Mine

RAVEN MINING COMPANY,
Respondent
DECISION APPROVING SETTLEMENT
Appearances:

Darren L. Cou~tney, Esq., Office of the
Solicitor, u.s. Department of Labor,
Nashville, Tennessee, for the Petitioner;
Billy R. Shelton, Esq., Baird, Baird, Baird,
and Jones, P.s.c., Pikeville, Kentucky,
for the Respondent

Before:

Judge Melick

This case is before me upon a petition for assessment
of civil penalty under Section 105(d) of the Federal Mine
Safety and Health Act of 1977 (the Act). Following hearings
on October 23v 1992v Petitioner filed a motion to approve a
settlement agreement and to dismiss the case. A reduction in
penalty from $1,000 to $500 was proposed. I have considered
representations and documentation submitted in this caser
as well as proceedings at trialp and I conclude that the
proffered settlement is appropriate under the criteria set
forth in Section llO(i) of the Act.
\~FOREP

-'che motion for approval

GRANTED, and it is ORDERED that Respondent

/v

$500 within 30 days of this order.

,,

(

Gary Mel'
Administ

56

Distribution:
Darren L. Courtney, Esq., Office of the Solicitor,
u.s. Department of Labor, 2002 Richard Jones Road, Suite B-201,
Nashville, TN 37215 (Certified Mail)
Billy R. Shelton, Esq., Baird, Baird, Baird and Jones, P.s.c.,
415 Second Street, P.O. Box 351, Pikeville, KY 41502 (Certified
Mai~)

/lh

57

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN

7 199.3

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEVA 92-1043
A.C. No. 46-01452-03861

v.
Arkwright No. 1 Mine
CONSOLIDATION COAL COMPANY,
Respondent
DECISION APPROVING SETTLEMENT
Appearances:

Roberts. Wil,t;on, Esq., Office of the
Solicitor, u.s. Department of Labor,
Arlington; Virginia, for Petitioner;
Daniel E. Rogers, Esq., Consolidation
Coal Company, Pittsburgh, Pennsylvania,
for Respondent

Before:

Judge Melick

This case is before me upon a petition for assessment
of civil penalty under Section 105(d) of the Federal Mine
Safety and Health Act of 1977 (the Act). During hearings
Petitioner noted that the parties had reached a settlement
agreement and Petitioner subsequently filed a motion to
approve
agreemento Petitioner has vacated Order
Noo 37 881 and proposes a reduction in penalty from $6v000
·to $3 u 500 for the remaining two orders. I have considered
the representations and documentation submitted in this
casev and I conclude that the proffered settlement is
appropriate under the criteria set forth in Section llO(i)
·the Acto
WHEREFOREv the motion for approval of
~RANTEDF

and it
ORDERED that Respondent
of $3 7 500 within 30 days of
rder.

ment is
penalty

Law Judge

58

Distribution:
Roberts. Wilson, Esq., Office of the Solicitor, u.s. Department
of Labor, 4015 Wilson Boulevard, Room 516, Arlington, VA 22203
(Certified Mail)
Daniel E. Rogers, Esq., Consolidation Coal Company, Consol Plaza,
1800 Washington Road, Pittsburgh, PA 15241-1421 (Certified Mail)
/lh

59

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE. lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 8 1993
SECRETARY OF LABOR I
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. VA 92-82
A.C. No. 44-00649-03541

v.
Coronet Jewell Prep Plant
JEWELL SMOKELESS COAL
CORPORATION,
Respondent
DECISION
Appearances:

Tina Mullins, Esq., Glenn M. Loos, Esq., Office of
the Solicitor, U.S. Department of Labor,
Arlington, Virginia, for the Petitioner;
CharlieR. Jessee, Esq., Jessee & Read, Abingdon,
Virginia, for the Respondent.

Before:

Judge Koutras
Statement of the Case

This is a c
1 penalty proceeding initiated by the
petitioner against the respondent pursuant to section llO(a) of
Federal Mine Safety and Health Act of 1977, 30 u.s.c.
§ 820(a}.
Petitioner seeks a civil penalty assessment in the
amount of $58, for an alleged violation of mandatory safety
standard 30 C.F.R. § 77.1607(v). The respondent filed a timely
answer contesting the alleged violation, and a hearing was held
Grundyu Virginia. The parties filed posthearing argumentsu
and I have considered them in my adjudication of this matter.
Issues
The issues presented in this proceeding are (1) whether the
respondent has violated the cited standard as alleged in the
proposal for assessment of civil penalty; (2) whether the alleged
violation was significant and substantial (S&S); and (3) the
appropriate civil penalty that-should be assessed for the
violation based upon the civil penalty assessment criteria found
in section llO(i) of the Act. Additional issues raised by the
parties are identified and disposed of in the course of this
·
decision.

60

Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977; Pub. L.
95-164, 30 u.s.c. § 801 et
2.

Section 110(i) of the 1977 Act, 30 u.s.c.

3.

30 C.F.R.

4.

Commission Rules, 29 C.F.R.

§

§

820(i).

77.1607(v).
§

2700.1 et seq.

Stipulations and Admissions CTr. 5-9).
1. The respondent is the owner and operator of the Coronet
Jewell Preparation Plant, and its operations at that plant
are subject to the jurisdiction of the Mine Act.
2. The Commission and the presiding judge have jurisdiction
to hear and decide this matter.
3. The inspector who issued the contested citation was
acting in his official capacity as an authorized
representative of the Secretary of Labor.
4o
True copies of the citation were served on the
respondent or its agent.

5. Assuming a violation is established, the payment of the
proposed civil penalty assessment will not adversely affect
the respondent's ability to continue in business.
The cited condition or practice was timely and
immediately abated by the respondento

6o

The preparation plant annual coal production in 1991 was
two-million tons, and the plant is a medium sized operation.
7o

8o
The respondent's history of prior violations is shown in
an MSHA computer print-out covering the period October 1,
1989 through September 30, 1991 (Exhibit P-S)o

Discussion
Section 104(a) "S&S" Citation No. 3507478, issued on
October 17, 1991, by MSHA Inspector Robert P. Davis, cites an
alleged violation of mandatory safety standard 30 C.F.R.
§ 77.1607(v), and the cited condition or practice states as
follows:
·
Railcars were not being kept under control at the raw
coal shakeout area on 10-1-91, when the car hoist cable
hook slipped out of the hook eye on railcar and two

61

loaded and one empty car got away (Run Away), and one
employee was injured while making an attempt to stop
the cars. The run away cars rammed loaded cars and
threw the employee against the end of the cars causing
injury to the employee's ribs.
Petitioner's Testimony and Evidence
Gary R. Buckland, employed by the respondent as a utility
person, testified as to his training and seventeen years of
experience on the job, and he confirmed that he worked at the
shake out area of the plant. He described his duties and the
procedures for shaking and dropping the railroad cars from the
shake out area to the load out area. He stated that the cars are
dropped by hand, and one person is on the car operating the hand
brake while it is dropping down to the load out area after it has
been emptied at the shake out area. He confirmed that he was
aware of the accident of October 1, 1991, which resulted in an
injury to Mr. Benny Shook. Mr •. Buckland stated that a trip of
two loaded cars and an empty car became unhooked from a cable and
hook apparatus which holds the cars in place during the shake out
and they began rolling freely towards the load out area.
Mr. Buckland described what he was doing at the time he was
positioning the cars at the shake out area, and he stated that
while he was in the process of pulling one of the cars into
position he observed that the cable hook was still on the car,
and that "it must have rolled another foot on farther backwards
when I quit looking at it 11 •
He then proceeded to attend to
another car and that when he "turned around and looked, two loads
and an emptyu I guess,v about a car length past the shake out or
farther they came off the hook and started rolling freely
t.hemsel ves 11 ~ Tr 2 5) •
0

Mr. Buckland stated that he ran after the cars and climbed
on one of the loaded cars and tried to tighten the brake.
Howeveru the car had no brakes and he climbed down the ladder and
jumped off. The cars continued to roll as he chased after them,
and they collided with three other cars at the load out areav and
this slowed them down. As the cars proceeded under the tipple, he
imbed on one of the cars that had escaped from the shake out
area and attempted to set the brake, and Mr. Shook climbed on one
of the cars that had broken free at the load out area after the
initial collision. However, the two trips came together and
collided with other loaded cars parked on the tracks below the
tipple, and Mr. Shook was thrown off and injured his ribs,
(Tr. 20-28).
Mr. Buckland disagreed with the respondent's contention that
no "runaway" occurred, and he did not believe that the cars that
got away drifted slowly. However, he did not know how fast the
cars were moving, and he stated that "they had to start out slow

62

to get fast" (Tr. 29}. He stated that two people are used to
shake each car and that one person is always on the car
tightening the brakes to stop it. He confirmed that prior to the
accident, the hook that attaches to the car to hold it in place
"would come out sometimes three times a day, sometimes three
times a week", but that since a chain has been installed on the
hook, it does not slip free anymore (Tr. 29-31).
Mr. Buckland explained the safety procedures for runaway
cars, including the use of warning sirens, oral instructions to
try and catch and stop the cars if they get away, and the use of
a safety belt while on the car (Tr. 32-33). He stated that there
were occasions when the cars had no brakes, but that this was
81 very seldom" and that "you can run into that"
(Tr. 34). He
stated that if a car gets away and causes some damage it is
reported to a supervisor, but if he catches up to a car and gets
it under control, and no damage has occurred, it is not reported
(Tr. 34) •
On cross-examination, Mr. Buckland stated that during his
17 years with the company there have been no other incidents such
as the one which occurred on October 1, 1991. He confirmed that
Mr. Shook had his safety belt on at the time of the accident.
He also believed that the respondent is a safety conscious
company and he confirmed that it received the corporate
president's safety award and numerous other safety commendations.
Mr. Buckland further explained how he attempted to stop the cars
which had moved away from the shake out area at the time of the
accident, and he confirmed that when he tightened the brake down
it failed.
If the brake had not failed, there would have been no
accident (Tr. 40). Mr. Buckland could not recall any conversations that he-may have had with Inspector Davis in Octoberu
~~991 (Tr. 41).
He confirmed that he has never reported a
disengaged car hook to
foreman (Tr. 38).
Benny H. Shook, testified that he has been employed by the
respondent for approximately 15 years, and that he has worked as
a railroad car dropper for the past four years. He confirmed
that he has received safety training from the respondent and that
he has 36 years of preparation plant experience. He described
work
the load out area and he explained how the empty cars
are dropped from the shake out area to the load out area for
loading. He explained that there is always someone on one of the
three-car trips that are dropped, and that this person operates
the brake wheel which is tightened by hand to control the cars
(Tr. 46-47) •.

Mr. Shook stated that the accident happened after a trip of
two loaded and one empty railroad cars "got loose at the shake
out", but he did not see them come loose and had no first hand

63

knowledge as to how they got away.
follows at (Tr. 48):

He described what occurred as

And the three cars came down and there was a young man
on them, Gary Buckland, trying to stop them. They hit the
cars that we had on our load out rope. It broke that rope
and they started running away. So, I got one car and set a
brake. Got off of it and got on another car and set a
brake. Now, by this time I •.• we had somewhere between three
and five cars on our rope and them the three that he come
with down, with, the empty and two loads. And by the time
we got the brakes set on them again, they hit cars that were
already parked out on the lower yard ready for shipment.
When they hit, then I hit against the side of the car like
against here, broke my ribs.

A.

Mr. Shook could not estimate how fast the cars were
travelling, and he confirmed that he had time to catch up to the
first car and set the brake,,and then step off and get on the
next car and set that brake. He confirmed that he wore and used
a safety harness while doing this. When asked if he believed
that the cars which carne down from the shake out area were "under
control", he responded "No, the boy was trying to get them under
controlp but they weren't under control or he would have stopped
themn (Tr. 50). He confirmed that those cars were stopped after
the cars that he was on hit the loaded cars and threw him against
the end of a car (Tr. 50).
Mr. Shook stated that he was treated at a hospital emergency
room where he was x-rayed and given a complete physical examination by a doctor. He was diagnosed as having broken ribs, wore
2 rib cage protective device for three weeksv but returned to
day after he was treated, and was assigned less
iSt.renuous 'C10rk until he was able to resume his car dropping
a week or so later (Tr. 51-52).
Mr. Shook was of the opinion that a "runaway" occurred and
'that he cars that carne from the shake out area nran awayn and he
~xplained as follows at (Tr. 53)
f

Well 9 there is a restraining rope on those cars with a
on it and the hoo1<. fell off the cars and they were
below the shake out before Gary got on them to get them
stopped. And he couldn 9 t get them stopped until they hit
the ones that we were on. So, I consider that to be a
runaway. Yes, I do.

A.

hoo1~

Is a person supposed to be on the cars before they are
released from the cable?

Q.

A.

Yeso

64

Q.

And they were not?

A person was not on the cars?

A. Well, they weren't released purposely, so there wasn't
anyone on it.

Q.

Would you agree that the cars drifted slowly?

A. Probably when they first ... when the hook first came off
of them. But, then after they cleared the shake out they
picked up speed.
Mr. Shook confirmed that the respondent had established
procedures to be followed in the event a car gets away, and these
include the use of warning devices, safety harnesses, and
instructions not get on a runaway car (Tr. 54-55). He believed
that chains have been installed in conjunction with the use of
eye hooks to keep the hook from falling off, and he confirmed
that prior to the accident, a hook had never come off a car in
the loading area where he worked (Tr. 56). Mr. Shook explained
the car dropping procedures, 'and he confirmed that the loaded
cars are brought in by theN & W Railroad (Tr. 57-61}.
On cross-examination, Mr. Shook confirmed that he missed no
work as the result of the accident, and he believed that the
respondent is safety conscious and has received safety awards at
its preparation plant. In the 15 years that he has been employed
by the respondent, he was not aware of any prior similar
accidents with personal injury (Tr. 62). He confirmed that the
plant and shake outs have been inspected on numerous occasions by
state and Federal inspectors with the same steel rope cable and
hook in use and he believed that the respondent was doing what
thought was safe by using the steel rope and hook assembly
0

64)

0

MSHA Inspector Robert D. Davis, testified that he has served
as an inspector for 17 years and he confirmed that he visited the
respondent's preparation plant on October 17 9 l99lv as a followto an accident report filed by the respondent. He stated that
spoke with plant superintendent Bill Lipps and plant foreman
Jessie Williams, and they bas
ly told him what had been
written up
accident report. He was told that ~the rail
cars had runaway or broke loose from the shake out area and one
man was injured trying to stop the cars" {Tr. 69). He was also
informed that a safety or slack chain was installed in place of
the cable that was previously used and that this chain served to
keep the cable tight (Tr. 70).
Mr. Davis stated that based on what was reported to him by

Mro Lipps and Mr. Williams, and the company accident report, he
issued the citation in question. He confirmed that the citation
was not issued because of the accident, but that it was issued

65

because the railroad cars were not under control, and it was his
opinion that this constituted a violation of section 77.1607(v)
(Tr. 70-71). He confirmed that he made a finding of "moderate"
negligence because "I felt that management should keep a
better • . . if this had happened before, then something should
have been done before" (Tr. 72). He also believed that the
violation was "significant and substantial", and he explained as
follows at (Tr. 71-72):
A.

Well, it met the criteria of and s & S citation.

Q.

What is that?

Condition existed, if not corrected, it reason ••• likely
cause an accident.

A.

Q.

Now, what kind of accident would occur?

A.

And if it did occur,''it wOuld cause serious injury.

Q. What kind of accident can you envision with the cars
getting away?

Well, get caught in the cars, throw their feet under the
track and get their leg cut off or crushed, fatal injuries.

A.

And those would be more serious than the accident that
occurred in this case?

Q.

A.

Yeah.
How likely do you think it is that an injury ..• that
uries would occur because of rail cars getting away?

A. It would be reasonably likely that, you know, over a
period of time this keep happening, maybe.
Inspector Davis agreed that his citation only makes
&eference to one set of cars 7 two loaded and one empty, when in
fact the testimony of the prior witnesses that two sets of cars
were out of control is correct. However 7 he did not believe that
this made any difference and that a violation still existed. He
also believed that appropriate safety procedures were not being
followed because the cars would not have gotten away if the
employees were more alert. He confirmed that there are no MSHA
safety standards covering the use of car hooks or protective
devices to prevent the hooks from coming off (Tr. 73-76).
On cross-examination, Mr. Davis stated that he based his
"significant and substantial" finding on the fact that the cars
were not being controlled at the time of the accident. He

66

confirmed that the likeliness of an occurrence is to be
considered when making such a finding, and the fact that such an
incident may have occurred in the past is part of the criteria
for an "S&S" finding (Tr. 76-77). He conceded that at the time
he made his finding he had no knowledge as to whether any
accidents of the kind in question had occurred in the past, and
stated that "anytime the railroad cars get away, there is a
chance that someone could get hurt" (Tr. 78). He further
conceded that he did not determine whether the kind of injury
suffered by Mr. Shook had ever occurred in the past, and he
disagreed that one incident or injury in the past 15 years would
constitute an unlikely event because "you just heard those two
fellows say those hooks come out often" (Tr. 81).
Mr. Davis denied that he had the citation prepared when he
visited the plant on October 17, 1991, or that he had previously
discussed what he would write with his supervisor before going to
the mine site. He confirmed that he did not speak with Mr. Shook
or Mr. Buckland prior to issuing the citation, and although he
actually observed no violatio:h taking place, he went to the area
where the accident occurred and took some notes (Tr. 85-87). He
further explained the basis for his 11 S&S 11 finding as follows at
(Tr. 90-91).

Q. It 1 s not. What parameters do you use then, to determine
that an injury is likely?
A. If this condition would reasonably cause ... if it
occurred, it would cause an accident and if that .. if those
rail cars are not under control, it could reasonably cause
an accident.
Q.
But what
did you use to determine what
was reasonably likely to have occurred?

A.

To people at work?

Do you not have to ... let me help you a little bit. An
injury
s has to be reasonably likely to occur,
before you can write a S&S violation, does it not, sir?

Qo

Mr. Davis confirmed that he is required to substantiate an
"S&S" violation, and that he made notes and relied on the
information given him by Mr. Lipps and Mr. Williams. Mr. Davis
conceded that he did not bother to determine whether Mr. Buckland
had applied the car brakes, where Mr. Shook was located when he
was injured, or the extent of his injuries, and that he "just
tried to determine if the cars were under control at the time of
the accident" (Tr. 94). Mr. Davis stated that an S&S violation
could be issued even if there were no injury, but that the

67

potential for an injury may be considered, and if an injury did
in fact occur, he may consider the seriousness of the injury as
part of his finding (Tr. 95).
Mr. Davis confirmed that prior to issuing the citation he
made no determination as to whether or not mine management had
any indication of prior problems with the car hook. He explained
that he based his negligence finding on the fact that the hook
did come out, and that "if somebody wasn't negligent, the hook
wouldn't have come out. It would have been a better system"
(Tr. 97). He agreed that there was no regulatory safety standard
concerning car hooks, and he confirmed that he had inspected the
shake out area on prior occasions and has observed cars being
pulled by the hooks that were used at the time of the accident.
He was not aware of any prior violations concerning car hooks or
the shake out area (Tr. 98-99). He agreed that the use of a
hook, or a chain which is presently in use, does not in and of
itself constitute a violation. He also agreed that an accident
would not have occurred if the car brakes had worked
(Tr. 99-100).
Mr. Davis reiterated that he issued the citation because the
cars were out of control, and not because an accident occurred.
He stated that the cars were out of control because "the hook had
come out of the eye", and that "the brake did have a bearing on
it. I don't know if he could get there in time to apply the
brake or not" (Tr. 100). Mr. Davis believed that a "reasonably
serious accident" is "one that could cause an accident if not
corrected" (Tr. 101). He did not personally know that Mr. Shook
had a broken rib at the time he wrote the citation on October 17,
1991, and he agreed that the accident would not have occurred if
Mr. Bucklandq the car dropper, had been paying attention
(Tr. 105). since the cars were not under control, a violation
had to exist, and it was the result of moderate negligence on the
part of the respondent (Tr. 105-106).
Mr. Davis agreed that the respondent has a good safety
record, and in response to a question as to whether the
respondent 11 was really negligent", Mr. Davis responded nr think
they could have through training, they could have been more alert
on what 1 s going on over there, the employees, I think". He
explained that the employees on the job should have been more
alert, and if they had been watching the eye hook, they could
have prevented it from coming out (Tr. 108). He confirmed that a
car dropper has a duty to keep an eye on the hook (Tr. 112).
Respondent's Testimony and Evidence
Jessie Ray Williams stated that he has served as plant
foreman for the past 11 years, that the shake out area has
existed for 14 years, and that the cable hook configuration at

68

the car spotter hoist has been in use during this entire time.
He confirmed that there have been no prior incidents, accidents,
or injuries involving cars drifting down to the plant because of
a car hook coming loose. He stated that the car hooks in use at
the time of the accident were especially designed to be handled
safely, and no one ever informed him that there was a hook
problem prior to that incident. He believed that the hook that
was being used at that time was "state of the art" and standard
for the industry (Tr. 117).
Mr. Williams stated that Mr. Buckland admitted that the
accident would not have happened if he had been paying attention,
and also informed him that the cars would not have collided if
the brakes had worked. Mr. Williams confirmed that Mr. Shook
missed no work because of the accident, and that he and
Mr. Buckland were wearing safety belts. He confirmed that the
respondent is a safety conscious company, and that the plant has
recently received safety awards, including the company
president's award and an honor?tble mention from the State of
Virginia. He confirmed that the shake out area and hook
arrangement have been inspected may times by MSHA, that no
violations have ever been previously issued because of that
arrangement, and that no inspectors have ever suggested any
better method of hooking cars (Tr. 119).
Mr. Williams described the yard grade from the shake out
area to the preparation plant 575 feet away as one percent, and
less in places, and he did not believe that this was a very steep
grade. He confirmed that the cars will roll freely from the
shake out area to the plant, starting at a gradual speed, and
building up speed if they are let go, and depending on whether
they are empty or loaded. He stated that some impact is
desirable
order to facilitate the closing of the car couplings
0

121)

0

On cross-examination, Mr. Williams stated that he has never
observed the car hook come out of the eye, and that none of his
employees have ever informed him of such an occurrence. Although
Mr. Shook and Mr. Buckland were wearing safety belts at the time
the accident~ he did not know if they were using them, and he
did not ask them about it when he spoke with them during his
accident investigation. He confirmed that it was not uncommon
for railroad car brakes to
il as the cars travel from the shake
out area to the load out area. He stated that "you get quite a
few railroad cars with bad brakes on it", and that the Norfolk
Southern Railroad, and not the respondent, owns the cars and
maintains the brakes (Tr. 123).
In response to further questions, Mr. Williams stated that
he was familiar with an accident and a violation at the Bedrock
Pocahontas Company, similar to the one in this case, and that no
violation was issued by MSHA (Tr. 124). He stated that the

69

respondent cannot maintain the railroad cars which it does not
own, and it cannot determine whether a car brake is defective
before it comes on mine property (Tr. 126). He explained the
operation of the car hook, and confirmed that three cars are
coupled together when they are at the shake out area, and that
the hook is attached to a cable that is attached to a car hoist.
The chain which was attached after the accident has slack in it
to keep the hook in place and to prevent it from being pushed out
of the eye hole when a car is pulled back (Tr. 131-135).
Findings and Conclusions
Fact of Violation
The respondent is charged with a violation of mandatory
safety standard 30 C.F.R. § 77.1607(v), for failure to keep
certain railcars under control at the raw coal shake out area of
the preparation plant. A trip of three cars got away after the
car hoist cable hook slipped out of the hook eye on one of the
railcars, and the cars collided with another trip of cars
resulting in injuries to an employee who was attempting to stop
the cars. The cited standard section 77.1607(v), states as
follows:
Railroad cars shall be kept under control at all times
by the car dropper. Cars shall be dropped at a safe
rate and in a manner that will insure that the car
dropper maintains a safe position while working and
traveling around the cars.
In support of the violation, the petitioner argues that Car
Dropper Buckland's testimony clearly establishes that the
railroad cars were out of control, and that the respondent's own
accident report states that "two loaded and one empty railroad
cars had gotten away from shakeout 11 , and that mine superintendent
Lipps and Foreman Williams acknowledged to Inspector Davis that
the railroad cars had gotten away. Further, another eyewitness,
car dropper Shook, corroborated the fact that the railroad cars
coming from the shake out area were not under control. Under all
of these circumstances, the petitioner concludes that the failure
of the car dropper to keep the railroad cars under control
constitutes a violation of section 77.1607(v), and that the cause
or reasons for the cars being out of control, and the car
dropper 1 s inability to stop the cars, are irrelevant to the issue
of whether a violation occurred.
The respondent argues that the cited regulatory
section 77.1607(v), does not define "under control" or "safe
rate", and is therefore void for vagueness. Respondent also
maintains that the regulation does not provide a remedy to the
mine operator should the car dropper by reason of his own

70

negligence, fail to maintain proper control of the equipment to
which he is assigned.
The respondent argues that but for the negligence of Car
Dropper Buckland, who was admittedly inattentive, the incident in
question would not have occurred. The respondent asserts that
the fact that an accident occurred does not give rise to an
inference of a violation, and it cites the testimony of foreman
Williams that in the 14 years that he worked at the plant a
similar incident had never occurred; that no railroad cars had
ever gotten loose because of the hook coming undone; that the
shakeout area had been inspected many times by MSHA and no
violations had ever been issued because of the hook arrangement;
that no inspector had ever suggested a better method for
attaching the hook; that he had never observed the hook come out
of the cable eye; that no employee had ever told him that the
hook had come out of the eye; and that the hook arrangement as it
existed at the time of the incident was the standard of the
industry.
The respondent also relies on the testimony of plant
employees Buckland and Shook who testified that no similar
incidents had ever occurred at the plant in the past 17 to
36 years; that Mr. Shook missed no work because of his injury;
that the respondent is a safety-conscious company; and that
Mr. Shook and Mr. Buckland were wearing safety belts at the time
of the incident.
In Harman Mining Corporation v. Secretary of Labor CMSHA),
3 FMSHRC 45, 62 (January 1981), a railroad employee suffered
fatal injuries after he was struck by a runaway trip of loaded
coal carso The-facts established that after a trip of two cars
was loaded at the preparation plant, a car dropper employed by
Harman Mining proceeded to drop the cars into position to be
coupled with another trip of parked loaded cars and hauled away
by a locomotiveo The car dropper started the two cars down the
tracku and after picking up speed, he applied pressure to the car
brakeso Howeverv the brakes would not hold, and when the car
dropper was unable to control the cars, he jumped to the ground
and the cars continued on and collided with the parked carsv one
of which ran over and fatally injured the employee who was
engaged in coupling two of the cars.
I affirmed a violation of
section 77ol607(v), after concluding that the failure of the car
dropper to maintain control of the cars constituted a violation.

My decision in the Harman Mining case, supra, was affirmed
by the u.s. Fourth Circuit Court of Appeals on December 24, 1981
2 MSHC 1551. The Court rejected Harman Mining's argument that it
would have been more appropriate for MSHA to cite the railroad
company, as an independent contractor, since it supplied the
railroad cars with faulty brakes and therefore caused Harman's
car dropper to lose control of the cars. The Court held that

71

even if the railroad has some degree of culpability, MSHA had
discretionary authority to cite Harman for the violation. Citing
its decision in Bituminous Coal Operators' Ass'n v. Secretary of
the Interior, 547 F.2d 240 (4th Cir. 1977), the Court ruled that
mine operators are absolutely liable for violations regardless of
who violated the Act or created the danger. Subsequent court
decisions have ruled that the Mine Act is a strict liability
statute, and the courts have upheld the mine operator's liability
for violations which resulted from unpreventable and
unforeseeable employee conduct. Western Fuels-Utah. Inc. v.
FMSHRC, 870 F.2d 711 (D.C. Cir. 1989), aff'g 10 FMSHRC 256
(March 25, 1988); Asarco, Inc.-Northwestern Mining Department v.
FMSHRC, 868 F.2d 1195 (lOth Cir. 1989), aff'g 8 FMSHRC 1632
(November 10, 1986).
The Commission has consistently rejected arguments advanced
by mine operators that they should escape liability for a

violation because of unauthorized or careless actions by a miner.
See: A.H. Smith Stone company, 5 FMSHRC 13 (January 1983);
Southern Ohio Coal Company, '4 FMSHRC 1459, 1462-64 (August 1982);
Sewell Coal Co. v. FMSHRC, 686 F.2D 1066, 1071 (4th Cir. 1982);
Allied Products Co. v. FMSHRC, 666 F.2d 890, 893-94 (5th Cir.
1982).
The respondent's "void for vagueness" defense IS REJECTED.
The first sentence of section 77.1607(v), requires a car dropper
to keep control of railroad cars at all times. I find nothing
vague about this requirement. I agree with the petitioner's
position with respect to the fact of violation, and I take note
of the fact that the respondent conceded that the car dropper
ollallowed three ( 3) railroad cars to drift free from the shakeout
and roll down the grade (approximately 1%) to the preparation
striking cars located at the preparation plant and causing
9
~he same to drift away from him because of his inattentiveness"
(pagso 2q6q posthearing brief).
On the facts and evidence presented in this case, it seems
clear to me that the railroad cars in question were out of
control and that the car dropper could not maintain control of
the cars as they drifted and travelled from the shake out area
immediately before they collided with the other cars at the load
out area, causing those cars to drift free and out of controlo I
reject the respondent's arguments that it should not be held
liable for the violation because of the negligence of the car
dropper, the absence of similar incidents in the past, or the
lack of prior violations for the same cited condition. These are
matters that may be considered in mitigating the respondent's
negligence, but they may not serve as a basis for absolving the
respondent of liability for the violation. I conclude and find
that the petitioner has established a violation by a
preponderance of the credible testimony and evidence adduced in

72

this case. The failure by the car dropper to ma~ntain control of
the loaded cars in question constituted a violation of
section 77.1607(v), and the citation IS AFFIRMED.
Significant and Substantial Violations
A "significant and substantial" violation is described in
section 104(d) (1) of the Mine Act as a violation "of such nature
as could significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health hazard."
30 C.F.R. § 814(d) (1). A violation is properly designated
significant and substantial "if, based upon the particular facts
surrounding the violation there exists a reasonable likelihood
that the hazard contributed to will result in an injury or
illness of a reasonably serious nature." Cement Division,
National Gypsum Co., 3 FMSHRC 822, 825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the
Commission explained its interpretation of the term "significant
and substantial" as follows:'·
In order to establish that a violation of a
mandatory safety standard is significant and
substantial under National Gypsum the Secretary of
Labor must prove:
(1) the underlying violation of a
mandatory safety standard; (2) a discrete safety
hazard--that is, a measure of danger to safetycontributed to by the violation; (3) a reasonable
likelihood that the hazard contributed to will result
in an injury; and (4) a reasonable likelihood that the
injury in question will be of a reasonably serious
nature.
ll29c

In United States Steel Mining Company, Inc.v 7 FMSHRC 1125v
{August 1985) the Commission stated further as follows~
We have explained further that the third element
of the Mathies formula "requires that the Secretary
establish a reasonable likelihood that the hazard
contributed to will result in an event in which there
an injury." u.s. Steel Mining Co. 1 6 FMSHRC 1834,
1836 (August 1984). We have emphasized that, in
accordance with the language of section 104{d) (1), it
is the contribution of a violation to the cause and
effect of a hazard that must be significant and
substantial. u.s. Steel Mining Company, Inc., 6 FMSHRC
1866, 1868 (August 1984); U.S. Steel Mining Company,
Inc., 6 FMSHRC 1573, 1574-75 (July 1984).

The question of whether any particular violation is
significant and substantial must be based on the particular facts
surrounding the violation, including the nature of the mine

73

involved, Secretary of Labor v. Texasgulf, Inc., 10 FMSHRC 498
(April 1988): Youghiogheny & Ohio Coal Company, 9 FMSHRC 2007
(December 1987). Further, any determination of the significant
and substantial nature of a violation must be made in the context
of continued normal mining operations. National Gypsum, supra,
3 FMSHRC at 825; U.S. Steel Mining Company, 6 FMSHRC 1573, 1574
(July 1984); U.S. Steel Mining Co., Inc., 7 FMSHRC 327, 329
(March 1985). Halfway, Incorporated, 8 FMSHRC 8, (January 1986).
Citing the applicable case law concerning significant and
substantial violations, the petitioner argues that the evidence
in this case clearly establishes the four-prong test enunciated
by the Commission in Secretary of Labor CMSHA) v. Mathies Coal
Company; supra, for determining whether a violation is
significant and substantial.
With respect to the underlying violation, the petitioner
asserts that the uncontradicted evidence in this case establishes
that the car dropper failed to keep the railroad cars under
control on October 1, 1991, and that this establishes a violation
of section 77.1607(v). Petitioner argues that the hazard
presented by the violation is the railroad cars being out of
control and subjecting workers to serious injuries, and it cites
the inspector's testimony that he considered the violation to be
significant and substantial because it was reasonably likely that
the railroad cars would become out of control and cause a
reasonably serious injury. Petitioner also cites the testimony
of car droppers Buckland and Shook that the restraining hooks
often came out of the eye of the railroad cars allowing the cars
to come out of control. Petitioner concludes that the frequency
with which the book slipped out of the eye increased the
likelihood that the cars would come out of control and cause a
serious injuryo and it points out that a serious injury actually
occurred in this case as a result of the railroad cars being out
of control. Conceding that the inspector believed that the cars
may not have gotten away if the employees had been more alert,
the petitioner points out that the inspector did not state that
such human error could be avoided, and citing Secretary of Labor
!MSHAi Vo Eagle Nest, Inc., 7 FMSHRC 1119 (July 1992)v petitioner
concludes that the likelihood of an injury continues to exist
regardless of whether the miners exercise caution.
Finally 9 petitioner concludes that it was reasonably likely
that a reasonably serious injury would occur if the railroad cars
were not kept under control by the car dropper. In support of
this conclusion, petitioner cites the testimony of the inspector
that railroad cars which are not kept under control can cause
serious injuries such as being caught between cars, crushing or
cutting off a foot or leg, and fatalities. Petitioner also
relies on the inspector's testimony that in issuing the citation,
he considered the seriousness of any potential injury rather than

74

only the injury that actually occurred, and the inspector's
belief that fractured ribs, which is the injury sustained by
Mr. Shook, was a reasonably serious injury.
The respondent maintains that the inspector issued the
citation without consulting the MSHA Program Policy Manual
guidelines for determining significant and substantial violations
(Exhibit R-7). Citing the applicable manual guidelines, the
respondent asserts that the inspector did not evaluate the actual
circumstances surrounding the purported violation; did not
evaluate the nature of the injury; did not include in his notes
all of the factors he relied upon to make a judgment that the
violation was significant and substantial or that the respondent's negligence was moderate; and did not interview the injured
employee (Shook) or the shake out operator Buckland. Further,
the respondent asserts that the inspector did not know whether
Mr. Shook and Mr. Buckland were wearing safety belts at the time
of the incident in question, and he did not know whether any
other violations were ever written pursuant to section 77.1607(v)
in Southwest Virginia withirithe·last 10 years. Respondent
maintains that such determinations are mandatory in considering
whether or not to label a violation "significant and
substantial", and it concludes that in light of the admitted
failure by the inspector to follow the manual guidelines, his
"S&S" finding cannot stand and should be vacated.
Although it is true that Inspector Davis admitted that he
did not read the MSHA policy manual "just before" he wrote the
citation (Tr. 110), I cannot conclude that his failure to do so
is grounds for vacating his "S&S" finding. The commission has
held that the MSHA Manual guidelines and instructions are not
officially prom~lgated regulatory rules binding on the Commission
or its Judges. Old Ben Coal Company, 2 FMSHRC 2806, 2809
(October 1980)~ King Knob Coal Company, Inc., 3 FMSHRC 1417, 1420
(June 1981); United States Steel Corp., 5 FMSHRC 3, 6 (January
1983).
The respondent's suggestions that the absence of prior
accidents involving a car hook slipping out and causing a car to
get out of control, the lack of any evidence that the respondent
and other mine operators in Southwest Virginia have ever been
previously cited for violations of section 77.1607(v), and the
fact that Mr. Shook and Mr. Buckland were wearing their safety
belts, support a finding of a non-"S&S" citation ARE REJECTED.
These are matters that may or may not mitigate the respondent's
negligence and its history of prior compliance.
The term "significant and substantial", in the context of a
violation within the meaning of section 104(d) (1) of the Act, has
been interpreted by the Commission in the principal cases
enumerated earlier in this decision. In the instant case, the
critical question presented is whether or not the evidence

75

presented by MSHA in support of the inspector's "S&S" finding,
which is essentially the same information that he had at his
disposal and considered at the time he issued the citation and
made that finding on October 17, 1991, meets the "S&S" criteria
enunciated by the Commission.
The evidence in this case reflects that the citation was
issued more than two weeks after the October 1, 1991, accident.
The inspector went to the mine on October 17, 1991, as a followup to the accident report that was filed by the respondent. The
inspector's credible and unrebutted testimony reflects that he
spoke with the plant superintendent and plant foreman (Williams
and Lipps), who corroborated the information supplied by the
respondent in the accident reports (Secretary's Exhibits 2 and
3), did not contradict that information. In fact, they confirmed
and agreed that the cars in question had gotten away.
Mr. Williams did not dispute the inspector's testimony, and
Mr. Lipps did not testify in this matter. Under these circumstances, it seems clear to me.that the inspector relied on the
information supplied by the respondent's accident reports, made
some notes, and considered the information from the
superintendent and foreman to support his finding that a
violation had occurred and that it was significant and
substantial.
On the facts and evidence adduced in this case, it seems
clear to me that the failure of the car dropper to keep the cars
under control, a condition which I have found constituted a
violation of section 77.1607(v), contributed to the cause and
effect of a discreet safety hazard, namely the real potential of
a car drifting or travelling out of control and striking other
cars or miners working the area" Once a car is out of controlu
particularly in a situation where the car has bad brakes that are
subject to failure, I believe that one can reasonably conclude
that miners working in the area would be exposed to the hazard.
In this case, not only was there a reasonable likelihood that the
hazard contributed to would result in an injury, the hazard came
to fruition when the cars got away and caused or contributed to
the accident that resulted in an injury to Mr. Shook 1 s ribs. The
fact that Mr. Shook did not suffer more serious injuries and lost
no time from work is not determinative, Secretary v. OzarkMahoning Company, 8 FMSHRC 190 (February 1986). I take note of
the fact that Mr. Shook 1 s unrebutted testimony reflects that he
was assigned to less strenuous duties, had to wear a rib cage
protective device for three weeks, and did not resume his normal
car dropper 1 s duties until a week or so after returning to work a
day after the accident.
After careful review and consideration of all of the
evidence in this case, including the arguments advanced by the
parties in support of their respective positions, I conclude and
find that the petitioner has the better part of the argument and

76

that it has established by a preponderance of the evidence that
the cited violative conditions in question constituted a
significant and substantial violation of mandatory safety
section 77.1607(v). Accordingly, the inspector's "S&S" finding
IS AFFIRMED.
Negligence
Inspector Davis testified that he based his moderate
negligence finding on what he was told by Mr. Lipps and
Mr. Williams with respect to how the accident occurred.
Mr. Davis conceded that prior to issuing the citation he made no
determination as to whether or not mine management had any
indication that the car hook had been a problem, and he stated
that "if somebody wasn't negligent, the hook wouldn't have come
out.
I would have a better system" (Tr. 96-96).
In support of the inspector's moderate negligence finding,
the petitioner relies on the t.~stimony of car dropper Buckland
who estimated that prior to the accident, the hook came out of
the railroad cars between three times a day and three times a
week, that co-workers had reported this problem to their
supervisor, and that since the respondent installed a slack
chain, the hook no longer slips out of the car. Conceding the
fact that there is no statutory or regulatory requirement
regarding the type of cable system used, the petitioner concludes
that the cable system in use at the time of the accident left
room for improvement, and that the installation of the slack
chain was not a difficult or time-consuming procedure. Under all
of these circumstances, the petitioner further concludes that the
respondent was ~oderately negligent by failing to ensure that the
railroad cars did not become out of control.
In reply to the respondent 9 s assertion that
was not
negligent because MSHA had inspected the shake out area may times
before but had never issued a citation for using the cable hoist
system without a slack chain, the petitioner points out that the
inspector explained that the hoist system itself did not
constitute a violation, and the violation occurred when the hook
slopped out of the eye of the railroad car allowing the cars to
become out of control. Since MSHA had never observed the cars
out of control, and had not otherwise been informed that they had
become out of control, petitioner maintains that no basis existed
for issuing prior citations for such an occurrence.
Regarding the respondent's contention that the cable hoist
system in use at the time of the accident was "state of the art",
and the."industry standard", petitioner suggests that even if
this were true, the industry standard is unsafe and subject to
failure, and the fact that the respondent quickly and easily
installed a slack chain shortly after the accident to prevent the
hook from slipping out of the eye of the cars shows that the

77

system in use allowed room for improvement. Further, since the
cars often got away, petitioner concludes that the respondent
should have taken corrective action sooner to prevent an accident
from occurring. The petitioner further concludes that the fact
that no prior accidents had occurred due to the hook slipping out
of the eye does not excuse the respondent's failure to take
corrective action sooner, particularly in light of the evidence
that the hook often slipped out of the eye and caused the cars to
get away, and that this condition previously had been reported to
the supervisor.
Petitioner believes that the fact that the
respondent has been lucky and has avoided prior accidents by
stopping the cars quickly does not support a reduction in the
degree of negligence.
In reply to the respondent's suggestion that the accident
would not have occurred if the railroad car brakes had worked,
petitioner concedes that the inspector acknowledged that properly
functioning brakes may have prevented the accident, but it cites
the inspector's testimony th;:;t .. the .. cars were out of control
before the car dropper ever applied the brakes. Consequently,
regardless of whether the brakes functioned properly, and in
light of foreman Williams' testimony that the respondent was
aware of the bad brake problem and received quite a few railroad
cars with bad brakes, petitioner concludes that the respondent's
knowledge of the brake problem also supports a finding of
moderate negligence.
Aside from the respondent's liability for the violation, the
conduct of an employee may mitigate the degree of negligence, if
any, of the mine operator for the violation. A.H. Smith Stone
Company, 5 FMSHRC 13, 15 (January 1983). In cases of this kind,
the judge may consider the foreseeability of the miner's conductu
the risks involved 7 and the operator's supervisingu training 9 and
disciplining of its employees to prevent a violation. Southern
Ohio Coal Co.r 4 FMSHRC 1459, 1463-64 (August 1982); Nacco Mining
Co. 0 3 FMSHRC 848, 850-51 (April 1981), Western Fuels-Utah, Inc.,
10 FMSHRC 256, 259-60 (March 1988).
Mr. Shook testified that prior to the accident, he was not
aware of a hook ever coming off a car in the area where he
workedu and there
no evidence that the ever reported such an
incident to mine management. Although Mr. Buckland testified
that the hook came out rather often, he admitted that he had
never reported this to management, and while he also testified
that 91 other men" had reported it to their supervisor u none of
these unidentified individuals were called to testify, and I have
given Mr. Buckland's hearsay testimony in this regard no weight.
Plant Foreman Williams' testimony that no one had ever previously
reported a hook slipping out of the car stands unrebutted, and I
find no credible evidence to support any conclusion that the
respondent was previously aware of the problem.

78

Mr. Buckland and Mr. Shook confirmed that the respondent had
safety procedures in effect to deal with runaway cars, that they
were wearing safety belts at the time of the incident, and there
is no evidence that they were not adequately trained by the
respondent to perform their respective job tasks. However, I
take note of Mr. Shook's testimony that the respondent's safety
procedures include instructions prohibiting anyone from getting
on a runaway car, and Mr. Buckland's contradictory testimony
concerning "oral instructions" that he is to attempt to "catch
and stop the cars if they get away", and that "get away" cars are
not reported to management unless some damage has occurred
(Tr. 34, 54-55). The respondent may wish to reexamine its safety
procedures in light of this testimony.
I find no evidence to support any reasonable conclusion that
the respondent could have foreseen the lack of attention on the
part of Mr. Buckland which initially resulted in the first trip
of cars drifting away from the shake out area and rolling freely
towards the load out area. HoY.Jever '· on the facts of this case,
one of the contributing factors to the accident was the failure
of the brakes on the trip of railroad cars that got away from
Mr. Buckland. If the brakes had not failed, I believe that it is
reasonable to conclude that Mr. Buckland could have brought the
cars under control and the initial collision with the other cars
may have been avoided. However, the brakes did fail, and foreman
Williams candidly admitted that the respondent accepted railroad
cars with bad brakes for use at the plant, and that it was not
uncommon for car brakes to fail as the cars travelled from the
shake out area to the load out area. Under the circumstances,
and notwithstanding the lack of knowledge by the respondent that
car hooks have come loose in the past, I conclude and find that
the respondent should have foreseen that the acceptance and use
railroad cars with faulty brakes at its preparation plant
property posed a potential accident hazard. Under the
circumstancesp the moderate negligence finding by the inspector
IS AFFIRMED.
Size of Business and Effect of Civil Penalty Assessment on
the Respondent•s Ability to Continue in Business
The parties have stipulated that the Coronet Jewell
Preparation Plant is a medium-sized operation, and the unrebutted
information found in an MSHA computerized "Proposed Assessment
Data Sheet 11 (Exhibit P-6), reflects that the respondent's overall
corporate mine production was in excess of twenty-three (23)
million tons in 1990. This same production information is also
reflected in the Proposed Assessment (Exhibit A}, which is part
of the initial civil penalty assessment pleading served by the
Secretary on the respondent. I conclude and find that the
respondent is a large mine operator, and the parties have
stipulated that the payment of the proposed civil penalty

79

assessment for the violation in question will not adversely
affect the respondent's ability to continue in business.
History of Prior Violations
An MSHA computer print-out (Exhibit P-5), reflects that for
the period October 1, 1989, to September 30, 1991, the respondent
paid civil penalty assessments for twenty-two (22) violations
issued at the plant. None of these prior violations involved the
same safety standard in issue in this case, and the petitioner
believes that the respondent has a low history of violations. I
agree with the petitioner in this regard, and for an operation of
its size, I conclude and find tht the respondent has a good
compliance record, and I have taken this into consideration in
assessing the civil penalty for the violation which has been
affirmed.
Good Faith Compliance
The parties stipulated that the respondent timely and
immediately abated the violation, and I adopt this as my finding
on this issue and have taken it into consideration in this case.
Gravity
Based on all of the evidence adduced in this case, including
my 11 S&S" findings, I believe that Mr. Shook was fortunate in
avoiding more serious injuries, and I conclude and find that the
violation was serious.
Civil Penalty Assessment
Taking into consideration all of the civil penalty
assessment criteria found in section llO(i) of the Actu I
conclude and find that the petitioneris proposed civil penalty
assessment of $58, for the violation in question is reasonable,
and IT IS AFFIRMED.
ORDER
The respondent IS ORDERED to pay a civil penalty assessment
$58u for the section 104(a) "S&S" Citation No. 3507478,
October 17u 1991, 30 C.F.R. § 77.1607(v). Payment is to be made
to MSHA within thirty (30) days of this decision and Order, and
upon receipt of payment, this matter is dismissed.

~Kru:~Administrative Law Judge

80

Distribution:
Tina Mullins, Esq., Office of the Solicitor, u.s. Department of
Labor, 4015 Wilson Blvd., Room 516, Arlington, VA 22203
(Certified Mail)
CharlieR. Jessee, Esq., Jessee & Read, P.C., 200 w. Valley
Street, Abingdon, VA 24210 (Certified Mail)
/ml

81

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 1Oth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 11. 1993
CONSOLIDATION COAL COMPANY,
Contestant

v.

. CONTEST PROCEEDINGS
.. Docket No. PENN 91-147-R
. Citation No. 3701661; 1/17/91
0

e

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

No. PENN 91-148-R
. Docket
Citation No. 3701662; 1/17/91
0

e
0

:

No. PENN 91-149-R
.. Docket
Citation No. 3701663; 1/18/91

..
.• Robena Preparation Plant
e
0

Mine ID 36-04175

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Petitioner
v.

CIVIL PENALTY PROCEEDING
.: Docket
No. PENN 92-391
"

A.C. No. 36-04175-03557
Robena Preparation Plant

CONSOLIDATION COAL COMPANY,
Respondent

0
0

DECISION
Appearancesg

Beforeg

Daniel E. Rogere Esq., Consolidation Coal Company,
Pittsburgh, Pennsylvania for Consol;
Richard Rosenblitt 8 Esq. 8 U.So Department of Laboru
Office
the Solicitoru Philadelphiau
Pennsylvaniau for the Secretary of Labor.

Judge Weisberger

At issue in these consolidated cases is the validity of a
withdrawal order issued under Section 107 of the Federal Mine
Safety and Health Act of 1977 ("the Act"). Also at issue are
citations alleging violations of 30 C.F.R. S 77.1605(k), and
30 C.F.R. § 77.1713(a). Subsequent to notice, the cases were
scheduled and heard in Washington, Pennsylvania, on
September 22, 1992. At the hearing, George Rantovich, Robert w.
Newhouse, and Robert L. Campbell testified for the Secretary
(Petitioner). Edward F. Bodkin, Jr., testified for the Operator
(Respondent). Also, subsequent to the hearing, Petitioner
offered in evidence Government Exhibit No. 7 which was not

82

objected to by Respondent. Accordingly, Government Exhibit
Noc 7 is hereby admitted. Petitioner and Respondent filed post
hearing briefs on December 7, 1992 and December 16, 1992,
respectively.
Findings of Fact of Discussions
Xo

Citation No. 3701662 (Violation of 30 C.F.R. S 77.1605(k))

On January 17, 1991, MSHA inspector George Rantovich issued
Citation No. 3701662 alleging a violation of 30 C.F.R. S
77.1605(k) in that at various locations along both sides of the
elevated haulage road at Respondent's Robena preparation plant
( "Robena") 1 adequate berms were not provided. 2 Section
77 .. 1605(k) supra, provides as follows "Berms or guards shall be
provided on the outer bank of elevated roadways".
The terrain at the Robena-facility is hilly. A haulage road
traverses this terrain from the plant to a refuse dump. The
haulage road is at a 10 degree incline from the plant to a point
where the road crosses railroad tracks. From there to a "Y"
intersection the slope of the grade is 5 degrees. Terex haulage
trucks regularly travel from the plant to the refuse dump and
back.
On January 17, 1991, George Rantovich, an MSHA inspector,
inspected Robena along with Robert campbell, Robert w. Newhouse,
and Edward F. Bodkin, Jr. Rantovich walked on the haulage road
from the plant to the "Y" intersection. Rantovich testified that
there was a "definite drop offlt on both sides of the roadway up
~:c 3 ~:.o
f' eet. in some areas ( Tr
2 6) .
o

"Robena is a facility that cleans coal. It is not
physically connected to an underground mine, nor it is dedicated
to one¢ The Dilworth Mineu ("Dilworth") operated by Respondent
located approximately eight miles away. Coal is normally
~ransported from Dilworth mine to RobenaQ by way of barges that
~ravel a ~iver route.
Dilworth and Robena have separate mine
identification numbers and are required to maintain separate
~ecords.

~he

citation issued by Rantovich alleges that adequate
were not provided on the haulage road from the preparation
yplantu 00 • • to the slate dump 11 • Newhouse and Rantovich conceded
that they walked on the haulage road only as far as the "Y"
intersection and did not reach the slate dump. I find that the
error in the citation with regard to the extent of the area cited
is not fatal, inasmuch as Bodkin indicated that Newhouse had
pointed out to him the area of inadequate berms, and Respondent
does not allege any prejudice as a result of the error in the citation.
~eams

83

Newhouse, an MSHA supervisory inspector testified that he
measured a 32 degree drop off on the left side of the roadway. He
indicated that there was a zero to 20 degree drop off on the
right side from the roadway to a ditch which ran alongside the
roadway from the plant area up to the intersection with the
railroad track. He said that from the railroad track to the "Y"
intersection, the bed of the roadway was raised up to 20 to 25
feet above the natural terrain. Respondent did not impeach or
rebut the testimony of Newhouse and Rantovich in these regards.
Hence I conclude that the roadway was elevated.
Newhouse estimated that 50 percent of the berms on both
sides of the road between the plant and the Y intersection were
inadequate as they were only 25 to 26 inches high.
In essence,
Rantovich and Newhouse both indicated that the road was muddy and
slipperyu and that berms less than 42 inches high, the height of
the axles of the terex vehicles in question, are not adequate to
stop these vehicles from going over the embankment. Newhouse
said that Bodkin, Robena plant foreman, agreed that there was an
inadequate berm. Bodkin did not contradict the testimony of
Rantovich and Newhouse with regard to the existence of areas
where the berms were less than the axle height of 42 inches. Nor
did Bodkin impeach or contradict the testimony of Newhouse that
he (Bodkin) said that the berm was inadequate. Also, Respondent
did not impeach or contradict the testimony of Petitioner's
witnesses that the road was elevated in relation to the adjacent
land.
Pursuant to Section 77.1605(k), supra berms must be provided
on the outer bank of elevated roadways. A "berm" is defined in
30 c.F.R. § 70.2(d)u as ••• "a pile or mound of material capable
restraining
vehicle;"
In
Vo U.S.
Steel Corpou 5 FMSHRC 3 (1983)u the
Commission addressed what is meant by 0 ~restraining a vehiclev9 •

Restraining a vehicle does not mean • • • absolute
prevention of over travel by all vehicles under all
circumstances. Given the heavy weights and large sizes
of many mine vehiclesu that would probably be an
unattainable regulatory goal. Ratheru the standard
requires reasonable control and guidance of vehicular
llilotion.
The Commission in u.s. Steel, supra, at 5 held as follows;
We hold that the adequacy of a berm or guard under
section 77.1605(k) is to be measured against the
standard of whether the berm or guard is one a
reasonably prudent person familiar with all the facts,
including those peculiar to the mining industry, would
have constructed to provide the protection intended by

84

the standard.
Newhouse testified, in essence, that the protection intended
by Section 77.1605(k) supra requires berms to be at least the
height of the axle of the largest vehicle normally using the road
in question. Rantovich measured a terex•s axle height and noted
it was 42 inches. MSHA has in the past notified operators of
this height requirement.
Robert L. Campbell, Chairman of the Union's Health and
Safety Committee, and an employee of the operator, testified
that, for the last six years, during monthly inspections the
union and the operator measure the berms to determine whether
they are at least 42" high. According to Campbell, if a section
of the berm is less than 42 11 , the operator immediately builds the
berm to at least the 42" level. This testimony was not inspected
or contradicted by Respondent.
I conclude, considering all the above, that the berms less
than 42" high were not adequate under Section 77.1605(k}, supra,
as they were not capable of restraining the vehicles in question.
Also, according to Rantovich, at 3 to 4 locations on both
sides of the haulage road for distances between 15 to 20 feet,
there were no berms at all. He indicated that in all these areas
the roadway was elevated. He indicated that near the railroad
track crossing and for approximately 15 feet there were no berms,
there was an immediate drop off of 2 to 3 feet which tapered off
towards the ditch. Newhouse estimated that 10 percent of the
roadway did not have any berms.
Bodkin indicated thatu for purposes of drainageu a bulldozer
had cut through and eliminated approximately 12 to 15 feet of the
berms on the right side of the roadway approximately 20 to 30
feet from the intersection with the railroad track in the
direction the "Y" intersection.
Although the testimony of Bodkin is not congruent with that
Rantovichqs testimony with regard to the area where there were
~o bermsu his testimony does not contradict that of Rantovich and
Wewhouse with regard to the existence of at least one elevated
area where there were no berms.
Based on all the aboveu I find that on elevated portions of
the roadwayu there were areas without berms, and other areas
where the berms were not adequate. Therefore, it has been
established that Respondent violated Section 77.1605(k) supra.
II.

Order No. 3701661 (imminent danger withdrawal order)

Rantovich indicated that when he walked the haulage road at
approximately 11:00 p.m., on January 17, 1991, it was slippery

85

and some of the mud on the road was ankle high. Rantovich
stopped a terex driver who was coming down the haulage road
toward the plant, and asked him if he had any problems.
Rantovich said that the driver told him that he had problems
controlling the vehicle as it was fish tailing. Rantovich had
the terex driver turn around and head back up the roadway so that
the roadway could be closed. According to Rantovich as the terex
went back up the hill, its traction was "a little slippery but he
(the driver} turned around and got started up once he got started
up he was alright" (Tr. 41)
Bodkin indicated that he had been on the premises since
approximately 2:30p.m., and had not received any complaints with
regards of the condition in the road. He indicated that,
specifically, neither of the terex operators who were on duty
during the night shift had complained of any problems with the
roadway. I do not find this testimony sufficient to rebut the
testimony of Rantovich as to what was told to him by one of the
terex operators. Further, Bodkin did not specifically rebut the
testimony of Rantovich as to his having observed that the
traction of the terex vehicle was "slippery". According to
Newhouse, if a vehicle would leave the road due to not being
stopped by a berm, it could travel 20 to 25 feet on the right
side before it hit something. In contrast, Bodkin testified that
if a truck fell over the hill in the area where there was a cut
in the berm it would only go 5 to 8 feet. He also said that
vehicles travel on the left side of any 5 to 10 m.p.h., and that
any danger is further minimized by the fact that the "bowl" of
the terex can be dropped and "that would be like a brake"
(Tr.154).
Rantovich took into account the muddyu slippery condition of
road as well as the inadequate bermsu and issued a section
withdrawal order.
The Commission, in Rochester & Pittsburgh Coal Co., 11
FMSHRC 2159 (November 1989)u the Commission, at 2164 noted the
recognition the seventh circuit accorded to the importance of the
inspectorgs judgment as follows~
Clearly 9 the inspector is in a precarious position. He
is entrusted with the safety of miners 1 lives,and he
must ensure that the statue is enforced for the
protection of these lives. His total concern is the
safety of life and limb •••• We must support the
findings and the decisions of the inspector unless
there is evidence that he has abused his discretion or
authority. (emphasis added) Old Ben Coal Corp. v.
Interior Bd of Mine, Op. App., 523 F.2d 25, at 31 (7th
Cir. 1975)
Recently, the commission in Utah Power and Light Company,

86

13 FMSHRC 1617 at 1627 affirmed its holding in Rochester and
Pittsburgh supra. that ".o.an inspector must have considerable
discretion in determining whether an imminent danger exist." In
its analysis of whether an inspector's discretion has been
abused, the Commission, in Utah Power and Light Company, supra,
at 1622 set forth as follows: "To support a finding of imminent
danger, the inspector must find that the hazardous condition has
a reasonable potential to cause death or serious injury within a
short period of time".
Taking into account the slippery condition of the road, its
grade, the degree of drop off at either side, the lack of
adequate berms for significant distances, and the fact that the
road had two curves, I conclude that Rantovich did not abuse his
discretion in finding an imminent danger herein, and that his
conclusion in this regard is affirmed.
IIIo Citation No. 3701662

AG

Significant and Substantial

I find that the record establishes that, as alleged by
Rantovich in the Citation that he issued, the violation was
significant and substantial. Clearly, the lack of adequate berms
contributed to the hazard of a truck leaving the slippery
roadway, and sliding off the road. For the reasons set forth
above in the discussion of the issue of imminent danger, II,
infra, I conclude that there was reasonable likelihood that the
hazard contributed to by the lack of adequate berms would result
in a injury. Respondent did not impeach or contradict the
testimony of Petitioner's witnesses that, in essence, there was a
&easonable likelihood that the resulting injury will be of a
zeasonably serious nature. Thus I accept their testimony in this
Tegard. For these reasons I conclude that the violation herein
~as significant and substantial (See Mathies Coal Company, 6
FMSHRC lu J-4 (January 1984).
lB\.

}Penalty

considering all the factors discussed in the analysis of the
imminent danger issue infra, II 0 I conclude that the violation
herein was of a high level of gravity. According to Bodkin he
had been at the site since approximately 2:30 in the afternoon
and no one had complained to him about the conditions of the
berms. Also he indicated that the two terex operators on the
~ight shift indicated that they were not having any problems
traveling the roadwayo On the other hand, Newhouse testified
that on January 17, at approximately 9:30p.m., he received a
telephone call from a miner at the mine alleging a possible
imminent danger in the haulage road. He then called Respondent's
plant foreman and advised him of the same. Bodkin testified
Newhouse called and advised him that a 103(g) inspection was

87

going to be made on the haulage way. According to Bodkin,
Newhouse told him that the area in issue was "where the Terexes
start up the hill" (Tr.140). Bodkin indicated that he was aware
of the problem in that area, and had assigned persons to clean it
up. Taking into account the phone call from Newhouse alerting
Bodkin to possible problems in the haulage road, as well as the
slippery conditions of the road, Bodkin was clearly moderately
negligent in not inspecting the roadway at that point for
adequate berms. Such an inspection would have revealed
inadequate berms as per the testimony of Petitioner's witnesses
and not rebutted by Bodkin.
Taking all the above into account, and considering the
statutory factors set forth in Section 110(i) of the Act as
stipulated to by the parties, I conclude that a penalty of $1,200
is appropriate for the violation cited in Citation No. 3701662.
!V.

Citation No. 3701663

On January 18, 1991, Rantovich issued Citation No. 3701663
alleging a violation of 30 c.F.R. S 77.1713 in that an
examination during the last shift was not conducted on the
haulage road for hazardous conditions.
On the night' of January 17, 1991, the muddy nature of the
road, and lack of adequate berms road, and created a hazardous
condition as discussed above, infra, II. According to Rantovich,
he asked Bodkin to provide him the record book wherein the
examinations are noted. Rantovich testified that the record book
did not indicate any inspection of the haulage road on
January 17o Rantovich then looked at the records for the
preceding Gicouple~ of weeks or months" (Tro47) u and there was no
indication of an inspection of the haulage road. Rantovich said
~hat no one explained to him why there was no indication in the
record book of any inspection. Rantovich said that he asked
Bodkin if an inspection was made of the roadway that day, and he
said that he did not make one and that he was not aware of one.
Based on the above 0 I conclude that there was no indication
in the Respondentis record book that the haulage road at issue
had been inspected for hazardous conditions on or about January
1991. I thus find that Petitioner has established a prima
0
facie case of a violation (See L.J.'s Corporation, 14 FMSHRC 1278
(August 26u 1992)). I also find that Respondent has not
established that indeed the roadway had been inspected on or
about January 17, 1991. I thus find that Section 77.171~ was
violated by Respondent.
Bodkin testified, as noted above, that, in essence, on
January 17, Newhouse had advised him of a possible imminent
danger in the area where the terex trucks start their trip up the
haulage road, and that he was actively engaged in cleaning up the

88

slippery road at that point. He also testified that no employee
including the two terex operators on the evening shift had told
him of any problem with the road condition. However, taking into
account the muddy slippery conditions of the roadway, the fact
that Bodkin had been advised as of 9:30p.m., of a possible
hazardous condition with regard to the roadway, I conclude that
Respondent's negligence herein was more than ordinary negligence
and constituted unwarrantable failure. 3 (See, Emery Mining
Corporation, 9 FMSHRC 1997 (1987).
I conclude that a penalty of $1,000 is appropriate for the
violation cited in this order.

ORDER
It is ORDERED that: (1) the Stay Order previously issued in
Docket No. PENN 91-147-R is hereby lifted; (2) Respondent shall,
within 30 days of this decision pay $2,200 as a civil penalty for
the violations found herein; (.3) Order No. 3701661 be affirmed;
and (4) Docket Nos. PENN 91-147-R, PENN 91-148-R, and
PENN 91-149-R, be DISMISSED.

Lwei~

Distribution:

Administrative Law Judge

Daniel E. Rogers, Esq., Consolidation Coal Company, 1800
Washington Road, Pittsburgh, PA 15241 (Certified Mail)
Richard RosenblH:.t 9 Esq. v Office of the Solicitor 0 Uo S.
Department of Labore Room 14480 Gateway Building 0 3535 Market
Street 9 Philadelphia 9 PA 19104 (Certified Mail)
nb

appears to the Respondent 9 s position, as set forth in
brief 9 that the management of Robena did not consider that 30
CoWoRo Part 11 was applicable to the facility.
Respondentvs
position appears to be based on its assertions in its brief, that
there is ;'confusion" in the Act concerning MSHA Jurisdiction over
preparation plants not located at mine sites and the "confusing"
lack of a definition in Part 77 regarding the applicability of
that Part. As such, Respondent argues that its failure to
inspect does not justify a findings of "unwarrantable failure".
I do not accept this argument. Respondent has not proffered any
evidence that its agents were "confused" as to the applicability
of Part 77. I do not assign any probative weight in this regard
to the arguments of counsel, as such are not evidence.
~~s

89

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 1Oth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 13 1993
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

..
.

Docket No. KENT 92-350
A. C. No. 15-04670-03673

:

No. 37 Mine

0

v.

ARCH OF KENTUCKY INCORPORATED,
Respondent

.

CIVIL PENALTY PROCEEDING

0

.
e

DECISION

Appearances:

Before:

Mary Sue Taylor, Esq., Office of the Solicitor,
u.s. Department of Labor, Nashville, Tennessee,
for Petitioner;
MarcoM. Rajkovich, Esq., Wyatt, Tarrant, & Combs,
Lexington, Kentucky, for Respondent.

Judge Weisberger
Statement of the Case

This civil penalty proceeding is before me based upon a
petition for assessment of civil penalty filed by the Secretary
Labor (Petitioner)
leging a violation by the Operator
~Respondent} of 30 CoF.R. § 75.326.
Pursuant to notice the case
was scheduled and heard in Johnson City 9 Tennessee on October 22u
1992. James w. Poynter testified for Petitioner, and Don
Hendericksono and Benny Dixon, testified for Respondent.
Petitioner and Respondent filed post-hearing briefs on December
9 @nd December 28 0 respectivelyo
Findings of Fact and Discussion
~0

Introduction

The G-4 Longwall Panel at Respondent's Karst Mine is located
under another coal mine, and has experienced pressure from both
the roof and the mine floor. Subsequent to the opening of the
section on February 28, 1991, due to continuing roof control
problems Respondent had to have the area re-bolted with super
bolts. Additional supports in the forms of cribs, and donut
cribs with beams on top, were also installed.
On July 15, 1991, a roof fall approximately 120 feet long,
and the full width of the 18 foot wide entry, occurred in the

90

belt entry between crosscuts 6 and 8. Additional cribbing was
again installed in the G-4 North Panel, and the area was
rebolted. The following day, another roof fall occurred in the
belt entry on top of the first fall, and it was decided to
abandon the area and remove all equipment. As a consequence of
the roof falls and deteriorating roof condition, stoppings were
removed in the 6 and a crosscuts in order to installed additional
support around the fall. The belt line was re-routed to detour
the area of the fall, and new stoppings were installed to isolate
the re-routed belt line from the intake entry. Subsequent to the
roof fall on July 15, supplies were continuously brought to the
area in question, in order to provide additional support which
was being done on an on going basis. Subsequent to the roof
fall, nothing was done to intentionally alter the ventilation as
required by Respondent's ventilation plan.
Once supplies were brought onto the section, they had to be
hand carried either through a door in the third crosscut between
the belt and intake entry, or'·between the doors built into the
stoppings in crosscut No. 8 between the belt and intake entries,
and in the intake entry just inby crosscut No. a.
In normal operation, the doors separating the belt from the
intake entries are kept closed in order to prevent air in the
belt from going to the face. However, subsequent to the roof
falls on July 15, the doors were opened in order to allow the
transfer of material to the belt entry, as there was no other
access. None of the doors were kept open for the purpose of
having air go from the belt entry to the face.
A few days after July 15, another roof occurred in the No. 1
crosscut to the track entryo The fallu 8 to 10 feet highu
covered the width of the entry and extended 100 feeto
IIo

Violation of 30 C.P.R.

§

75.326

On July 3lu 1991 0 James W. Poynter, an MSHA Inspectoru
inspected the area in question. According to Poynteru at
approximately 10~30 a.m. 0 while in the belt entry between
crosscuts 5 and 6 0 he felt movement of air in the beltway which
was a1 very perceptible 19 (Tr. 65). He picked up a hand full of
zock dustu tossed it in the air, and it "easily showed the
direction of the air current travel" (Tr. 65) inby. The active
working place was a little more than four crosscuts inby.
According to the ventilation plan, air in the belt entry is to
course outby to a regulator located at the intersection of the
G-4 Beltline and the return entry of the G-North Panel. Poynter
issued a section 104(d)(2) order alleging a violation of 30
C.F.R. S 75.326, which, as pertinent, provides that intake
entries shall be separated from the belt entry and that air
coursing the belt entry " ••• shall not be used to ventilate"
active working places.

91

Respondent has not rebutted or impeached the testimony by
Poynter with regard to the flow of air inby as observed by him in
the belt entry. As conceded by Benny Dixon, who was Respondent's
day shift supervisor on July 31, if air is going inby in the belt
entry it is "likely" that some will go across the face (Tr. 305)
It is Respondent's position that Section 75.326 supra, which
precludes air in the belt entry from being used to ventilate the
working place, is violated only when an operator has "employed
belt air for the given purpose of ventilating the working face".
I do not accept Respondent's argument. There is nothing in the
plain language of section 75.326 supra, to support the
interpretation urged by Respondent. There is no language
indicating that only a planned or intentional use by an operator
by air from the belt entry to ventilate the working face is
prohibited. Nor does the legislative history of the statutory
provision which has been repeated in section 75.326 supra, allow
for the interpretation urged by Respondent. In this connection,
I take cognizance of the Senate Report of the Committee on Labor
and Public Welfare accompanying s ... 2917, regarding the purpose of
Section 204(y) whose pertinent language was continued in the
Federal Mine Safety and Health Act of 1977, "the Act," and
reiterated in Section 75.326 supra. (S. Rep. No. 91-411, 91st
Cong., 1st Sess. (1969), reprinted in Legislative History of the
Federal Coal Mine Health and Safety Act of 1969. ("Legislative
History")) The Senate Report provides as follows:
The objective of the section is to reduce high air
velocities in trolley and belt haulageways where the
coal is transported because such velocities fan and
propagate mine fires, many of which originate along the
haulagewayso Rapid intake air currents also carry
products of the fire to the working places quickly
~efore the men know of the fire and lessen their time
escape.
they use the return aircourses to
escape 0 the
coursed through may contain these
products and quickly overtake them. Also, the
objective is to reduce the amount of float coal dust
along belt and trolley haulageways. (Senate Report
~upra
64 0 Legislative Historyv supra at 190)o
Henceu the expressed intention of Congress in enacting the
language found in Section 75.326 0 was to reduce the hazards of
the propagation of mine fires and the carrying of fire products
the working places. In order to interpret Section 75.326
supra consistent with Congressional intent, i.e. to minimize the
hazards which formed the basis of Congressional concern, I
conclude that Section 75.326 supra has been violated where the
proscribed condition, i.e. air in the belt entry used to
ventilate the working place, has arisen even inadvertently and

92

without the expressed intent of the operator. 1 To accept
Respondent's position, would be in conflict with Commission
authority holding that because the purpose of the Act is the
protection of miners, the regulatory scheme of mandatory safety
standards contemplates the strict liability of an operator. (See
Western Fuels-Utah, 10 FMSHRC 256 (1988); Asarco, Inc, FMSHRC
1632 (1986))
III.

Unwarrantable Failure

According to Poynter, when he observed the flow of air from
the belt entry inby, he went to examine the cause for the
direction of air flow. He indicated that he observed four
conditions which could have given rise to the violative change in
air flow. In the No. 3 crosscut, the double doors were partially
open, a car was parked in the opening, and a curtain had been
draped across the car but did not extend to the floor. Also, at
a point where the belt in question went over an overcast, two
doors at the inby wall of the,gyercast were closed. At a head
drive (headdrive C) a door was open in the stopping isolating the
belt from intake air. Lastly, at a point approximately 120 feet
outby the working face where the belt was separated from the
intake entry, a curtain was hung "very loosely". (Tr.60)
According to Poynter, these conditions were "easily observed"
(Tr.67) 0 and the improper direction of the flow of air could have
been remedied by tightening the curtain that was loosely hung,
closing the mandoor, and properly closing off the two supply
doors. He also indicated that as soon he entered the belt entry,
"instantaneously" (Tr. 68), he could feel that the air direction
was wrong. In essence, none of this testimony by Poynter in
these regards was rebutted or impeached by Respondent. Indeed,
Benny Dixon 0 Respondents day shift supervisor conceded that the
four factors referred to by Poynter could possibly have caused
~he air
go the wrong wayo In essenceu this testimony of
Poynter appears to provide the basis for the argument of
Petitioner that the violation herein was as a result of
Respondent's "unwarrantable failure 11
o

In order to find that a violation resulted from the
Respondent g s QQunwarrantable failurevv it must be established that
there existed e1aggravated conduct" u on the part of the Respondent
i.e. more than ordinary negligence (Emery Mining Co.u 9 FMSHRC
19
~December 1987))o
I findu based on Poynter 1 s testimonyq that the improper
direction of the air in the belt entry was obvious. Also, I
find 8 based on Poynter's testimony, that once a change in a
1

to the extent that American Coal Company, 1 FMSHRC 1057
(August 17, 1979, Judge Michels) relied on by Respondent, is
inconsistent with this decision, I choose not to follow it.

93

direction in the air flow was noted, a search for its cause
should have been made, and such a search would have revealed the
conditions observed by Poynter as, according to his testimony,
they were obvious. Also unchallenged are Poynter's assertions
with regard to the steps that should have been taken to remedy
the reversal in air flow. I thus find that Respondent herein was
negligent to a moderate degree with regard to the violation
herein.
However, there is no evidence as to when the change in air
flow first became perceptible. Nor is there any evidence as to
how long the conditions observed by Poynter, which could have
caused the reversal in air flow had been in existence. Neither
the pre-shift examination report of July 31, nor the report of
two other examinations made on July 30 and July 31 (Exhibits R-1
and R-2), note any abnormality in the direction of air flow in
the beltline. According to Poynter, he spoke with Ben Rhymer,
the foreman of the shift that had begun at 8:00a.m., and asked
him if he "made the belt", a'nd Rhymer indicated that he did, but
he did not recall the direction of the air. Further, a finding
of a degree of negligence more than ordinary i.e. aggravated
conduct, is mitigated by the fact that, as indicated by Dixon,
the doors were left open, as they were the only means of access
for equipment to brought to the area in question. The equipment
was being brought to the area in question on a continuous basis
in order to provide critical support to an unstable roof that had
already fallen three times, and had experienced numerous bumps.
It also is noted that the doors were normally closed, and
employees were instructed at weekly meetings with regard to the
closing of doors. Further, although a car had been parked in the
doorway which apparently resulted in a curtain being draped over
t.
did not reach the floorv according to the uncontradicted
·~astimony of Dixon there was no other area for the car to be
~toredo ~He indicated that such storage was necessary in order to
allow other equipment to go inby to facilitate the supporting of
the roof. For these reasons, and taking into account the
priority placed by Respondent on working on a continuous basis to
~upport the hazardous roofu X find that it has not been
~stablished that the violation herein was as the result of
Respondent 0 s unwarrantable failure. (See, Emery, supra)o
:E:Vo

Significant and Substantial

Petitioner also takes the position that the violation herein
has set forth by Poynter is significant and substantial.
A
(}jjsignificant and substantial" violation is described in section
104(d)(l) of the Mine Act as a violation "of such nature as could
significantly and substantially contribute to the cause and
effect of a coal or other mine safety or health hazard."
30 C.F.Ro S 814(d)(1). A violation is properly designated
significant and substantial "if, based upon the particular facts
surrounding the violation there exists a reasonable likelihood

94

that the hazard contributed to will result in an injury or
illness of a reasonably serious nature." Cement Division.
National Gypsum Co., 3 FMSHRC 822, 825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the
Commission explained its interpretation of the term "significant
and substantial" as follows:
In order to establish that a violation of a
mandatory safety standard is significant and
substantial under National Gypsum the Secretary of
Labor must prove: (1) the underlying violation of a
mandatory safety standard; (2) a discrete safety
hazard--that is, a measure of danger to safetycontributed to by the violation; (3) a reasonable
likelihood that the hazard contributed to will result
in an injury; and (4) a reasonable likelihood that the
injury in question will be of a reasonably serious
nature.
In United States Steel Mining Company. Inc., 7 FMSHRC 1125,
1129, the Commission stated further as follows:
We have explained further that the third element
of the Mathies formula "requires that the Secretary
establish a reasonable likelihood that the hazard
contributed to will result in an event in which there
is an injury." u.s. Steel Mining Co., 6 FMSHRC 1834,
1836 (August 1984). We have emphasized that, in
accordance with the language of section 104(d) (1), it
is the contribution of a violation to the cause and
effect of a hazard that must be significant and
substantial" u.s. Steel Mining Company, Inc.u 6 FMSHRC
1866 9 1868 (August 1984); U.S. Steel Mining Company.
Inc.u 6 FMSHRC 1573 0 1574-75 (July 1984).
The question of whether any particular violation is
significant and substantial must be based on the particular facts
surrounding the violation 9 including the nature of the mine
involved 0 Secretary of Labor v. Texasgulf. Inc. 0 10 FMSHRC 498
~April 1988); Youghiogheny & Ohio Coal Companyu 9 FMSHRC 2007
~December l987)o
As discussed above infra, IIu the record establishes a
violation of a mandatory.standard i.e. Section 75.326 supra. I
also find that the flow of air from the beltline toward the
working place clearly contributed to the hazard of an injury to
miners working inby as a consequence of a fire. Hence, the first
two elements of Mathies have been met. The key issue herein is
the existence of the third element of Mathies. In order for this
element to be met, Petitioner must establish a reasonable
likelihood of the existence of an injury producing event i.e.,

95

herein, a fire. In this connection, Poynter testified that the
drives contained electrical installations and drive motors which
are known to cause fires. Further, in the event of a fire the
hazards are exacerbated by the fact that the deluge system is not
present at the drives of the belts. However, Poynter did not
indicate the existence of any defects in any of the electrical
equipment. Also, he indicated on crosss-examination, that from
the new belt drives to the section it was very wet. According to
the uncontradicted testimony of Dixon, the belt was 5 1/2 feet
off the bottom of the floor, and hence there were no friction
points~
Also, according to the uncontradicted testimony of
Dixon, although the deluge system was not present, the co Censor
was in operation, there were four fire extinguishers at the head
drives, as well as a 2,000 foot fire hose at a power center in
the area, as well as 4 inch water lines. Also mitigating against
likelihood of a fire is the fact that no methane was indicated to
be present.
Therefore, for all these reasons I conclude that there was
not a reasonable likelihood of an injury producing event, i.e. a
fire, contributed to by the violation herein. Thus, I find that
it has not been established that the violation was significant
and substantial (See Mathies and u.s. Steel).
Considering all the statutory factors set forth in Section
llO(i) of the Act, I find a penalty of $700 to be appropriate.
ORDER
It is ORDERED that Citation No. 3834380 be amended to
reflect the fact that the violation therein was not significant
substantial and was not the result of the Operator 8 s
unwarrantable failureo It is further ORDERED that the citation
amended to a Section 104(a) citation" It is further
ORDERED that within 30 days of this decision Respondent pay a
civil penalty of $700 for the viol
n found herein.

Avram

i~

Administrative Law Judge

IDJistributiong
Wary Sue Taylorv Esq.u Office of the Solicitoru U.S. Department
©f Laboru 2002 Richard Jones Road, Suite B-201, Nashville, TN
J7215 (Certified Mail)
MarcoM. Rajkovich, Jr., Esq., Wyatt, Tarrant & Combs, Lexington
Financial Center, 250 West Main Street, Lexington, KY 40507
(Certified Mail)
nb

96

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
(303) 844-5266/FAX (303) 844-5268

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

.

CIVIL PENALTY PROCEEDING

.

Docket No. CENT 92-202-M
A.C. No. 03-01475-05526
Docket No. CENT 92-204-M
A.C. No. 03-01475-05528

v.

Docket No. CENT 92-205-M
A.C. No. 03-01475-05529

LITTLE ROCK QUARRY COMPANY,
INCORPORATED,
Respondent

De Roche Creek Quarry

DECISION AND ORDER DISMISSING PROCEEDING
Before:

Judqe Lasher

Petitioner MSHA, by my Order to Show Cause dated December 3,
1992, and subsequent Order of December 11, 1992, was given until
December 31r 1992, to show good cause for its failure to comply
with the Prehearing Order of September 14; 1992. As I have repeatedly advised and explained to counsel in the Solicitor 1 s Dallas
fice over the past two years, one of the purposes of this
Prehearing Order is to screen cases to determine
they are
going to settle before setting them for hearing.
Setting cases
for hearing requires a great deal of time and work on the part of
our limited secretarial staff. Administrative law judges who approach ·their docket by automatically setting their cases without
screening them do so selfishly both as to the secretaries and
fellow judges. Our office would not function efficiently if we
all did it. This has been explained at length to the Secretary's
counsel. 1
The Commission has set some form of time limitations for its
judges. Handling cases out of the Dallas office makes it impos-

The Secretary is not being required to settle the cases by my Prehearing Order. It is required, as the party initiating the proceeding before the
Commission, to initiate discussion and communication with the Respondent to determine if the matter will settle. Normally, a large percentage of cases do
settle if the Secretary's Solicitor proceeds responsibly and in good faith.

97

sible to comply with such. Over the past two years, I have found
it necessary to plead with several of the attorneys--not all--in
this office to get some kind of feedback on the status of cases.
As I pointed out in the Order to Show Cause:
The situation has matured to the point that it is
impossible to process proceedings, in many of which
there is not even a minimum level of response. This
is necessary for the Commission's work to be done.

In view of the continuing failure of the Petitioner, I conclude
that Petitioner has abandoned its prosecution in these three
docket and these proceedings are DISMISSED.

,;.J)-:7. ,;< /~ ~~;-A:~
.;./#. ·k.c C~ Cf : <.:~!'a£/

0
/-r,

Michael A. asher, Jr.
Administrative Law Judge

Distribution~

Michael H. Olvera, Esq., Office of the Solicitor, u.s. Department
of Laboru 525 Griffin StreetQ Suite 501u Dallas~ TX 75202
(Certified Mail)
Mr. Ike Carter, Jr.u President, LITTLE ROCK QUARRY, P.O. Box 548,
Benton AR 72015 (Certified Mail)
ek

98

:I'BDBRAL JD:BB SAI'BTY UD HEALTH JlBVJ:D COIIXISS:IOII
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

"JAN 1 9 1993

.. CONTEST PROCEEDINGS
.. Order
Docket No. WEVA 93-45-R
No. 3720402; 10/26/92

MARTINKA COAL COMPANY,
Contestant

0

v.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. WEVA 93-46-R
Order No. 3720403; 10/26/92
0
0

Tygart River Mine
Mine ID 46-03805

DECISION
Appearances:

Before:

Thomas L. Clarke, Esq., Charleston, West Virginia,
for Contestant;
Glenn Loos, Esq., u.s. Department of Labor, Office
of the Solicitor, Arlington, Virginia, for
Respondent.

Judge Weisberger
Statement of the Case

These cases are before me base on an Application for Review
and Motion to Expedite filed by Martinka Coal Corporation
(Operator) on November 12v 1992 9 challenging the issuance of a
Section 104(b) Withdrawal Order. The Secretary (Respondent)
opposed the Motion to Expedite and in a telephone conference call
on November '13u 1992, with the undersigned and counsel for both
partiesu argument was heard regarding Contestant 1 s Motion to
Expedite. The Motion was granted and the case was set for
hearing on November 24r 1992u in Morgantownu West Virginia. At
the hearing Robert A. Blair 0 and David Kenneth Kincellv testified
the Secretary. John Metzu David Kevin Conawayu and Joseph
l%nthony Keeneru testified for the Operator. After the hearing
~as concluded the parties requested the opportunity to file
proposed findings of fact and memorandum of law two weeks after
~eceipt of the transcript of the hearing.
This request was
granted and it was so ordered. The parties further indicated
that they did not wish to file any reply briefs.
The transcript was received in the Office of the
Administrative Law Judges on December 3, 1992. On December 23,
1992, counsel for Contestant called the undersigned with the
permission of counsel for Respondent and advised that both
counsel had agreed to file briefs by December 31, if it was

99

amendable to the undersigned.

The request was granted.

Respondent filed a post hearing brief on December 24, 1992,
Contestant filed its brief on January 8, 1993.
Findings of Facts and Discussion
1.

Introduction

on October 21, 1992, Mine Safety and Health Administration
(MSHA) Inspector Robert A. Blair inspected the four flyte belt
line at the Operator's Tygart River Mine. He observed an
accumulation of coal dust and float coal dust that had
accumulated under the belt, belt drive, belt rollers and on the
belt structure along the entire belt line. He also noted the
existence of haystack forms, and the fact that at several points
rollers were running in the accumulation. He issued a citation
alleging a violation of 30 C.F.R. S 7~.400 which in essence,
provides that, "coal dust, including float coal dust deposited on
rock-dusted surfaces, loose coal and other combustible materials
shall be cleaned up and not be permitted to accumulate in active
workings, or on electric equipment therein." The Operator
indicated at the hearing that it does not contest the fact of the
violation as well as the allegations set forth in paragraph 8 of
the citation.
Blair discussed with Daniel Kevin Conaway, the Operator's
Safety Manager for the Tygart River Mine, the time to be allowed
for the Operator to abate the violative conditions. Blair
allowed until October 26, 1992, for abatement. In essence,
Conaway and Wesley Dobbs who works for Conaway, indicated that it
would take about two days to clean and fix the beltline. On that
date 0 Blair returned to the belt line in question. He indicated
that although the most serious conditions were cleaned up, there
~as an accumulation of combustible material in the same location
as was observed on october 21, 1992. He issued a Section 104(b)
order which states as follows:
An effort to totally abate the citation No.
3107658 was not made. Conditions that still exist
include was combustible materials still under the No. 4
flyte tail piece area under the belt, also the
combustible materials was still on the belt top rollers
and bottom rollers in several locations along the belt
outby 151, inby 145 8 inby 148 to 149 and 145 block
outby their was haystack forms under the belt, at 139
block inby the bottom rollers was running in muck, inby
124 block bottom roller was running in muck. At No.
133 block the belt was rubbing against the structure of
the bottom roller. The belt is operating and no one
was observed working on the condition this shift. [sic]

100

In addition, on October 21, 1992, Blair observed several
rollers missing as well as several broken roller~, and that the
belt was rubbing against the belt structure. He concluded that
the belt was not maintained in a safe condition and issued a
Citation No. 3107659 alleging a violation of 30 C.F.R.
S 75.1725(a). When Blair returned on October 26, 1992, the date
set for abatement of Citation No. 3107659, he observed frozen
rollers. He noted that there were hangers missing. He also
observed the belt rubbing against the belt structure.
He issued a Section 104(b) order which states as follows:
An effort to totally abate the Citation No.
3107659 was not made. Conditions that still exist
include frozen roller was still existing at the tail
piece. 151 block outby to 152 top rollers was still
bad. Inby 146 block the bottom roller was stuck, and
the belt hanger was missing. 139 block inby belt
hanger missing, 133 block inby the belt was rubbing the
bottom roller structure,'·outby 124 block a frozen
roller, the belt is operating and no one was observed
working on the condition this shift. [sic]

None of Contestant's agents stated that the abatement time
for either citation previously issued on October 21, 1992, was
too short. Nor did any of Contestant's agents request an
extension of time to abate the violative conditions. Blair
indicated he did not consider extending the abatement time,
"Because I gave them adequate time in the beginning" (Tr.51)
Ilo

Extension of the Time for Abatement

Essentially
is Contestantgs argument that Blair did not
consider extending the abatementu and that there were no hazards
posed to miners by the granting of an extension. Contestant 0 in
arguing that the 104(b) order was improperly issued, also refers
to its abatement efforts. Contestant cites the fact that 40 manshifts were expended in abatement efforts, and 60 tons of rock
dust were applied. I do not accept Contestantus argument for
t.he reasons that follow
o

section 104(b) of the Federal Mine Safety and Health Act of
1977 ("the Act") providesu in essence, that a withdrawal order
shall be issued if an inspector finds that a violation described
in a previous citation has not been totally abated within the
period set for abatement, and "that the period of time for the
abatement should not be further extended".
In issuing the two Section 104(b) orders at issue, Blair
indicated he did not consider extending the abatement time,
"Because I gave them adequate time at the beginning" (Tr.51).
The critical issue is thus whether Blair acted reasonably in not

101

extending the time for abatement (Peabody Coal Company, 11 FMSHRC
2068, 2100 (October 27, 1989) (Judge Koutras)).
At the time the citations were written on October 21, 1992,
Blair asked the mine management how long they needed to abate the
violations. Management stated that two days should be enough
time. Blair then allowed five days, including a weekend, for
abatement.
In addition, the Contestant's failure to timely correct the
violations posed hazards to miners. The combination of
combustible accumulations together with possible ignition sources
such as frozen rollers and the belt rubbing the structure of the
belt line, producing heat and friction, created a fire hazard
which could send smoke down onto the sections and trap men
working inby the fire. Dry and drying coal, and coal dust
present behind the tail roller and on the center rollers of the
belt line was in contact with the belt and rollers, and presented
a fire hazard.
Hence, for all the above reasons, I conclude that Blair
acted reasonably in determining not to extend the time to abate
the violations previously cited on October 21. 1
II.

The validity of the Section 104Cbl orders

The Commission, in Mid-Continent Inc., 11 FMSHRC 505, at
509u held that when an operator challenges the validity of a
section 104(b) order,
o • • it
is the Secretary, as the proponent of the order,
who bears the burden of proving that the violation
described in the underlying citation has not been
abated within the time period originally fixed or as
subsequently extended. We holdu thereforeu that the
Secretary establishes a prima facie case that a section
104(b) order is valid by proving by a preponderance of
the evidence that the violation described in the
underlying section 104(a) citation existed at the time
~he section 104(b) withdrawal order was issued.
The
operator may rebut the prima facie case, by showing,
for exampleu that the violative condition described in
the section 104(a) citation had been abated within the
time period fixed in the citation, but had recurred.

1The

case cited by Contestant did not adjudicate the
specific issue presented herein, i.e., whether considering the
set of facts in this record the inspector's decision not to
extend the time for abatement was reasonable. Thus, to the
extent that these cases decided by Commission Judges are
inconsistent with my decision, I choose not to follow them.
102

A.

Order No. 3720402
1.

The Secretary's prima facie case

As set forth by the Commission in Mid-Continent Resources.
supra, at 509, the Secretary has the burden of proving that the
"violation described in the underlying citation has not been
abated within the time period originally fixed, or as
subsequently extended."
The "violation described" in the underlying citation was an
accumulation of coal dust and float coal that was combustible.
According to Blair, on October 21, 1992, there was loose coal,
dry loose coal, and dust that was "not wet" packed under the tail
piece (Tr. 25). Also, Donald Keith Kincell, a union walk around
who accompanied Blair, indicated the presence of dry material at
the back of the tail piece.
On October 26, 1992, Blair returned to reinspect the area.
He indicated that he noted the·continued presence of combustible
material at the tail such as loose coal, and coal dust, which was
packed and "dull", and had been there for "a while" (Tr.44). 2
He also observed dry loose coal and dust on top of the rollers at
the tail. He indicated that the material was shiny but
underneath it was dull. Kincell testified that at the back end
of the tail there was still a build-up that was dry to partially
wet. He indicated it was in contact with the back rollers, and
was approximately 8 inches deep by 15 inches wide. He said that
it was damp to dry and was "drying out" (Tr. 85). He was asked
whether he observed this same material on October 21, and he
said: "Yes,·basically all of it was still there" (Tr. 85). He
said that behind the tail piece "the coal was more of in the dry
stagegQ (Tr.96). He indicated that under the tail piece the
material was in contact with the belt and with the rollers where
~he belt rubbed the structure.
John Metz, the manager of the mine, indicated that every
shift subsequent to October 21 6 men were assigned to clean the
~tructure 8 rock dust 8 and wet the area.
According to his
testimony approximately 60 tons of rock dust were used. He
indicated that on October 26u the material at the tail was
~extremely wetn (Tr. 136} and not in contact with either the
belting or any rollers.
Contestant does not challenge validity of the citation
issued on October 21, 1992, i.e., the presence of an accumulation
of combustible material. The testimony of Blair and Kincell
2 In

general, according to the uncontradicted testimony of
Blair, a fresh spill of coal is "shiny", whereas an "old"
accumulation is "dull" {Tr.40).
103

indicates that the violative condition at the tail i.e., coal
that was not wet under the tail piece and the back of the tail,
was in existence on October 26. I find that the testimony of
Metz that the material at the tail was "extremely wet",
insufficient to rebut the more specific testimony of Blair that
the coal in the tail area was dull, and the testimony of Kincell
which in essence indicates the existence of the same conditions
noted by Blair on October 21. I thus find, that, at the tail,
the Secretary has established a prima facie case that the
violative conditions there had not been abated. I find the
Operator's evidence inadequate to defeat this prima facie case.
According to Blair, on October 21, he observed loose coal
dust all along the belt line, and haystacks. Also, at several
locations he observed that the belt and rollers were in contact
with material. He said that the material consisting of loose
coal, was dry, and was not muck. According to Kincell along the
entire length of the beltway there was a build-up of coal between
the rollers and the structure, and the rollers were running in
haystacks.
Metz indicated that he walked from the head to the tail on
October 21, and that he did not observe any dry material. He
described the material he observed in as being non-combustible,
wet, mucky, and watery. However, it is significant to note that
the operator has not contested the fact of the violation i.e. in
accumulation of combustible material, as set forth in the
citation initially issued.
Further, in this connection, Blair's notes, taken on October
1992, indicate an accumulation on the belt top roller and
bottom roller at several locations outby block 151, inby block
l45 0 inby block 148 to 149 0 and that outby block 145 there were
haystacks under the belt. The notes also indicate that at the
139 block inbyu rollers were running in muck which was described
as being wet to dry and inby block 145 the bottom was running in
muck. Due to the fact that these notes were written contemporarious with the issuance of the 104(b) order, I accord them
considerable weighto
22 9

According to Blairu on October 26 6 in general, the area was
cleaned up, haystacks were removed, and the walkside of the
beltway was cleared. However 0 he indicated that accumulations
~ere the same as on October 21, in the same locations, and were
dull not shiny 9 indicating an accumulation which was not fresh.
Kincell indicated that on October 26, there was fine coal in
contact with the belt for the full length of the beltway. He
further indicated that under the center rollers, there was the
same accumulation that had existed on October 21. He indicated
the center roller "was drying material out" (Tr. 86). He said
the accumulations in the area of the bottom roller were, "more to
the dry stage" (Tr. 95). He also indicated that "The build-up on
104

the structure, the center roller or the towing roller was dry"
(Tr.101), and for the entire of the belt length there was an
accumulation under the center rollers.
Based on the above, I conclude that the Secretary has
established a prima facie case that at least some of the
violative conditions described in the 104(a) citation, as
elaborated upon in the testimony of Blair and Kincell, existed at
the time the 104(b) order was issued.
2.

The Operator's Rebuttal

It appears to be Operator's position that: (1) on
October 23, 1992 the violative conditions were abated; and (2)
any accumulations of materials present on October 26, 1992, were
not combustible, and thus their accumulation does not constitute
a failure to abate.
Metz testified that on October 23, 1992, he examined the
entire belt structure, although-not each individual piece. He
said that the material that was present was wet, and not capable
of being burnt. He said that he examined the material with his
hand, and in some location it ran through his fingers. He said
that at other locations he was able to squeeze water out of the
accumulation, and no accumulation was any dryer. According to
Metz, _on October 23, 1992, no material was in contact with the
belt roller or any moving parts. He also said that at the tail
piece there was no material in contact with any moving parts, and
there was no accumulation at the tail.
At best, Metz' testimony tends to establish that the
material observed by him on October 23, was wet and noncombustibleo Howeverv Metz did not compare the conditions that
he observed on October 23 0 to that to which he had observed on
October 2lu shortly after the initial citation was issued. I
accordingly find that his testimony is insufficient to predicate
a finding that as of October 23, 1992, the violative conditions
set forth in the citation and elaborated upon in the testimony of
Xincell and Blairo were no longer in existence.
Metz indicated, in essence, that the material that he
observed on the belt line on October 26, was muddy and wet. He
said that he touched haystacks a couple of times and the material
ran through his fingers. He also said that a couple of times he
picked up material from the floor under the belt. He said he
made mud balls, and as he squeezed them the material oozed
through his hand. He described this material as non-combustible.
According to Blair, he did not observe Metz picking up any
material in his presence, and that although he was walking in
front of Metz "when I walk I constantly turn my head" (Tr. 265).
Due to the fact that Blair was walking in front of Metz, and thus
had his back to Metz, I find Blair's testimony insufficient to
105

contradict the testimony of Metz with regard to his having felt
the material in issue.
It is clear that on October 26, 1992, there still was an
accumulation of material. The issue from the operator's
perspective, appears to be whether that material still be
considered combustible. However, according to Mid-Continent,
supra, the key issue is whether the violative conditions which
were initially cited continued in existence when the 104(b) order
was issued i.e. on October 26. Clearly, by all accounts, on
October 26, 1992, there continued to be an accumulation of coal
in the belt line. Only the Secretary's witnesses compared the
accumulations on October 26, 1992, to that which were in
existence on October 21. Their testimony indicates, in essence,
that in some respects, the accumulations were the same. The fact
that some of the accumulations on October 26, were very wet does
not negate the existence of the conditions initially cited by
Blair on october 21, to be violative of Section 75.400 and not
contested by the Operator. It would appear to be the thrust of
the Operator's case to challenge·determination by Blair that the
accumulations were "combustible". It would appear that such a
challenge is germane to a contest of the initial citation.
However, such a challenge does not appear relevant when the only
issue is the validity of 104(b) order, which in turn depends upon
a resolution of only whether the conditions originally cited were
still in existence at the time of the issuance of the 104(b)
order (See Mid-Continent, supra). In this connection I find that
the weight of the evidence establishes that the cited violative
conditions were still in existence on october 26, and that this
conclusion has not been rebutted by the Operator. For these
reasons I conclude that Order No. 3720402 was properly issued,
and the contest to its issuance is to be dismissed.
~0

Order No. 3720403
1.

The SecretaryQs prima facie case

Essentially, according to Blair, on October 21, 1992, the
conditions that he observed which caused him to issue the initial
~itation consisted of several missing bottom rollers, a 100 foot
length of the belt where roller were missing, and that the fact
that several frozen rollers were observed. In addition, he noted
that some bearings were bad, and the belt was rubbing against the
structure causing rubber to flake.
Blair indicated that on October 26, the same rollers that
were frozen on October 21, were also frozen on October 26,
although he did not know how many were frozen. He also said that
although some of the bottom rollers at the head were repaired,
the bottom rollers that were missing on October 21, were still
missing on October 26. In this connection, he indicated that
along 100 foot area all bottom rollers were still missing.

106

Kincell indicated that the rollers that he observed missing on
october 26, were also missing on October 21. He thought that
they were in the area of blocks 137 to 138. Notes taken by Blair
on October 26, indicate that the top roller 151 outby to 152 is
still bad. Kincell indicated that October 26, within 25 feet of
the tail piece on he observed two stuck rollers, one on top and
one on the bottom. He said that these were among those that he
bad observed on october 21.
Metz indicated that on October 23, he spent "probably" two
hours looking for frozen rollers (Tr.1BO). He said he inspected
all the rollers, i.e. 2,800, and did not observe any frozen
rollers along the belt line. He said that there were no frozen
rollers at the tail piece. It was further Metz' testimony that
between October 21 and October 26, 15 to 18 rollers were
replaced.
According to Metz, on October 26, Blair pointed out to him
rollers that he (Blair) said were frozen. Metz indicated that
some of the rollers Blair had"pointed to were not in contact with
the belt, and the others which were in contact with the belt did
turn when Metz reached in and turned them. Blair, in rebuttal,
indicated that on October 26 when he pointed out frozen rollers
to Metz, Metz did not demonstrate that they were not frozen, and
instead said they were trying to change them. In this
connection, Blair testified that after the two 104(b) orders in
question were issued, Daniel Kevin Conaway the safety manager at
the Tygart Mine to whom he spoke, said "we just failed to correct
them more properly" (Tr. 60). Conaway, who testified, did not
specifically rebut this testimony.
I concludeu based on all the above, that the Secretary has
~ prima facie case that some of the rollers that were
©bserved missing on October 2lu were still missing on October 26.
ied that 15 to 18 rollers were replacedu however there
no evidence in the record as to the locations where these were
replacedo Nor is there any evidence as to the total number of
rollers that had been observed missing on October 21, aside from
the testimony of Blairu that for 100 feet rollers were missingu
~nd the testimony of Kincell that at a point 10 feet removed from
block Noo 133 for a distance of 120 feet, there were no rollers.
Accordinglyu I find that based on the testimony of Blair and
Kincell that the Secretary has established a prima facie case
that some
the rollers observed missing on October 26 0 were the
same that had been missing on october 21.
~stablished

2.

The Operator's Rebuttal

There is not any specific testimony to rebut the specific
testimony of Kincell that two of the rollers that he observed
frozen or not turning on October 21, where in that same condition
on October 26. I thus conclude that a prima facie case has been
107

established that some of the violative conditions cited on
October 21 continued to exist on October 26 with regard to
defective or inoperative rollers. The operator has not
introduced any specific evidence to rebut this prima facie case
such as evidence of missing rollers which had been replaced. Nor
is there any evidence that any missing rollers which had been
replaced after October 21, subsequently were no longer in place.
(See Mid-Continent, supra). Therefore I find the Operator's
challenge to this order to be without merit.
Therefore for all the above reasons, I order that these
cases be DISMISSED.

Avram Weisberger
Administrative Law Judge
Distribution:
Thomas L. Clarke, Esq., 800 Laidley Tower, P.O. Box 1233,
Charleston, WV 25324 (Certified Mail}
Glenn Loos, Esq., Office of the Solicitor, u.s. Department of
Labor, 4015 Wilson Boulevard, Room 516, Arlington, VA 22203
(Certified Mail)
nb

108

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
(303) 844-5266/FAX (303) 844-5268

JAN 2 1 1993
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

CIVIL PENALTY PROCEEDING
Docket No. CENT 92-33-M
A.C. No. 41-02926-05515
Crusher #2

PRICE CONSTRUCTION INC.,
Respondent
DECISION
Appearances:

Nancy B. Carpentier, Esq., Office of the Solicitor, U.S. Department of Labor, Dallas, Texas 1
for Petitioner;
Bob Price, President, PRICE CONSTRUCTION, INC.,
Big Spring, Texas,
for Respondent.

Before:

Judge Lasher

This proceeding was
iated by the filing of a Complaint
Proposing Penalty
Petitioner on December 20R 1991R pursuant to
Section llO(a) of the Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 820(a) seeking assessment of a penalty for a violation described in Citation No. 3448774 issued April 2, 1991.
At commencement of hearing in Abilene Texasv on November
19u 1992v the parties conferred and reached an amicable resolution of this matter. The parties agreed that the "Significant
and Substantial" designation of the violation should be deleted
and that an appropriate penalty should be $25.00. This settlement was approved from the bench by my order on the record
(T. 5-6) and such is here AFFIRMED and the penalty stipulated is
here ASSESSED.
ORDER

Citation No. 3448774 is MODIFIED to delete the "Significant and Substantial" designation thereon and is otherwise
AFFIRMED.
1.

109

2.
Respondent, if it has not previously done so, SHALL PAY
to the Secretary of Labor within 40 days from the date hereof the
sum of $25.00.

t/il
'l ' /
(A' •. / . / . <~..'?//-'"""~4--'"· ,?f
• V i{L1- U
'-

/

Michael A. Lasher,
r.
Administrative Law Judge

Distribution:
Nancy B. Carpentier, Esq., Office of the Solicitor, u.s. Department of Labor, 525 Griffin Street, Suite 501, Dallas, TX 75202
(Certified Mail)
Mr. Bob Price, President, PRftE CONSTRUCTION, INC., Snyder
Highway, P.O. Box 1029, Big Spring, TX 79721-1029
{Certified
Mail)
ek

110

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
(303) 844-5266/FAX (303) 844-5268

JAN 211993
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. CENT 92-46-M
A.C. No. 41-03142-05522

v.

Atkins Pit

YOUNG BROTHERS INCORPORATED,
Respondent
DECISION
Appearances:

Nancy B. Carpentier, Esq., Office of the Solicitor, u.s. Department of Labor, Dallas, Texas,
for Petitioner;Richard C. Baldwin, Risk Manager, Waco, Texas,
for Respondent.

Before:

Judge Lasher

This proceeding was initiated by the filing of a Complaint
Proposing Penalty by Petitioner on February 3, 1992, pursuant to
Section 110(a) of the Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 820(a) seeking assessment of a penalty for a violation described in Section 107(a) Withdrawal Order No. 3895378
issued May 29, 1991.
At commencement of hearing in this matter in Abilene 1 Texas,
on November 17, 1992, the parties conferred and reached an amicable resolution of the litigation wherein Respondent agreed to
pay a penalty of $250 for the violation described in the Withdrawal Order. This settlement was approved by my bench order on
the record (T. 4) and such is AFFIRMED here, and the penalty
agreed to is here ASSESSED.
ORDER
Respondent, if it has not already done so, SHALL PAY to the
Secretary of Labor within 40 days from the issuance date of this
decision the sum of $250.00.

~~d;.e~·:c?<;4i£d:~
,~
.
/2.M1chael A. Lasher, Jr.
Administrative Law Judge

111

Distribut:i,on:
Nancy Carpentier, Esq., Office of the Solicitor, U.S. Department
of Labor, 525 Griffin Street 1 suite 501, Dallas, TX 75202
(Certified Mail)
Mr. Richard c. Baldwin, Risk Manager, P.O. Drawer 1800, Waco, TX
76703
(Certified Mail)

ek

112

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) 1
Petitioner

CIVIL PENALTY PROCEEDINGS

..
: Docket No. KENT 92-223
. A.C. No. 15-14074-03601

v.

.

PEABODY COAL COMPANY 1
Respondent

.
:

Docket No. KENT 92-635
A.C. No. 15-14074-03608

Martwick Mine

DECISION
Appearances:

MaryBeth Bernui, Esq., Office of the Solicitor,
u.s. Department of Labor, Nashville, Tennessee,
for the Petitioner;
David R. Joest, Esq., Midwest Division Counsel,
Peabody Coal Company, Henderson, Kentucky,
for Respondent.

Before:

Judge Melick

These consolidated proceedings are before me upon the
petitions for civil penalties filed by the Secretary of
Labor pursuant to Section 105(d) of the Federal Mine Safety
and Health Act of 1977, 30 u.s.c. 801, et seq., the "Act,"
charging the Peabody Coal Company (Peabody) 1 in two citations
and two withdrawal ordersu with four violations of mandatory
standardso In these cases Peabody challenges only certain
00
significant and substantial" and "unwarrantable failure"
findings made by the Secretary.
Docket Noo KENT 92-223
In this case Peabody is charged, in Citation No. 3548378 0
with one violation of its ventilation plan under the standard
at 30 CoF.Ro Section 75.316o The citation alleges as follows:
The old Noo 4 unit return was not separated
from the track and belt entry at the second
cross-cut from the mouth of the unit. The
return stopping was knocked out in this location.
At hearing the issuing inspector for the Mine Safety
and Health Administration (MSHA), Keith Ryan, testified that
he issued the citation at bar upon what he considered to be

113

violations of the mine operator's approved ventilation
plan (Government Exhibit No. 1), and, in particular, page 1,
paragraph 4, of that plan under the description of "Permanent
Stoppings." Those provisions read as follows:
Stoppings shall be erected between the intake
and return aircourses in entries and shall be
maintained to and including the third connecting
crosscut outby the faces of the entries on the
return side, and shall be maintained to the unit
tailpiece on the intake side.
In addition, Inspector Ryan maintains that paragraph 8 on page 3
of the plan was violated. Those provisions read as follows:
All ventilation controls shall be installed
in workman-like manner and maintained in a
condition to serve the purpose for which it
was intended.
It is, of course, established law that once a ventilation
plan is approved and adopted its provisions are enforceable
at the mine as mandatory safety standards. Zeigler Coal Co.
v. Kleppe, 536 F.2d 398 (D.C. Cir. 1976); Carbon County Coal
Co., 6 FMSHRC 1123 (1984); Carbon County Coal Co., 7 FMSHRC
1367 {1985), Jim Walter Resources, Inc., 9 FMSHRC 903 (1987).
Inasmuch as Peabody admits the violation charged in
the citation, the only issues remaining are whether the
admitted violation was "significant and substantial" and
the appropriate penalty to be assessed. Inspector Ryan
has 6-1/2 years experience as a federal mine inspector and
6 years prior experience working in the coal mining industryo
He was at the Martwick Underground Mine on October lu 199lu
performing a regular inspection in the old No. 4 Unit off of
the south submain. It is not disputed that at the time of
this inspection the old No. 4 Unit was being sealed and equipment and materials were being reclaimed from the unit. Seals
had been built across the two intake entries to the unit
blocking one entry completely and the other "3 14 of the wayve
leaving a 2- by -3 foot opening. A stopping had also been
constructed at the belt entry to the unit.
Ryan attempted to take an air reading with his
anemometer in the old No. 4 Unit but there was insufficient
airo He then used a smoke tube and calculated the flow at
6,100 cubic feet per minute {at the red 11 x 11 on Joint Exhibit
No. 4). Ryan also noted that, while taking an air reading in
the return, his "270" monitor sounded indicating the presence
of low oxygen. Ryan also noted that miners were working at

114

this time in the track entry. The violation, according to
Ryan, consisted of the removal of one of the permanent
stoppings separating the track and belt entries from the
return. It had been located in the first cross cut outby
the line of pillars in which the seal were being constructed.
Ryan testified that the danger or threat to safety
contributed to by the violation was low oxygen. In
this regard he testified as follows:
It was reasonably likely if it was
continued to allow the stopping to be out,
possible chances of low oxygen coming back
onto these men anywhere on this area on the
track entry to old No. 4, allowing them to
become unconscious or even to die from it (Tr. 48).
He also believed that the absence of the stopping affected
the overall ventilation of the oldNo. 4 Unit:
It was short-circuiting what little bit of
air was coming up the trackage into the belt
area, not allowing enough ventilation being
established up the track and belt which would
have been short-circuited back in the return
here.
He further expressed concern with explosions.
this regard the following colloquy occurred:

In

When you have possible chance of low oxygen,
which it was in this case 1 people can't come
overcome and die from lack of oxygen, possible
methane content that might be up in the airo
In this case with battery motors and power
center all in the track entry inby the doors,
this allowed the equipment to -- it could cause
a spark or even cause an explosion"

* * *
[Government counsel]

How can a spark occur

=-- or how can a sparking cause an explosion

in this area?
Ao

When you have low oxygen, a lot of the time
it's being replaced by either methane or
carbon monoxide, CO2, [sic].

115

Not knowing what conditions were inby these
seals on old No. 4 where the old work
worked out area out -- inby, I had no idea
what kind of a methane content was up in that
area.
Q.

All right. And if injury occurred based on
the things that you've noted, would it be a
reasonably serious injury?

A.

Yes, sir. Any time it's -- you've got below
19-1/2 percent, there's reasonable likelihood
if something was to happen, it'd be highly
likely to happen. (Tr. 49-50)

Inspector Ryan illustrated the intended airflow through
the old No. 4 Unit on Joint Exhibit No. 4 with pink arrows,
using a single arrow for intake and a double arrow for return.
He indicated the "short circuiting" effect on the exhibit
with orange arrows. The difference between normal airflow
(pink) and "short circuited" airflow (orange) is illustrated
by an arrow showing airflow from the belt and track entries,
through the missing stopping, into the return.
It is not disputed that airflow in the neutral entries
is normally in an outby direction from intake regulators.
Ryan did not take any measurements of airflow or direction
in the belt or track entry. He took a smoke tube measurement
in the return which showed little movement, but in an outby
direction.
The inspector also obtained an oxygen level reading of
19o4 percent in the return with his hand held detector

(marked on Joint Exhibit No. 4 with a green "X"). He took
a bottle sample at the same location which, on analysis,
showed 19.36 percent oxygen (Government Exhibit No. 3).
His detector showed 0.4 percent methane and the bottle
sample 0.38 percent. The explosive range of methane is
from 5 to l5 percent. The bottle sample also showed
.36 percent carbon dioxide.
Inspector Ryan testified at one point that the low
oxygen
the old No. 4 Unit return was actually caused by
the restriction of intake airflow by the partial seals
built across the panel's intake entries. Later, Ryan opined,
however 9 that the missing stopping exacerbated the panel's
ventilation problems by short-circuiting the airflow to the
panel by allowing the restricted intake air to follow another
path.

116

MSHA Health and Safety Officer Robert Phillips testified
that oxygen levels below 16.5 percent, the level at which a
flame safety lamp is extinguished, represents an immediate
threat to individuals. He further explained that at that
level it may take a period of time for there to be an adverse
effect. Phillips admitted that the subsequent ventilation plan
approved for the Hartwick Mine after October 1991 allowed
stoppings to be taken out when seals were being constructed.
A violation is properly designated as "significant and
substantial" if, based on the particular facts surrounding
that violation, there exists a reasonable likelihood that
the hazard contributed to will result in an injury or illness
of a reasonably serious nature. Cement Division, National
Gypsum Co., 3 FMSHRC 822, 825 (1981). In Mathies Coal Co.,
6 FMSHRC 1, 3-4 (1984), the Commission explained:
In order to establish that a violation of
a mandatory standard is significant and substantial under National Gypsum the secretary
must prove (1) the underlying violation of a
mandatory safety standard, (2) a discrete
safety hazard -- that is, a measure of danger
to safety -- contributed to by the violation,
(3) a reasonable likelihood that the hazard
contributed to will result in an injury, and
(4) a reasonable likelihood that the injury in
question will be of a reasonably serious nature.
See also Austin Power Co. v. Secretary, 861 F.2d 99,
103-04 (5th Cir. 1988), aff'd 9 FMSHRC 2015, 2021
(December 1987) (approving Mathies criteria)).
The third element of the Mathies formula 8 requires
that the Secretary establish a reasonable likelihood that the hazard contributed to will result in
an event in which there is an injury.' u.s. Steel
Mining Co., Inc., 6 FMSHRC 1573, 1574 (July 1984);
see also, Halfway. Inc., 6 FMSHRC 1573 1 1574 (July
1984); see also, Halfway. Inc., 8 FMSHRC 8, 12
January 1969}
o

Respondent argues that the instant violation was not
significant and substantial" for three reasons. It first
argues that there is no credible explanation in the record
as to how the cited hazards in the return entry could have
affected the safety of the miners who were working in the
belt/track entries. However, even assuming arguendo, that
just as Respondent claims that the miners' working in the
belt/track entries, so long as they remained in the same
00

117

location, may not have been exposed to the oxygen deficiency
hazards alleged by the Secretary, it fails to account for
exposure to the described hazards by others, including the
inspection party itself.
Respondent next claims that the issuing inspector
himself acknowledged that the real cause of the low oxygen
and lack of airflow in the return were the partial seals
built across the intakes, which was not a violation and
not the condition cited.
Inspector Ryan did in fact testify that the reason
for the alleged hazard of inadequate ventilation in the
old No. 4 unit was the substantial obstruction of the
intake entries by the partially built seals, which completely blocked one entry and left only a 2' X 3' opening
in the other. However, Ryan also testified that the missing
stopping exacerbated the ventilation problems by short
circuiting the air flow to the panel thereby allowing the
restricted intake air to follow another path. Under the
Mathies test, the Secretary need prove only that the
violative condition contributed to the discrete safety
hazard, not that the condition was the sole cause, or even
the major cause, of the hazard. Accordingly, I reject
Respondent's argument in this regard.
Finally, Respondent argues that since MSHA subsequently approved a revision to the ventilation plan for
the subject mine allowing stoppings to be removed during
the sealing of panels, MSHA does not in fact believe
that removal of the subject stopping in fact created any
health or safety hazard. While it appears to be true
that a revision of this nature was subsequently made in
the ventilation planu this evidence is not sufficient in
itself to permit the inference suggested by Respondent.
The ventilation plan must be reviewed in its entirety and
there may very well have been other corrective procedures
required or implemented along with the noted revisions
and mining conditions may have changed subsequent to the
violation cited herein.
Under the circumstances I find that the cited violation
was indeed 11 significant and substantial" and of high gravity.
Considering all of the available evidence in reference to the
criteria set forth in Section llO(i) of the Act, including the
Inspector's undisputed negligence findings in his citation, I
conclude that the proposed civil penalty of $227 is appropriate
for the instant violation.

118

Docket No. KENT 92-635
This case involves one citation (No. 3417070) and
two withdrawal orders {Nos. 3417071 and 3417072) issued
pursuant to Section 104(d){1) of the Act. 1 The citation
and orders were initially issued as citations under 104(a)
of the Act on October 2, 1991. They were modified on
November 20, 1991, based upon subsequent findings by the
Secretary of unwarrantable failure. Peabody does not
dispute the violations nor that those violations were
"significant and substantial" and challenges in these
proceedings only the Secretary's findings that the
violations were the result of its "unwarrantable failure."
citation No. 3417070 alleges a "significant and
substantial" violation of the mandatory standard at
30 C.FcR. Section 75.301 and charges as follows:
Obvious violations were,observed and present
in the 4 east sub main entries, in that the
ventilating current of air was not sufficient
to dilute, render harmless, and carry away
harmful gases and the air quality was less
than the required oxygen content 19.5 volume
per centum of oxygen required, air samples
collected in the No. 2 entry (intake) and the
Section 104(d)(1) of the Act provides as follows:
If, upon any inspection of a coal or other mine, an
authorized representative of the Secretary finds that there
has been a violation of any mandatory health or safety
standardv and if he also finds thatu while the conditions
created
such violation do not cause imminent dangeru
such violation is of such nature as could significantly
and substantially contribute to the cause and effect of a
coal or other mine safety or health hazard, and if he finds
such violation to be caused by an unwarrantable failure of
such operator to comply with such mandatory health or safety
standardsu he shall include such finding in any citation
given to the operator under this Act. If, during the same
inspection or any subsequent inspection of such mine within
90 days after the issuance of such citation, an authorized
representative of the Secretary finds another violation of
any mandatory health or safety standard and finds such violation
to be also caused by an unwarrantable failure of such operator
to so comply,. he shall forthwith issue an order requiring the
operator to cause all persons in the area affected by such
violation, except those persons referred to in subsection (c)
to be withdrawn from, and to be prohibited from entering,
such area until an authorized representative of the Secretary
determines that such violation has been abated.

119

No. 5 entry (return) of the east sub main
entries, citations issued in conjunction
with 107(a) Order No. 3417069 therefore no
time was set.
The cited standard, 30 C.F.R. Section 75.301, provides,
in relevant part, as follows:
All active workings shall be ventilated by
a current of air containing not less than
19.5 volume per centum of oxygen, not more
than 0.5 volume per centum of carbon dioxide,
and no harmful quantities of other noxious or
poisonous gases; and the volume and velocity
of the current of air shall be sufficient to
dilute, render harmless, and to carry away,
flammable, explosive, noxious, and harmful
gases, and dust, and smoke and explosive fumes.
Order No. 3417071 alleges a "significant and substantial"
violation of the standard at 30 C.F.R. Section 75.305, for
failure to conduct adequate weekly examinations for hazardous
conditions, and charges, as follows:
The weekly examinations for hazardous conditions
were not adequate in the 4 east sub main entries
and seals in that obvious violations were present.
6 man doors were open in the permanent stopping
line between the Nos. 4 and 5 entries return side
that was a short circuit to the ventilating air
current to the seals and permanent stoppings
between Nos. 2 and 3 entries. Intake side to
the seals had been removed and replaced with
curtains in 6 crosscuts short circuit in air
current that ventilated the seals, the air
quality and quantity were not sufficient to
dilute harmful gases as to properly ventilate
the area where persons were required to work.
Citation issued in conjunction with 107(a)
Order No. 3417069.
FinallYu Order No. 3417072 alleges a "significant and
substantialn violation of the mine operator's ventilation
plan under the standard at 30 C.F.R. Section 75.316 and
charges as follows:
The approved ventilation plan dated
February 14, 1991 was not being followed
in the 4 east sub main entries off the
south west sub mains, in that 6 man doors

120

were open to short circuit the air current,
this being ventilation controls not maintained
in a condition to serve the purpose for which
they were intended (ventilating the 4 east
sub main seals) creating a hazardous condition
low oxygen at the seals page (3) Statement (8)
of the approved plan citation issued in
conjunction with 107a order No. 3417069.
More particularly, the Secretary maintains that in
the above order Peabody violated page 3, paragraph 8, of
its ventilation plan (Government Exhibit No. 1) which
provides that "all ventilation controls shall be installed
in a work-manlike manner and maintained in a condition to
serve the purpose for which it was intended."
The evidence is essentially undisputed that during the
course of an inspection by MSHA Inspector Darold Gamblin
at the old No. 4 Unit of the subject Martwick Mine on
october 2, 1991, a hand held detector carried by Peabody
Safety Supervisor Paul Cotton sounded a low oxygen alarm,
indicating oxygen levels below 19~5 percent. Gamblin marked
the location (on Joint Exhibit No. 4 with a pink "X") at
approximately the same location Inspector Ryan bad found low
oxygen the previous day. Gamblin took two bottle samples
at that same location and the test results showed 19.12 and
19.06 percent oxygen. Gamblin then proceeded up the track
entry and found 6 man doors open in the return stopping line.
He considered this to be a violation of paragraph 8, page 3,
of the approved ventilation plan noted above and the condition
was accordingly cited in Order No. 3417072. Inspector Gamblin
also considered that the weekly examination of the area
(which was performed shortly after midnight on the morning
of October 2, 1991) was inadequate because those hazards were
not reportedo (See Joint Exhibit Noo 2).
As previously noted 1 Peabody challenges only the
unwarrantable failure" findings made by the Secretary.
Unwarrantable failure has been defined by the Commission
as 1vaggravated conduct, constituting more than ordinary
negligenceu by a mine operator in relation to a violation
of the Act. 00 Emery Mining Corp., 9 FMSHRC 1997 (1987)u
Youghiogheny and Ohio Coal Co., 8 FMSHRC 2007 (1987).
In the latter decision the commission further stated
that whereas negligence is conduct that is "inadvertent 1
thoughtless, or inattentive, unwarrantable conduct is
conduct that is described as not justifiable or inexcusable."
'

2

121

In its post-hearing brief, the Secretary, in support
of her finding that these violations were the result of
"unwarrantable failure" stated only as follows:
It is clear from the testimony of Inspector
Ryan, Mike Abney, Health and Safety Conference
Officer Bob Philips, Inspector Gamblin, and
Kenneth Baggarly that the operator was fully
aware of the fact that there was a problem with
low oxygen on the old No. 4 Unit on October 1,
1991. Nevertheless, when the area was inspected
24 hours after the operator was made aware of low
oxygen on the section, the problem of low oxygen
still existed. Not only did the problem still exist,
but the area had been examined for weekly hazardous
conditions and the presence of low oxygen was not
noted on the examination book. Additionally, the
operator continued to send miners into the area to
work, knowing that there was a problem with low
oxygen that had not yet''been· corrected.
While the evidence is undisputed that indeed there was
an oxygen deficiency in the old No. 4 Unit on October 1,
1991, as the Secretary alleges, the fact that low oxygen
also existed 24 hours later in the same general area which
was the result of new violative conditions (the fact that
6 man doors had been left open in the return stopping line)
not cited on October 1, does not, however, necessarily lead
to the inference the Secretary suggests. The citation and
orders now at issue admittedly arose out of an interrelated
set of facts, commencing with the fact that 6 man doors had
been left open in the return stopping line, admittedly a
the ventilation plan and as charged in Order
It:. is alleged by the Secretary that this
violation
t.urn caused the low oxygen in the return in
violation of 30 C.F.R. Section 75.301 and as charged in
Citation No.3417070. It is further alleged that since the
weekly examination conducted on the morning of October 2,
1991 failed to disclose these open man doors, the examination
was therefore also purportedly inadequateo The latter
violation was charged in Order Noo 341707lo
The Secretary has failed, howeveru to sustain her
burden
proving that these violations were the result of
Peabodyus svunwarrantable failure." There is no evidence
as to when the man doors were opened or by whom. More
specifically, there is no direct nor adequate circumstantial
evidence that the doors were open in the early morning of
October 2u 1991, at the time the weekly examination was
conducted. Accordingly, there is no evidence to support a

122

conclusion that Respondent knew or even should have known
that the 6 man doors had been opened in the return stopping
line of the old No. 4 Unit.
While the Secretary also apparently claims that the
examination was inadequate in that the examiner failed to
note low oxygen on the weekly examination performed on the
morning of october 2, 1992, there is again no direct or
adequate circumstantial evidence as to what the oxygen level
actually was during that examination. The oxygen levels
measured on October 1 and 2, 1992 were only slightly below
the required 19.5 percent and it may just as reasonably be
inferred that the oxygen levels were at or above 19.5 percent
during the examination. It cannot reasonably be inferred
therefore that the examiner had knowledge of an any oxygen
deficiency during his examination on October 2, 1991.
In addition, while MSHA Supervisor Charges Dukes
concluded that the violationS'·Were the result of "unwarrantable failure," his testimony cannot be credited because
it was based upon erroneous assumptions of fact. Nothing in
the two citations issued by Inspector Ryan on October 1,
1991, could be deemed to have given notice of the specific
violations charged on October 2, 1991, regarding the open
man doors inby the panel mouth.
Under the circumstances, I conclude that the Secretary
has failed to sustain her burden of proving such a level of
aggravated conduct or omissions that constitutes more than
ordinary negligence. The "unwarrantable findings" in Citation
No. 3417070 and Order Nos. 3417071 and 3417072 are therefore
unsupportedQ and, accordingly 0 they are modified to citations
under Section 104(a) of the Act. Considering the lower level
of negligence therefore associated with these violationsu but
also considering the admitted nsignificant and substantiaruu
nature of these violations and the remaining criteria under
Section llO(i) of the Act 1 I find that civil penalties of $500
for each of the above three violations are appropriate.
ORDER

Docket No. KENT 92-223
Citation No. 3548378 is affirmed with its "significant and
substantial" findings and Peabody Coal Company is directed to
pay a civil penalty of $227 for the violation charged therein
within 30 days of the date of this decision.

123

Docket No. KENT 92-635
Citation No. 3417070 and Order Nos. 3417071 and
3417072 are hereby modified to citations under Section 104(a)
of the Act and Peabody Coal Company is directed to pay
civil penalties of $500 for each violat n for a total of
$1500 within 30 days of the ate of this decision.

Melick
'nistrati
756-6261
Distribution:
MaryBeth Bernui, Esq., Office of the Solicitor,
u.s. Department of Labor, 2002 Richard Jones Road,
Suite B-201, Nashville, TN 37215 (Certified Mail)
David R. Joest, Esq., Peabody Coal Company,
1951 Barrett Court, P.O. Box 1990, Henderson,
KY 42420-1990 (Certified Mail)

/lh

124

FEDERAL KINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
(303) 844-5266/FAX (303) 844-5268

·....r: .~J ,(,0 1J_ 19
03
i"" ""
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEST 90-346-M

v.
FORD CONSTRUCTION COMPANY,
Respondent
DECISION AFTER REMAND

Before:

'Judqe Morris

On December 2, 1992, the commission remanded the above case.
In its decision the Commission concluded Respondent's scraper (Co
#8-7) and its bulldozer (Co #5-l) were within the coverage of 30
C.F.R. § 56.14130(g). The Commission further directed the Judge
to determine whether the scraper citation was properly designed
as being S&S. The Commission also directed the Judge to assess
civil penalties for both Citations.
In connection with the scraper Citation, the evidence shows
that MSHA Inspector James Alvarez observed an employee of Ford
Construction company ("FCC") operating a CAT 637D scraper without
wearing a seat belt. Inspector Alvarez described the scraper as
a large piece of mobile equipment approximately 49 feet long, 13
feet wide~ and 14 feet high. The equipment operator was sitting
in the cab that had no door on it. It was approximately five-anda-half to six feet from the operator's position to the ground.
The scraper was being operated on a steep, declining road which
was in poor condition? with pot holes, bumps, and loose material
(Tr. 17). After speaking to management Inspector Alvarez issued
a Section ,104(a), S&S Citation in which he stated:
The operator of the CAT-637-D (Co. No. 8-7)
scraper was observed driving this vehicle on
steep, up and down grades on a bumpy roadway,
which could easily cause him to be knocked or
bumped out of the driver's seat because he
was not wearing his seat belt as required.

125

Significant and substantial

A violation is properly designated as being of an S&S nature
"if, based on the particular facts surrounding that violation,
there exists a reasonable likelihood that the hazard contributed
to will result in an injury or illness of a reasonably serious
nature." .cement Division, National Gypsum Co., 3 FMSHRC 822, 825
(April 1981). In Mathies Coal Co., 6 FMSHRC 1 (January 1984),
the Commission further explained:
In order to establish that a violation of a
mandatory standard is significant and substantial under National Gypsum the Secretary
must prove:
{1) the underlying violation of
a mandatory safety standard; {2) a discrete
safety hazard--that is, a measure of danger
to safety--contributed to by the violation;
(3) a reasonable likelihood that the hazard
contributed to will result in an injury; and
(4) a reasonable likelihood that the injury
in question will be of a reasonably serious
nature.
6 FMSHRC at 3-4. See also Austin
Power Co. v. Secretary, 861. F.2d 99,104-05
(5th Cir. 1988), aff'g 9 FMSHRC 2015, 2021
(December 1987) (approving Mathies criteria).
Follqwing the Mathies formulation, the record here establishes (1) an underlying violation of the seat-belt regulation,
30 C.FoR. § 56.14130(g) t (2) a measure of danger to the CAT
operator was contributed to by the violation; (3) The steep declining road and the lack of a door subject the CAT operator to
falling approximately five-and-a-half to six feet to the ground-the condition of the road would render the CAT unstable; (4) if
the driver fell from the CAT, there is a reasonable likelihood
~hat such a fall itself could cause an injury of a reasonably
serious nature.
In addition, a fatality could result if the
driver fell under the wheels of the equipmento
For the foregoing reasons, the S&S allegations should be
affirmed.

Civil Penalties
Section 110(i) of the Mine Act mandates consideration of
certain criteria in assessing approximate civil penalties.

126

There is no evidence of the size of FCC's business, nor the
effect the imposition of penalties would have on that business,
nor FCC's prior history.
FCC abated the violations and, accordingly, it is entitled to statutory good faith.
FCC was negligent as to both seat belt citations. A cursory
check by the company would have shown the equipment operators
were not wearing their seat belts .
•
The gravity of the situation involving the CAT operator
driving the scraper (Citation No. 3458357) was discussed under
the S&S designation. The gravity of the situation involving the
DH8 dozer (Citation No.3458425) was less than in the previous
citation.
Specifically, the dozer was not moving over five miles
per hour.
In addition, it was being operated on level ground.
Considering the statutory criteria for assessing civil penalties, the penalties set forth in the order of this decision are
appropriate.
Accordingly, I enter the following:
ORDER
1.
A civil penalty of $75 is ASSESSED for the violation of
30 C.F.R. § 56.14130(g) and the S&S findings are AFFIRMED as to
Citation No. 3458357.
2.
'A civil penalty of $20 is ASSESSED for the violation of
30 C.F.R. § 56.14130(g) as to Citation No. 3458425.

Law Judge
Distribution~

Tina Gormang Esq., Office of the Solicitorr U.S. Department of
Laborf 4015 Wilson Boulevard, Arlington, VA 22203
{Certified
Mail)
Susan Lewald, Esq. 1 Office of the Solicitorr U.S. Department of
Laboru 71 Stevenson Street, Suite 1110, San Francisco, CA 941052999
(Certified Mail)
Robert D. Peterson, Esq., 3300 Sunset Boulevard, Suite 110,
Rocklin, California 95677
(Certified Mail)
ek

127

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
(303) 844-5266/FAX (303) 844-5268

JAN 21 1993
CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION {MSHA},
Petitioner

Docket No. WEST 92-98-M
A.C. No. 02-01049-05530

v.

Docket No. WEST 92-313-M
A.C. No. 02-01049-05531

MAGMA COPPER COMPANY PINTO VALLEY DIVISION,
Respondent

Pinto Valley Operations

DECISION APPROVING SETTLEMENT
Before:

Judge Morris

These cases are consolidated civil penalty proceedings
initiated by Petitioner against Respondent pursuant to the
Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801, et
~ (the "Act").
The civil penalties sought here are for the
violation of mandatory regulations promulgated pursuant to the
Act.
Prior to a hearingp the parties filed a motion seeking to
settle the cases. The Citationsp proposed penaltiesp and dispositions are as follows:
Citation Noa

Assessments

Disposition

3925620

$ 20.00
$2000.00

Vacate
$600.00

3925619

In connection with the motion, the parties further amended
Citation No. 3925619 and submitted information relating to the
statutory criteria for assessing civil penalties as contained in
30 u.s.c. § 820{i).
I have reviewed the settlement and I find it is reasonable
and in the public interest. It should be approved.
Accordingly, I enter the following:

128

ORDER

1.

The settlement is APPROVED.

2.

Citation No. 3925620 is VACATED.

3.

The remaining citation and amended penalty are

AFFIRMED.
4.
Respondent is ORDERED TO PAY to the Secretary of Labor
the sum of $600.00 within 30 days of the date of this decision.

Law Judge

Distribution~

Jeanne M. Colby, Esq. 1 Marshall P. Salzman, Esq., Office of the
Solicitorf u.s. Department of Labor, 71 stevenson street, Suite
lllOu San Franciscou CA 94105-2999
(Certified Mail)
Thad S. Huffman, Esq., Mark N. Savit, Esq., JACKSON & KELLY, 2401
Pennsylvania Avenue, N.W., 1701 Pennsylvania Avenue, N.W., Suite
650, Washington, DC 20006
(Certified Mail)
ek

129

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEVA 92-793
A.Co No. 46-01438-03932

v.

:
CONSOLIDATION COAL COMPANY,
Respondent

~

'•

.

Ireland Mine

0

DECISION
Appearances~

Before~

Patrick DePace, Esq., u.s. Department of Labor
Office of the Solicitor, Arlington, Virginia
for Petitioner;
Daniel Rogers, Esq., Consolidation
Coal Company, Pittsburgh, Pennsylvania,
for Respondent.

Judge Feldman

This case is before me as a result of a petition for civil
penalty filed by the Secretary of Labor pursuant to Section
105(d) of the Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 801 et seq., (The Act). The petition charges
Consolidation Coal Company 1 pursuant to 104(a) of the Act, with
four nonsignificant and substantial violations of certain
mandatory safety standards specified in 30 C.F.R. Part 75.
This matter was heard in Wheeling, West Virginia, at which
time Lyle R. Tipton testified for the petitioner and Hestle B.
Riggle Jr.u and Steven Perkins testified on behalf of the
respondent. The partiesu stipulations concerning the pertinent
jurisdictional issues and the relevant civil penalty criteria
found in section 110(i) of the Act are of record. The general
issue for determination is whether the respondent violated the
cited safety standards and, if so, the appropriate civil penalty
to be assessed. The parties filed post-hearing briefs which I
have considered in my disposition of this matter.

At the hearing the secretary moved to settle two of the
citations in issue. In this regard, the respondent stipulated
that it had agreed to pay the $20 assessed penalty for Citation
No. 3331974. 1 The remaining part of the settlement ~greement
concerned the Secretary's reqUest to vacate Citation No. 3331975
because of her inability to establish that the unreported
presence of water in an escapeway existed at the time of a preshift examination.
As noted at the hearing, the parties'
settlement agreement was approved and will be incorporated as
part of this decision.
PRELIMINARY PINDINGS OP PACT
Lyle Robert Tipton is an experienced Federal Coal Mine
Inspector with specialized training as a mine ventilation expert.
on January 14, 1992, during an inspection of the respondent's
Ireland Mine, Inspector Tipton issued 104(a) Citation No. 3331969
for a nonsignificant and substantial violation of the mandatory
safety standard found in 30 C.F.R. § 75.1707. 2 Citation
No. 3331969 noted:
At the conclusion of a verbal request for an
Inspection/Investigation it has been
determined that 34 out of 40 Kennedy type
stoppings each identified to management, that
are used to separate the No. 3 conveyer belt
entry from the No. 2 track intake air
escapeway entry, did not effectively separate
the two entr(ies] due to cracks in the
stopping sealant which allows air to travel
between the two entries on the 5 right off 3
north 3 entry development section. Pressures
were positive track to belto
1992u

Inspector Tipton returned to the Ireland Mine on January 22u
which time he issued Citation No. 3331973 for a similar

1

At the hearing the Secretary amended the proposed civil
penalty assessments for each of the four citations from $50 to
$20 because they were issued prior to the modification of the
Secretaryvs single penalty assessment criteria.
2

30 C.F.R. 75.1707 provides, in pertinent part, that 11 •
the escapeway required by this section to be ventilated with
intake air shall be separated from the belt and trolley haulage
entries of the mine for the entire length of such entries to the
beginning of each working section . . • " (Emphasis added).

131

nonsignificant and substantial violation of 30 C.F.R.
§ 75.1704. 3
Citation No. 3331973 noted:
The No. 2 designated track intake air
escapeway servicing-the 5 right off 3 nor~h
section, was not ·adequately separated from
the No. 1 return secondary escapeway entry
where the sealant on the Kennedy Stopping
separating these entr[ies] had cracked and/or
fell off causing the two entries not to be
adequately separated in this three entry
development section. Twelve stoppings were
leaking and all were marked for
identification. 4
This case involves the condition and resultant effectiveness
of the Kennedy type stoppings observed by Inspector Tipton on
January 14, and January 22, 1992, in the respondent's three entry
development section at its Ireland Mine. Stoppings are erected
between entries to adequately·separate the air courses in those
entries. Stoppings serve the dual purpose of 1) providing
discrete airways for ventilation of the mine face and
2} maintaining the integrity of escapeways to prevent smoke in
one escapeway from contaminating the adjoining escapeway in the
event of evacuation due to fire. Kennedy stoppings are a recent
development in the mine industry. Conventional stoppings are
constructed of masonry block. A Kennedy stopping is comprised of
3

Section 75.1704 provides, in pertinent part, that "· . •
at least two separate and distinct travelable passageways which
are maintained to insure passage at all times of any personu
including disabled personsu and which are to be designated as
escapewaysu at least one of which is ventilated with intake airu
shall be provided from each working section continuance to the
surface escape drift opening, . • . shall be maintained in safe
condition and properly marked. Mine openings shall be adequately
protected to prevent the entrance into the underground area of
the mine of surface firesp fumes, smoke, and flood water. Escape
facilities ..• properly maintained and frequently tested 1 shall be
present at or in each escape shaft or slope to allow all persons,
including disabled persons, to escape quickly to the surface in
the event of an emergency. 18 (Emphasis added).
4

Citation No. 3331973 was issued on January 22, 1992, for a
violation of 30 C.F.R. § 75.1704. It was subsequently modified
to a Section 75.316 violation as a result of a Health and Safety
Conference on January 26, 1992. At the hearing the Secretary
moved to modify this citation back to a Section 75.1704 violation
as initially issued. The respondent had no objection. (Tr.16).
The motion was granted as it was unopposed and there was no
allegation of any prejudice on the part of the respondent.

132

steel panels strapped to two steel cross beams erected across
each entry. The steel panels extend from the cross beams at the
mine roof to the mine floor. These steel panels, which must be
installed by trained personnel, are pressurized against the mine
roof and floor and locked into position. Foam is idstalled at
the top and bottom of the panels to prevent against air leakage
and to allow for some flexibility in the event of roof sagging or
floor movement. Finally, sealant is applied in an approximate
four inch bead at the connecting seams between each panel and
around the roof, rib and floor;
As in the instant case, Kennedy stoppings are frequently
used in three entry development sections for longwall panel
operations. As the longwall advances, the Kennedy stoppings can
be recovered and reused as a cost effective measure. (Tr.61).
Use of Kennedy stoppings in the three entry development of the
respondent's mine, a short life area, complies with the
respondent's approved ventilation plan. In long life areas, such
as the main entry and main return airways, the respondent's
ventilation plan requires use' ·of permanent block stoppings. When
properly installed and maintained Kennedy stoppings are as
effective as masonry block stoppings. (Tr. 87).
The Kennedy stoppings in issue are located between the
No, 1 secondary escapeway and No. 2 intake air primary escapeway
and between the No. 2 intake air escapeway and the No. 3 conveyer
belt entry. The stoppings are erected in the crosscuts
separating these three entries at approximately 180-foot centers.
Each entry is approximately 15-1/2 feet wide by seven feet in
height. Therefore, each Kennedy stopping installed in each
crosscut is comprised of numerous vertical steel panels totalling
the approximate 15-1/2 foot width by 7 foot height of each
crosscut entry. 5
FURTHER FINDINGS AND CONCLUSIONS

citation No. 3331969
On January 14u 1992 9 Inspector Tipton conducted a spot
inspection
the respondent's Ireland Mine. 6 Tipton was
accompanied by the respondent 1 s Safety Director Hestle B. Riggle
5

These stoppings are pictured in the manufacturers"
pamphlet detailing the Kennedy stopping specifications. (Ex.7).
Inspector Tipton described the extensive presence of the sealant
in issue by annotating an exhibit at the hearing. (See ex.9).
6

Under section 103(i) of the Act, a spot inspection is
required once in every five working days for any mine which
liberates more than one million cubic feet of methane in a 24
hour period.

133

and hourly employee William Keller. During the inspection,
Tipton was approached by a member of the United Mine Workers'
Safety Committee who complained that the stoppings in the 5 right
off 3 north, 3 entry development section were not being
adequately maintained.
Tipton, accompanied by Riggle, inspected the three entry
development section. The inspection was accomplished with Riggle
in the No. 3 conveyer belt entry while Tipton stood in the No. 2
intake escapeway entry. Each individual proceeded to shine his
cap lamp across the stoppings. Tipton observed the amount of
light shining through the stoppings to evaluate the effectiveness
of the sealant and to determine whether the stoppings were
adequately maintained. Tipton described his observations as
uro
a field with a bunch of automobiles in it with their
lights turned on, that would be an example of how much light I
could see shining through the stoppings through the [sealant]
being cracked." (Tr.27). Of the forty stoppings observed in
this area, Tipton observed thirty-four that had excessive cracks
in the sealant between the vertical steel panels. The cracks
observed by Tipton varied in size from the width of a piece of
paper to one quarter inch in diameter. Tipton also observed
cracks in the remaining six stoppings. However, these stoppings
were determined to be in compliance because the cracks were minor
and the stoppings remained effective.
0

•

Tipton testified that he was "absolutely positive" that he
determined that the air current traveled from the No. 2 intake
entry to the No. 3 conveyer belt entry because air pressure was
positive in the No.2 entry. (Tr.Bl}. Although Tipton did not
recall doing any formal smoke test to determine the airflow
directionu he stated that the air current direction could be
eas
ascertained by something as simple as opening a man door
~oetween the entries" (TR" 81)"
On cross examination Tipton conceded that he did not perform
any testing to determine the quantity of airflow that was
infiltrating through the stoppings. Tipton testified that such
testing could be accomplished only in a laboratory setting and
Bas not feasible in a mine environment, particularlyu in this
case involving air infiltration through a multitude of cracks in
numerous stoppingso However, Tipton opined that it is undisputed
that there is greater air pressure in an intake entry,
particularly in a three entry development system, which would
increase the rate of air infiltration from the No. 2 intake entry
to the adjacent entries through the defective stoppingse 7

1 on

cross-examination Riggle conceded that the direction of
air flow was out from the No. 2 entry given the positive pressure
in that entry. (Tr.137).

134

The respondent called Hestle B. Riggle, Jr., to testify with
regard to his recollection of the inspection in question.
Although Riggle testified that it was Tipton who predominantly
shined the light on the stoppings, thus purportedly preventing
Tipton from observing the light through the cracks, ~iggle
ultimately admitted on cross examination that he also shined his
light toward Tipton. (Tr.125). Although Riggle stated that he
could not feel air through the cracks, he corroborated Tipton's
testimony that the air pressure was positive from the No. 2
intake escapeway to the No. 3 conveyer belt entry. He admitted
that the direction of air flow could be easily determined by
opening any man door which was present at approximately every
third stopping. Riggle also corroborated Tipton's testimony with
regard to previous discussions between the respondent's mine
management and the manufacture of the Kennedy stoppings
concerning several different kinds of sealant that could be used
to counteract the deterioration of the stoppings. In fact,
Riggle testified that he had met with representatives of the
manufacture to discuss problems with the sealant. (Tr. 140).

citation No. 3331973
On January 22, 1992, Inspector Tipton returned to the
respondent's Ireland Mine. Tipton once again examined the three
entry development section in issue. Tipton was accompanied by
safety department representative Steven Perkins and hourly
employee Rich Baker. Tipton again determined the effectiveness
of the sealant by observing the amount of light which could be
seen through the stoppings. This was accomplished by repeating
the procedure performed the previous week with Riggle.
Specifically, he examined the Kennedy stoppings used to separate
the Noo 2 track intake air primary escapeway from the Noo 1
return secondary escapewayo Of the stoppings observed between
these two entries 9 Tipton noted twelve stoppings where the
sealant between the panels had cracked or fallen off" He cited
these twelve stoppings because of the multiple cracks which he
believed rendered the stoppings ineffective.
Perkins testified that he did not feel air moving through
stoppingso Perkins opined that the difference in air
pressure between the two entries would not effect the movement of
air~ a conclusion that was contradicted by both Tipton and
Riggleo Perkins corroborated the methodology described by Tipton
in that it was he who shined his light toward Tipton so that
Tipton could evaluate the condition of the sealant. (Tr.l45)o
~ne

DISCUSSION AND EVALUATION
The fundamental issue is whether the conditions cited by
Inspector Tipton resulted in violations of sections 75.1704 and
75.1707. These mandatory safety standards require intake primary

135

escapeways for m1n1ng sections to be kept "separate" from the
belt and trolley haulage entries.
The respondent, in its brief, asserts that the stoppings
fulfilled the functions for which they were erected,! i.e., to
promote positive pressure in the intake escapeway so as to
provide an abundance of fresh air to the working face.
Consequently, the respondent maintains that the evidence, which
establishes positive pressure in the intake escapeway and a high
volume of air reaching the working section, demonstrates that the
intake escapeway was adequately "separated" from the adjacent
entries. In this regard, the respondent argues that although the
regulations require the entries be kept separate, they do not
require the "· •• intake escapeway to be absolutely,
hermetically sealed off from other entries." (Respondent's Brief,
8

P.4).

The petitioner, on the other hand, relies on the MSHA
Program Policy Manual which interprets the separation standard in
section 75.1707 as:
Separation of the escapeway from belt and
trolley haulage entries shall be made with
substantially built, permanent-type
stoppings, such as concrete blocks, brick,
tile, or metal, and they shall be reasonably
airtight (emphasis added). See exhibit no. 8.
In support of MSHA's interpretation the petitioner points to
a holding by Judge Melick involving application of section
75.1707 wherein he noted that it is understood in the mining
industry that nreasonably airtight" is the applicable separation
standard. However; Judge Melick also acknowledged widespread
disagreement over what constitutes a 81 reasonably airtight"
separation. See Rochester & Pittsburgh Coal Company 10 FMSHRC
1576 (November 1988).
Resolution of this case requires placing the term
separation 19 in the proper perspective. Thus 8 11 separation 11 must
be viewed in the context of the hazards that the mandatory safety
standards in section 75.1704 and 75.1707 are intended to prevent.
00

8

In support of this proposition the respondent relies on a
recent decision by Judge Weisberger that entries were adequately
separated as contemplated by section 75.1707 despite an 8 x 16
inch hole in a cement block. See consolidation Coal Company
14 FMSHRC 1450 (August 1992), appeal pending. I do not view my
decision in this case as inconsistent with Judge Weisberger's
finding in that I do not equate widespread deterioration of
sealant on numerous stoppings with one 8 x 16 inch hole in a
single stopping.

136

Significantly, these regulatory prov~s~ons conce+n escapeway
rather than ventilation safety standards. Therefore, the
respondent's reliance on the apparent effectiveness of its
Kennedy stoppings in ventilating the working face a~ required by
the mandatory ventilation safety standards in 30 C.P.R. § 75.301
et seq. is not in issue and is, therefore, not dispositive of
this matter. 9
I credit Tipton's unrebutted testimony that failure to have
reasonably airtight separation between each entry could result in
smoke contamination of an escapeway effectively eliminating a
possible escape route for miners, who for whatever reason, do not
have the benefit of self-contained breathing apparatus.
Moreover, a fire in the primary intake escapeway with ineffective
stoppings would result in smoke contamination in the secondary
return escapeway in advance of the escaping miners. Thus, while
I am not bound by MSHA's "reasonably airtight" interpretation, I
conclude that it is entitled to deference and that it is the
reasonable and proper standardto be applied. See Emery Mining
Corp. v. Secretary of Labor, 744 F.2d 1411 {lOth Cir. 1984);
Bowles v. Seminole Rock Co., 325 u.s. 410, 414 (1945).
The Commission has recognized that many safety and health
standards must be broadly adaptable to a myriad of circumstances.
See Kerr McGee Corp., 3 FMSHRC 2496, 2497 (November 1981). The
"reasonably airtight" requirement is one such broad standard.
The application of broad standards is committed to the
inspector's discretion which should be exercised in a reasonable
manner. In exercising his discretion, Tipton acknowledges that
air infiltration through conventional block or Kennedy stoppings
is not 6 in and of itself, a violation of the escapeway mandatory
safety standards. Moreoveru Tipton's testimony reflects that
masonry block stoppingsu by nature are porous and permit some air
infiltration. Similarlyv Inspector Tipton testified that minor
cracks in the sealant of Kennedy stoppings do not warrant a
citation.
To support his judgment that the cited stoppings were
defectivev Tipton testified that he found 34 Kennedy stoppings
between the No. 2 and No. 3 entries (Citation No. 3331969) and
twelve Kennedy stoppings between the No. 2 and No. 1 entries
(Citation No. 3331973) that were not adequately separating the
9

The respondent has relied on the stoppings' role in
ventilation rather than escapeway safety throughout this
proceeding. At trial Riggle testified that • • • " you just have
to check [the stoppings] periodically to make sure that the
stoppings are in the condition to put ventilation where you want
it. " ( Tr. 12 9) .

137

entries because of cracks in the sealant measuring up to one
quarter inch in diameter. 10 Tipton attributed these cracks to
mine roof and floor movement and to a lack of durability of the
Kennedy stopping sealant applied in numerous four inch beads
approximately seven feet in height between the steel panels from
floor to roof.
The testimony of Tipton is essentially corroborated by the
two witnesses called upon by the respondent. Significantly,
Tipton's testimony that the manufacturer of the Kennedy stoppings
is aware of sealant problems related to durability and fitness
was confirmed by Riggle. (Tr.59-60, 87). In fact, Riggle
testified that the respondent's management has had several
meetings with the manufacturer concerning sealant problems (Tr.
139-140). In addition, Riggle conceded that some of the sealant
in question had in fact deteriorated. (Tr. 126-127). Finally,
the respondent failed to call any representative of the
manufacturer to attest to the performance of the sealant in
question. Therefore, I conclude that the evidence supports
Tipton's observations of widespread cracking as a result of
extensive sealant deterioration.
Having determined that there was widespread cracking in the
Kennedy stoppings, I must address the effect of such cracking
with regard to direction of air loss and the magnitude of such
loss. The respondent takes issue with Tipton's alleged failure
to ascertain the direction of air flow and the magnitude of air
infiltration. With respect to air direction, the testimony of
both Tipton and Riggle indicates that air pressure was positive
in the No. 2 intake entry as compared with the No. 1 and No. 3
entries. In fact, in its post hearing brief, the respondent
prides itself on the pressure in the No. 2 entry. Therefore, it
is reasonable to conclude that the direction of air flow 1 which
could be determined by opening any man door between the entries~
was from the No. 2 intake entry into the lower pressured No. 1
and Noo 3 entries as stated by Tipton and confirmed by Riggle.
With respect to the extent of air loss, Tipton testified
that he knew of no method to quantify the air loss due to the
t-:ridespread nature of the cracking. Nor has the respondent
offered any means of measurement. While the magnitude of
escaping air could not be determined, it is clear given the
nature and extent of the cracking and the higher pressure in the
No. 2 intake entryu particularlyu in a three entry development
systemu that significant air flow in the direction of the No. 1

10

Tipton characterized these stoppings as only approximately forty percent effective. (Tr. 105).

138

and No. 3 entries occurred. 11 Consequently, the Secretary
established violations of sections 75.1704 and 75.1707 as the
cited Kennedy stoppings were not reasonably airtight in that they
did not effectively "separate" this three entry section.
Having determined that these violations occurred, I wish to
emphasize that the evidence reflects that Kennedy stoppings are
as effective as conventional masonry block stoppings when
adequately maintained. These stoppings are apparently a cost
effective alternative to block stoppings in that they can be
recovered for reuse as the longwall advances. However, the
benefit of the flexibility of design of the Kennedy stoppings
which facilitates their removal and reuse imposes a corresponding
obligation on the mine operator to monitor the condition of the
sealant to ensure that these stoppings continue to create an
effective barrier which maintains the integrity of the escapeway.
In this regard, it is noteworthy that the violations in issue
were abated by the application of additional sealant.
ULTIMATE CONCLUSIONS

Based on Tipton's testimony that the circumstances
surrounding these violations constituted best case scenarios
because the primary intake escapeway could not to be contaminated
from adjacent entries because of its higher pressure, I conclude
that the violations in issue were nonsignificant and substantial.
I also concur with the opinion of Tipton that the respondent's
underlying negligence associated with these violations was
moderate and that these violations were of low gravity.
Considering the non S&S nature of the violations as well as
the remaining statutory factors stipulated to by the parties, I
conclude that a penalty of $20 is appropriate for Citation
I~oo 3331969 which was issued on January 14 u 1992.
Although
No. 3331973 9 issued on January 22 0 1992 0 is similar in
natureu I am assessing a penalty of $100 because the respondent
failed to service the sealant on these Kennedy stoppings despite
the fact that it was placed on notice by the earlier citation
that these stoppings may also be in need of maintenance. Thus,
negligence associated with this citation is higher in degree
and justifies a higher penalty. I am also incorporating the
previously noted settlement agreement in this decision which
1

Tipton testified that pressures are higher in a three
entry development section in order to maintain sufficient
quantities of air to the last open crosscut. The integrity of
these entries is critical in view of the reduced number of
entries. A fire in the number 2 intake track primary escapeway
with defective stoppings could subject personnel in the No. 3
belt entry to smoke inhalation and impede evacuation through the
No. 1 secondary escapeway (Tr. 38,46-47,63).

139

requires the respondent to pay a penalty $20 for Citation
No. 3331974 and which results in vacation of Citation No.
3331975.
ORDER
Based upon the above findings of fact and conclusions of
law, IT IS ORDERED that:
1.

Citation Nos. 3331969 and 3331973 ARE AFFIRMED.

2.

The proposed settlement agreement concerning Citation
No. 3331974 IS APPROVED.

3.

Citation No. 3331975 IS VACATED.

4.

The respondent shall PAY a civil penalty of $140 within
30 days of the date of this decision •

..

Jerold Feldman
Administrative Law Judge
Distribution:
Patrick DePace, Esq., u.s. Department of Labor, Office of the
Solicitor, 4015 Wilson Boulevard, Room 516, Arlington, VA 22203
(Certified Mail)
Daniel E. Rogers, Esq., Consolidation Coal Company, 1800
Washington Roadf Pittsburgh 5 PA 15241 (Certified Mail)
vmy

140

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 1Oth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

JAN 2 51993
ASARCO, INCORPORATED,
Contestant

CONTEST PROCEEDINGS

v.

Docket No. SE 88-82-RM
Citation No. 3252969; 7/16/88

:
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. SE 88-83-RM
Citation No. 3252970; 7/17/88

.. .Immel Mine
:

Mine ID 40-00170
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. SE 89-67-M
A. C. No. 40-00170-05520

v.
Immel Mine
ASARCO, INCORPORATED,
Respondent
DECISION APPROVING SETTLEMENT
Before~

Judge Weisberger

These cases are before me upon a Petition for Assessment of
Civil Penalty under Section 105(d) of the Federal Mine Safety and
Health Act of 1977 (the Act). Petitioner has filed a Motion to
approve a settlement agreement and to dismiss these cases. A
reduction in penalty from $16,000 to $9,180 is proposed. I have
considered the representations and documentation submitted in
these cases 1 and I conclude that the proffered settlement is
appropriate under the criteria set forth in Section 110(i) of the
Act.
WHEREFORE, the Motion for Approval of Settlement is GRANTED.
It is ORDERED that the hearing on February 23-25, 1993 is
cancelled.
It is further ORDERED that Respondent pay a penalty
of $9,180 within 30 days of this Order. It is further ORDERED
that the Notices of Contest, Docket Nos SE 88-82-RM and
SE 88-83-RM are DISMISSED.

r

welsb~

Administrative Law Judge

141

Distribution:
Mark N. Savit, Esq., Jackson and Kelly, 2401 Pennsylvania Avenue,
N.W., Washington, DC 20037 (Certified Mail)
Thomas A. Grooms, Esq., u.s. Department of Labor, Office of the
Solicitor, 2002 Richard Jones Road, Suite B-201, Nashville, TN
37215 (Certified Mail)
nb

142

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

'JAI 2 5 19g3
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

CIVIL PENALTY PROCEEDING
Docket No. VA 92-132
.. A.C.
No. 44-06259-03565
.
Greenbrier Mine No. 1

HARMAN MINING CORPORATION,
Respondent
DECISION
Appearances:

Patrick L. DePace, Esq., Office of the
Solicitor I u.s.~ Depa.rtment of Labor I
Arlington, Virginia, for Petitioner;
Thomas c. Means, Esq., Crowell and Moring,
Washington, D.C., for Respondent

Before:

Judge Melick

This case is before me upon the petition for civil
penalties filed by the Secretary of Labor pursuant to
Section 105(d) of the Federal Mine Safety and Health Act
of 1977, 30 u.s.c. 801, et seq., the "Act," charging the
Harman Mining Corporation (Harman), in its original form,
with two violations in a citation and order issued pursuant
to Section 104(d)(l) of the Acto 1 The mandatory standard
Section 104(d)(l) of the Act provides as follows:
If, upon any inspection of a coal or
other mineu an authorized representative of the
Secretary finds that there has been a violation
of any mandatory health or safety standard, and
if he also finds that, while the conditions
created by such violation do not cause imminent
dangeru such violation is of such nature as could
significantly and substantially contribute to the
cause and effect of a coal or other mine safety
or health hazard, and if he finds such violation
to be caused by an unwarrantable failure of such
operator to comply with such mandatory health or
safety standards, he shall include such finding
in any citation given to the operator under this
Act. If, during the same inspection or any
subsequent inspection of such mine within 90 days
after the issuance of such citation, an authorized
representative of the Secretary finds such violation

143

originally charged in both the citation and order,
30 C.F.R. §75.520, requires that "all electric equipment
shall be provided with switches or other controls that
are safely designed, constructed, and installed. 11
The citation at issue (No. 3783586) charges as follows:
The 240 volt pump cable supplying power to the
water pump on the 5th Right Section did not
have a plug-in installed on the end of the cable.
The bare wires were stuck into the receptacle
on the power center.
The order at issue (No. 3783587) charges as follows:
The 240 volt pump cable supplying power to the
water pump at the mouth of 5th right did not
have a plug-in installed on the end of the cable.
The bare wires were stuckintothe receptacle on
the belt transformer box.
On July 24, 1992, the Secretary moved to amend her
petition in this case to charge, based on the same alleged
facts, that a different standard, 30 C.F.R. §75.514, had
been violated in the citation and order. 2 The standard
at 30 C.F.R. §75.514 provides as follows.
All electric connections or splices in
conductors shall be mechanically and
electronically efficient, and suitable
fno 1

continued)
to be also caused by an unwarrantable failure of
such operator to so comply, he shall forthwith
issue an order requiring the operator to cause all
persons
the area affected by such violationu
except those persons referred to subsection (c)
be withdrawn from, and to be prohibited from
entering such area until an authorized representative of the Secretary determines that such
violation has been abated.
2

It appears that the issuing inspector had attempted
to make the same modifications on June 16, 1992, prior to the
filing with the Commission on July 24, 1992, of the instant
petition for civil penalty. The Commission noted in Wyoming
Fuel Company, 14 FMSHRC 1202 (1992), that such attempted
modifications are actually proposed amendments to the initial
citation similar to an amendment of pleadings under the
Federal Rules of Civil Procedure.

144

connectors shall be used. All electrical
connections or splices in insulated wire
.
shall be insulated at least to the same degree
of protection as the remainder of the wire.
Harman opposes the Secretary's motion and, in a motion
to dismiss, argues that it would suffer legal prejudice
by the amendments.·
Regarding the Secretary's authority to modify or amend
charging documents such as citations, the Commission recently
stated in Secretary v. Wyoming Fuel Company, 14 FMSHRC 1282
(1992), as follows:
Section 104(a) citations are essentially
'complaints' by the Secretary alleging
violations of mandatory standards. The
Secretary's attempted modifications,
alleging, based on the same facts, that
a different standard had been . violated, are
essentially proposed "amendments" to the
initial complaints, i.e., citations. The
Commission has previously analogized the
modification of a citation to an amendment
of pleadings under Fed. R. Civ. P. 15(a)
[Footnote omitted]. Cyprus Empire Corp.,
12 FMSHRC 911, 916 (May 1990). In Cyprus
Empire, where the operator conceded that it
was not prejudiced thereby, the Commission
affirmed the trial judge's modification of a
terminated citation to allege violation of a
different standard. ID.
In Federal civil proceedings 0 leave for amendment 00 shall be freely given when justice so
requires. n~ Fed. R. civ. P. 15(a). The weight
of authority under Rule 15(a) is that amendments
are to be liberally granted unless the moving
party has been guilty of bad faithu has acted
for the purpose of delayu or where the trial of
the issue will be unduly delayed. See 3 J. Mooreu
R. Freer 0 Mooreus Federal Practice, Par. 15.08[2] 0
15-47 to 15 49 (2d ed 1991) ( 91 Moore 1 s 11 ) . And, as
explained in Cyprus Empireu legally recognizable
prejudice to the operator would bar otherwise
permissible modification.
It is not argued in this case that the Secretary has
been guilty of bad faith or that she has acted for the
purpose of delay, nor is it alleged that the trial of the
issue would be unduly delayed by the proposed amendments.
Harman maintains, however, that it would suffer legal

145

prejudice if the proposed amendments (modifications)
were permitted. Under the unique facts of this case I agree.
It is undisputed that when the citation and order
were issued the mine was no longer in production and
was already in the process of permanent abandonment.
Subsequently, after the termination of the original
citation and order, the cited pump, power center, and
electrical connecting cables were disassembled and the
pumps and power centers sent to an off-sight storage
location in furtherance of the planned abandonment.
On May 9, 1992, the mine fan was turned off, the mine
openings were fenced off, and by May 16, 1992, the
mine was physically sealed. Since then the mine has
been inaccessible with the cited electrical connecting
cables sealed inside.
It is further undisputed that on or about May 11,
1992, the Mine Safety and Health Administration (MSHA)
was informed that the mine had been closed as of May 9,
1992, and permanently abandoned. The first modification
of the citation and order was not attempted by MSHA
until June 16, 1992, more than one month after the
sealing and permanent abandonment of the mine.
Harman supports its claims of prejudice in this
case in large part on the testimony of Harman's highly
qualified expert witness, Larry Hambrick. Hambrick,
a graduate electrical engineer, is a former assistant
professor of electrical engineering technology and chief
electrical engineer for the Island Creek coal Company.
He is presently a senior project engineer for the
Westinghouse Electric Corporation.
Hambrick opined that the original charges in the
citation and order under 30 C.F.R. § 75.520 could readily
be defended without the need for testing or investigation.
According to Hambrick, cable termination plugs are not in
fact switches or controls within the meaning of that
section. Hambrick testified that if faced with charges
under 30 C.F.R. § 75.514 0 howeveru further investigation
and testing would be necessary. In particular, he opined
that it would be necessary to study the connection that
was made and examine any exposed conductors to determine
how far the conductors were stripped and how far the
conductors were inserted into the connection -- questions
relevant to the efficiency and suitability of the connection
and exposure to a hazard and critical to the "significant
and substantial" and gravity issues.

146

Hambrick further noted that to defend against
charges under section 75.514, he would have performed
infra-scanning tests to determine whether any "hot spotsn
or inefficient connections existed. He observed that it
was possible that the wires inserted in the receptacle
were indeed efficient and that it would have been possible
to fasten the wires inside the receptacle to make good
contact. Accordingly, he noted that it would also be
essential to have examined the power center and the wire
cable that was actually in use.
Hambrick further noted that to properly defend
against charges under section 75.514, it would also be
essential to examine the circuit breaker to determine,
among other things, whether the equipment had a ground
fault device and the size of the circuit breaker to
determine what, if any, hazard might have existed under
the circumstances. Hambrick indicated that he would also
have tested and examined the--cable, including the stranding,
to determine its flexibility. He opined that it would have
also been important to not only test the circuit breaker
and ground fault capabilities of the power center but also
determine access to the receptacle, i.e., was it in a
location where people could come into contact with it.
Regarding the issue of mechanical efficiency,
Hambrick opined that it would also have been important
to know what, if any, strain relief was provided on the
cable. Hambrick noted that whether a chained device or
kellem grips were used would be relevant to this question.
Finallyu Hambrick opined that "plug-ins" are distribution
devices and not control devices and thatu indeed, there
such a separation in the field of electrical engineering
between power controls and power distribution that they
are separate disciplines of study into which
electrical engineers may specialize.
Within this framework of evidenceu I conclude that
indeed Harman Mining Corporation would suffer legally
cognizable prejudice if the Secretary was granted her
motion to amend the petition for civil penalty in this
case to change the charges in the citation and order
from those under the standard at 30 C.F.R. § 75.520
to charges under the standard at 30 C.F.R. § 75.514.
From the essentially undisputed evidence it is clear
that Harman could reasonably have believed that charges
under the standard at Section 75.520 could have readily
been defended on the grounds that the plug-in device was
not a control or switch within the meaning of that standard.

147

Harman would therefore not have found it necessary to
perform any tests, or, for that matter, pay any particular
attention to the specific facts surrounding the alleged
violation. Upon the subsequent sealing and abandonment
of the mine and the undisputed inability to reconstruct
the cited equipment, power center, cables, and other
conditions critical to issues that clearly would become
relevant to new charges under Section 75.514, Harman would
be at extreme disadvantage in attempting to defend itself.
It would indeed suffer legal prejudice by the proposed
amendment.
Under the circumstances, the Secretary's motion to
amend is DENIED. In light of this determination the
Secretary is directed to notify the undersigned and counsel
for Harman Mining Corporation, in W+iting, within 1 days
of the date of this Decision, whether s
intends
proceed
on the original charges under 30 C.F.R. §520 in ci~ tion
No. 3783586 and Order No. 37835
/

Distribution:
Patrick La DePaceu Esq.v Office of the Solicitoru U.S" Department
4015 Wilson Boulevard, Room 516u Arlingtonu VA 22203
Mail)
Thomas c. Means, Esq., Crowell and Moring, 1001 Pennsylvania
Ave.u N.W. Washingtonu D.C. 20004-2595 (Certified Mail)

148

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
(303) 844-5266/FAX (303) 844-5268

JAN 271993
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEST 91-168
A.C. No. 05-00301-03764

v.
MID-CONTI~ENT

Docket No. WEST 91-421
A.C. No. 05-00301-03765
RESOURCES INC.,
Respondent

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Dutch Creek Mine
CIVIL PENALTY PROCEEDING

..

.

v.

Docket No~ WEST 91-594
A.C. No. 05-00301-03785 A
Dutch Creek Mine

THOMAS SCOTT, employed by
MID-CONTINENT RESOURCES INC.,
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)v
Petitioner

v.

CIVIL PENALTY PROCEEDING
Docket No. WEST 91-626
A.C. No. 05-00301-03784 A

.
Q

Dutch Creek Mine

TERRANCE J. HAYES, employed by
MID-CONTINENT RESOURCES INC.v
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEST 91-627
A.C. No. 05-00301-03787 A

v.

Dutch Creek Mine

WILLIAM M. PORTER, employed by
MID-CONTINENT RESOURCES INC.,
Respondent
149

DECISION

Appearances:

Margaret A. Miller, Esq., Office of the Solicitor,
u.s. Department of Labor, Denver, Colorado,
for Petitioner;
Edward Mulhall, Jr., Esq., Glenwood Springs,
Colorado,
for Respondent.

Before:

Judqe Morris

These cases are civil penalty proceedings initiated by Petitioner, the Secretary of Labor, against Respondents, Mid-Continent Resources, Inc. ("MCR") and three supervisors, pursuant to
the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801,
et ~(the "Act"). The civil penalties sought here are for the
violation of mandatory regulations promulgated pursuant to the
Act.
Evidentiary hearings were conducted on April 15 and 16 and
June 16 and 17, 1992, in Glenwood Springs, Colorado.
The parties filed post-trial briefs.
WEST 91-168, WEST 91-594 and WEST 91-626

The narrative allegations of Order No. 3410351 is the subject matter of Docket Nos. WEST 91-168 (MCR), WEST 91-594,
(Scott), and WEST 91-626, (Hayes). The order issued by MSHA
Inspector Frank Carver under section 104{d) (2) alleges a violation of 30 C.F.R. § 75.400 1 and states:
Coal fines and lump coal 9 from damp to
extremely dry to the touch was [sic] stored
in the downdip crosscut, adjacent to the
number 18 crosscut on the 211 Longwall intake
roadway. Plus very dry coal fines, float
coal dust and lump coal was (sic) stored in
the first crosscut inby the longwall face in
the number 2 entry on the right hand side
facing inby.
In the outby crosscut the
accumulations were 21 feet in length, 18 feet
in width and 6 feet in height. Power cables
were approximately 20 feet from the

's 75.400

Accumulation of combustible materials.
[STATUTORY PROVISION]

Coal dust, including float coal dust deposited on
rock-dusted surfaces, loose coal, and other combustible
materials, shall be cleaned up and not be permitted to
accumulate in active worlri.ngs, or on electric equipment
therein.

150

accumulations and a diesel Ford tractor was
parked in the roadway adjacent to the accumulations. In the most inby crosscut the
accumulations were 24 feet in length, 30 feet
in width 1 and 6 feet in height. A diesel
scoop was parked 40 feet outby the accumulalations. No work was being done to remove
the accumulations from either crosscut. The
accumulations could of been transported
approximately 3-400 feet inby and dumped onto
the face conveyor from the most outby crosscut and the accumulations from the most inby
crosscut could have been transported approximately 75 feet and dumped onto the face
conveyor.
(Ex. M-1).
WEST 91-421 and WEST 91-627
103 Longwall Headgate

The evidence in the above two cases is initially considered
as the events occurred on May 1, 1990. The events in the later
cases occurred May 29, 1990.
Summary of Evidence

In the 103 longwall there were heavy loose coal accumulations observed by the inspector. MCR's evidence shows the acculations occurred because the 103 strike conveyor belt broke.
order No. 3412700

The narrative allegations of Order No. 3412700 are the
subject matter of Docket No. WEST 91-421 (MCR) and WEST 91-627
{Porter . The orderp issued by MSHA Inspector James Kirk under
section 104(d) (2) r alleges a violation of 30 C.F.R. § 75.400 and
states:
The operating 103 longwall belt had
accumulations of loose coal beginning at the
belt drive and extending into the stage
loader. The accumulations were at varies
[sic] locations: [sic] Approximately 100 feet
cutby stage loader (from stage loader 100
feet outby)[.] Belt & rollers in contact
with coal[.] Also just out-by shark pump.
outby crosscut 11, by crosscut 9 for a distance of 260 feet, crosscut 8 1 cross (sic] 7
& 6. The coal in these areas were [sic] up
to 18 inches deep. The area around the drive
takeup were also built up. In general the
entire belt were [sic] in need of clean up &

151

rock dusting.
Belt was operating [.] The
distance from drive stage 1dr[.] 4000 feet.
(Ex. M-2) .
Issues

The issues are whether the two section 104(d) (2) orders are
violations of the cited regulation; whether individuals Porter,
Scott and Hayes, the MCR supervisors, violated section 110(c) of
the Act. Alternately, further issues involve special findings of
significant and substantial ("S&S'') and unwarrantable failure.
Finally, if violations occurred, what penalties are appropriate.
In connection with this order, I find that a preponderance
of the substantial, reliable and probative evidence establishes
the following:
Findings of Fact

1. MCR is an underground bituminous coal mine located in
Pitkin County, Colorado.
(Tr. 10).
2. During an MSHA inspection on May 1, 1990, James Kirk, a
federal coal mine inspector, issued Order No. 3412700. At the
time he was accompanied by Don Rippy of MCR's safety department.
(Tr. 11, Ex. M-2).
3. The two men proceeded to the 103 longwall, an active
advancing mining section.
(Tr. 11).
4.
Exhibit M-14 shows the direction the coal would normally
move from the face to the stage loader and crusher.
(Tr. 13u
16)

0

5.
The 103 strike belt is a conveyor belt from the face
area that normally transports coal from the face outby to the
drive and dumps it onto the B-2 belt which moves it out of the
mine.
(Tr. 16 c 17) .

6.

Mr. Kirk estimated the conveyor belt measured 3,000 to
(Tr. 17, 18).

4pOOO feet from the drive area to the tailpiece.

7. Mr. Kirk saw accumulations of coal at the belt tailpiece, the stage loader area and up to the end of the conveyor
belt. Outby coal was compacted underneath the belt. The belt
rollers and belt were in contact with the coal.
(Tr. 18, 19).
8. Mr. Kirk marked the coal accumulations on Exhibit M-14
in orange. The accumulations, mostly compacted under the conveyor, ranged up to 12 inches high; the coal was dry.
(Tr. 19).

152

9. At the shark pump, located outby the drive area, there
were some 50-foot accumulations.
(Tr. 19-20).
·
10. There were accumulations between crosscut 10 and 11, as
well as at the 10 and 11 doors. The belt rollers and belt were
in contact with the coal.
(Tr. 21, 22).
11. At the number 9 door, outby there was a windrow of coal
approximately 260-foot long, up to 18 inches deep.
(Tr. 22).
12. It took the inspector approximately three to four hours
to travel from the tailpiece to the drive examining for accumulations.
(Tr. 22).
13. There was coal at number 6, 7 and 8 doors. The accumulations ranged at various heights. One section was 20 feet long,
another was 40 feet long. At the number 6 door the rollers were
in contact with the coal.
(Tr. 23).
14. The coal, beginning at the tailpiece and going outby,
was moist to extremely dry.
(Tr. 24).
15. The coal within the takeup area was pretty much dry.
From the takeup by the number 6 door out to the drive area there
were accumulations. As they approached the drive area, the
accumulations became very wet.
(Tr. 23, 24).
16. Mr. Kirk marked on Exhibit M-14 the "mostly dry" and
"wet" areas.
(Tr. 24, 25).
17. Accumulations were concentrated around the drive area of
the strike belt and the tailpiece of the B-2 belt.
(Tr. 25).
18. The accumulations by the tailpiece of the B-2 belt were
almost l
a slurry.
(Tr. 25, 26, 27).
19. The accumulations were mostly dry from the number 6 door
inby to the tailpiece of the conveyor.
(Tr. 24). Outby from the
number 6 door towards the belt drive area the accumulations were
moist or wet.
(Tr. 25).
20. There were a lot of accumulations ranging up to two feet
deep around the drive area of the strike belt and around the
tailpiece of the B-2 belt.
(Tr. 25).
21. Mr. Sam Salaz, the outby foreman, stated that occasionally the coal was so wet water would run off the belt when
the coal landed on it. Mr. Salaz stated it was extremely
difficult to maintain the area free of accumulations.
(Tr. 27}.
22. On May 1st Mr. Kirk did not see anyone cleaning up the
accumulations.
(Tr. 27).
153

23.

Fire is one of the hazards of coal accumulations.

(Tr.

2 8) •

24. The Dutch Creek Mine is a gassy mine subject to five-day
spot inspections.
(Tr. 28).
25. Potential ignition sources included the area where the
rollers rubbed on the coal as well as where the conveyor belt
rubbed the framework of the conveyor. MSHA also found one area
in the longwall that was not maintained. That area could also be
considered as an ignition source.
(Tr. 29}.
26. Accumulations could be ignited by frictional contact.
The amount of coal along the conveyor could be introduced into an
ignition causing a more severe ignition.
(Tr. 30).
27. Injuries from the described hazard could be serious and
possibly fatal.
(Tr. 30).
28. Prior to his inspection Mr. Kirk reviewed the mine file
and learned MCR was on the D series.
29.
In issuing the (d) (2) Order, Mr. Kirk considered the
dryness and the amount of accumulations as well as their length,
the area involved and the friction points.
(Tr. 32).
30.
shift.
31.

Normally the 103 longwall produced coal on the graveyard
(Tr. 32).
The drier the coal, the more likely it will burn.

(Tr.

34) .
32. There were electrical cables for the shark pump and the
normal electrical devices for the longwall. In addition, on May
1st there was a permissibility violation.
(Tr. 42).
33. Mr. Kirk identified the pre-shift, on shift daily examination referring to the 103 longwall.
(Tr. 43, Ex. M-11). The
examinationso as reported 9 listed accumulations on the 103 longwall from April 25, 1990 to May lu 1990.
(Tr. 43-52). The conditions were reported and on one occasion the report noted that
shoveling was undertaken.
(Tr. SOu 51).
34. In Mr. Kirk's opinion, the fire boss and the pre-shift
inspection noticed that there were accumulations on the 103 longwall belt at the drive and in-by. This was the area Mr. Kirk
cited.
(Tr. 52}.
Discussion and Further Findings

MCR states the principal issues are whether Inspector Kirk
properly issued the 104(d) (2) order since he failed to determine
154

the combustibility or ignitability of the Coal Basin Coal; further, Mr. Kirk failed to establish if there were ignition sources
in the area of the "accumulations." (MCR brief at 21, 23).
It is clear that there were accumulations along the 103
longwall strike belt. Inspector Kirk marked these accumulations
in orange on Exhibit M-14.
(The exhibit was received in evidence
to illustrate the inspector's testimony). As hereafter noted,
MCR agrees accumulations existed and the operator's evidence further identified the cause of the accumulations.
It is uncontroverted that Inspector Kirk did not test the
combustibility or ignitability of the coal accumulations. However, the regulation does not require that such a determination
be made.
In addition, the Commission has stated that 30 C.F.R.
§ 75.400 "is violated when an accumulation of combustible materials exists." Old Ben I, 1 FMSHRC 1954, at 1956. Further,
"[i]t is clear that those masses of combustible materials which
could cause or propagate a fire or explosion are what Congress
intended to proscribe" Old Ben Coal Co., 2 FMSHRC 2806, 2808
(October 1980) ("Old Ben II").
"Loose coal" is one of the combustibles prohibited by
30 C.F.R. § 75.400.
I agree that due to its low-oxygen, high-ash content MCR's
coal burns only with great difficulty.
(Reeves, Tr. 359, 411412, 471, 750). However, burning "with difficulty" is not a
factor considered by 30 c.F.R. § 75.400.
Ignition sources: The record establishes such sources. One
location was where the conveyor rollers rubbed against the coal
and also where the conveyor belt rubbed on the framework of the
conveyor"
Additional ignition sources could also include the
electrical cables required to run the conveyor, the impermissible
condition he cited as well as the electrical cables for the shark
pump. The conveyor itself could contribute as an ignition source
since it was noperating" when Mr. Kirk entered in the section.
(
, Tr. 28) but not continually as it would only "start and
stop.••
(Rippy, Tr. 508). No ignition sources could arise from
the mining of coal since production took place on the graveyard
shift before Mr. Kirk arrived on the premises. Mr. KL-:-k confirmed that the stage loader, the face conveyor and th~ shearing
machine were not running while he was in the mine.
(K. ,-k, Tr.
69) •

Ken Abbott, the 103 longwall foreman, told Mr. Kir~>: he
wanted to nrun coal" off the face.
I believe Mr. Kirk misinterpreted Mr. Abbott's statement to mean MCR was intending to
mine coal from the face.
(Kirk, Tr. 34). Actually, the foreman
was stating he wanted to run coal off the face chain conveyor.
When Mr. Abbott ran the face chain conveyor it would intersect

-

155

the 103 longwall strike belt in close proximity to the coal
accumulations.
MCR's principal contentions have been discussed.
However,
it is necessary to consider MCR's evidence as to whether a break
in the belt occurred during the regular production (graveyard)
shift for the 103 longwall.
Witnesses Reeves (Tr. 338), and Porter (Tr. 578, 580) were
confirmed by Mr. Kirk's notes of May 1st that "Belt had operated
on graveyard and had broken."
(Kirk, Tr. 66). Mr. Kirk made no
further inquiries and issued his order based on the assumption
that there had not been a belt break.
(Kirk, Tr. 89).
Mr. Kirk properly issued his order since there were accumulations in the section. The order as to MCR should be affirmed
since the Commission and various courts recognize that the Mine
Act (as well as its predecessor, the Coal Act) impose liability
without fault.
Asarco, Inc.-Northwestern Mining v. FMSHRC and
AMC, 8 FMSHRC 1632 (1986), 8GB F.2d 1195, 1197-98, lOth Cir.
1989i Western Fuels Utah, Inc. v. FMSHRC 870 F.2d 711, D.C.C.A.
1989; Bulk Transportation Services, 13 FMSHRC 1354, (September
1991).
However, evidence of the belt break will impinge on other
issues in .these cases and it is appropriate to enter the following additional:
Findings of Fact

35. on May 1, 1990, WILLIAM PORTER, an experienced miner,
arrived at work at 6:20 a.m. The lampman advised him that the
bel~ had broken.
Production had been shut down for 1 1/2 to 2
hours to repair the belt. Excluding clean-up timeu it normal
takes between two and four hours to resplice the 103 longwall
strike belt.
(Porter, Tr. 550, 553, 578).
36.
The strike belt had broken on the "C" shiftu a regular
production shift.
Porteru Tr. 578}.

37.
On March 1990u the 3,000 foot 103 longwall strike belt
was in poor condition with 117 previous splices.
The 42 inch

belt (doubled for both sides) was 6000 feet long.
555)

(Tr. 542 8

0

38.
If the belt breaks, it will scatter coal off on the
sides and dump it on the bottom belt.
(Tr. 544, 545).
39.
If the belt breaks, production is shut down.
(Tr. 549550). No cleanup can be started until the belt is spliced and
ready to run.
(Tr. 553).

156

40. Mr. Porter described in detail how the belt is spliced.
( Tr . 54 8-5 53 ) .
41.
The estimated load on the strike belt at any one time is
50 tons of coal.
(Scott, Tr. 642).
In his testimony Mr. Kirk opined that the strike belt conveyor had not broken but was spilling coal in its normal operations.
Further, the accumulations were scattered the entire
distance of the conveyor.
·
I am .not persuaded. MCR's witnesses Reeves and Porter
testified the belt had broken on the graveyard shift.
Further,
Mr. Kirk's own notes taken on May 1, 1990 state:
"Belt had
operated on graveyard and had broken."
(Tr. 66). Mr. Kirk's
testimony that the accumulations were scattered the entire
distance of the conveyor conflicts with his drawing (Ex. M-14)
placing the accu-mulations at five principal places.
It further
conflicts with other portioni 6f his testimony.
MCR established that the conveyor belt broke but as previously stated the defense cannot prevail.

103 Strike Belt Transfer Point (Drive Area)
The parties offered extensive evidence as to the coal
accumulations in the drive area. This area (See Exhibit M-14) is
where the 103 strike belt intersects the B-2 belt. The accumulations were described as being "like a slurry" and about two feet
deep.
As to the drive areap it is necessary to consider several
points of critical evidence.
I credit the testimony of MCR's geologist, Bruce Collins.
Mr. Collins with a mining degree in geology has done field work
at MCR.
• 514p 516). He identified a piece of carbonaceous
siltstone taken from the roof of the transfer point.
(Tr. 522).
After describing the siltstonef Mr. Collins indicated it is
vuvirtually incombustible. oo
(Tr o 524) o Further 1 when material
falls to the floor in flakes and become wet: its color turns
"absolutely black."
(Tr. 523)o
I find that Mr. Collins as a
geologist has more knowledge than the Secretary's witness as to
the rock composition of the material in the slurry. Although it
appeared to be coal at least a part of it was virtually incombustible siltstone.
(Tr. 514-530, Ex. R-22, R-23).
Additional critical uncontroverted evidence is that the
drive area, at the intersection of the belts, normally builds
some coal accumulations.
In fact, an MCR employee was grading
the area when Mr. Kirk was in the section.

157

In short, the material in the drive area and the slurry were
at best incombustible rock and some coal. The evidence fails to
convince the writer that the drive area material was combustible.
The Judge is aware of the testimony of MSHA Supervisor Lee
Smith to the effect (with Ex. M-12} that water can cause coal
mine fires to burn more intensely and therefore, water saturation
of coal does not inert it.
(Tr. 746-747). The evidence in M-12
applies to the explosibility and ignitability of coal dust, not
siltstone.
It is accordingly not persuasive to the issues involved in the drive area.
For the above reasons, that portion of the order citing the
drive area is stricken.
Significant and Substantial

MCR contends Mr. Kirk's ...order should not be designated as
"S&S."
A violation is properly designated as being S&S "if, based
on the particular facts surrounding the violation, there exists a
reasonable likelihood that the hazard contributed to will result
in an injury or illness of a reasonably serious nature." Cement
Division, National Gypsum Co., 3 FMSHRC 822, 825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the Commission explained:
In order to establish that a violation of a
mandatory standard is significant and substantial under National Gypsum the Secretary
must prove: (1) the underlying violation of a
mandatory safety standard; (2) a discrete
safety hazard -- that is, a measure of danger
to safety -- contributed to by the violation;
(3) a reasonable likelihood that the hazard
contributed to will result in an injury; and
4) a reasonable likelihood that the injury
question will be of a reasonably serious
nature.
See also Austin Power Co. v. Secretary, 861 F.2d 99, 103-04 (5th
Cir. 1988), aff'g, 9 FMSHRC 2015, 2021 (December 1987) (approving
Mathies criteria). The question of whether any specific violation is S&S must be based on the particular facts surrounding the
violation. Texasgulf, inc., 10 FMSHRC 498, 500-01 (April 1988};
Youghiogheny & Ohio Coal Co., 9 FMSHRC 2007, 2011-12 (December
1987).
On the S&S issue as to the ignitability of MCR's coal I
enter the following:

158

Findings ot Fact

42. Due to its low oxygen, high ash content MCR's coal burns
only with great difficulty and will not spontaneously combust.
(Reeves, Tr. 411-412).
43. MCR must add diesel oil to its coal, the fuel to keep
its coal-fired thermal dryers at the coal preparation plant
burning.
(Reeves, Tr. 410).
44. A major methane fire in the roof of the tailgate of the
211 advancing longwall section in the summer of 1990 failed to
ignite adjacent coal pillars.
(Reeves, Tr. 359).
45. The coal in the B-seam (1-Mine) contains 23.5 percent
volatile matter while the M-seam (2-Mine) contains 27 to 28
percent vqlatile matter.
(Reeves, Tr. 337).
"·~··

Mr. Kirk confirms MCR's evidence as to the ignitability of
the MCR coal. He testified that while the coal was in contact
with the conveyor belt at four places, he didn't recall any hot
areas. He also tested the friction points for heat.
{Tr. 76,
88). Mr. Kirk testified the usual scenario is that the more
friction the greater the heat. Thus, a smoldering fire then goes
to full fire.
{Tr. 98). However, Mr. Kirk agreed that if
contact fails to heat the coals and the contact remains minimal,
there would probably be no injury to an individual miner.
(Tr.
100). Mr. Kirk describes the friction in four places as "light
to heavy."
(Tr. 104).
The Judge is aware of the testimony of MSHA's Lee A. Smith.
He testified that at one point in his career at MCR he smelled
smokeo When he located its source he found a roller turning in
coal. Th
hot coal readily went out when he crushed it.
(Tr.
742,

743)

0

I am not persuaded by the described event that occurred at
some undisclosed time. The testimony weighs for naught since Mr.
Smith agreed he had not seen any fires at MCR.
Further, he did
not even know of any coal fires at MCR.
(Tr. 748, 750).
on the S&S issue, the record here does not satisfy paragraph
(3) of the Mathies formulation. Due to the lack of ignitability
of the loose coal I conclude there was not a reasonable likelihood that a fire would occur.
In support of her position the Secretary relies on Consolilidation Coal Corp. v. FMSHRC, 824 F.2d 1071 (D.C. Cir. 1987) and
Coal Mac, Inc., 13 FMSHRC 1600, 1601.
In Consolidation Coal Co., the appellate court affirmed the
Commission's presumption that the Secretary's respirable dust

159

regulation was S&S. In the instant case the Commission's precedent is set forth in the Mathies formulation.
In the second cited case the Secretary relies on Judge
Fauver's rationale dealing with "substantial possibility" rather
than "reasonable likelihood" as mandated in Mathies.
I declined
to follow Judge Fauver's reasoning in FMC Wyoming Corporation, 14
FMSHRC 14~2, 1497 (August 1992) and I adhere to that view.
The S&S allegations should be stricken.

unwarrantable Failure
"Unwarrantable failure" means "aggravated conduct constituting more than ordinary negligence, by a mine operator in
relation to a violation of the Act" Emery Mining Corporation
9 FMSHRC 1997, 2004 (December 1987); Youghiogheny & Ohio coal
Company, 9 FMSHRC 2007, 2010 (December 1987). An operator's
failure to correct a hazard 'about which it has knowledge, where
its conduct constitutes more than ordinary negligence can amount
to unwarrantable failure.
Secretary v. Quinland coals, Inc. 10
FMSHRC 705 (June 1988). While negligence is conduct that is
01
thoughtless", "inadvertent" or "inattentative" conduct constituting an unwarrantable failure is "not justifiable" or is
91
inexcusable".
The Secretary asserts unwarrantable failure is established
by MCR's adverse history. In the period beginning October 1,
1988 and ending March 18, 1992, MCR was cited 215 times for
violations of§ 75.400 (Ex. M-3). I agree that such a large
number of citations establish unwarrantable failure by MCR and
for that reason such allegations should be affirmed. Peabody
14 FMSHRC 1261 (August 1992).
The Secretary's additional reasons to assert unwarrantable
failure have been examined and found to be without merit.
civil Penalties
as to MCR
Section llO(i) of the Act mandates consideration of the
criteria to assessing appropriate civil penalties.
MCR is in Chapter 11 Bankruptcy (Case No. 92-11658 PAC,
District of Colorado). The penalty herein is appropriate
considering the company has virtually shut down at this time.
MCR is only a debtor-in-possession and is no longer mining
coal.
MCR's prior adverse history is not favorable:

from October

1, 1988 to March 18, 1992, the company paid 375 violations of a

160

total 1,407 violations.
{Ex. M-3). From May 1; 1988 to April
30, 1990, MCR paid 604 violations of 1,436 assessed.
{Ex. M-15).
The operator was negligent since its strike belt was in poor
condition.
However, the gravity of the violation was low since the
MCR's coal will not combust and does not readily burn.
The company is entitled to statutory good faith for prompt
abatement. The entire production crew was 1 1/2 to 2 hours into
the 4 hour resplicing job when Mr. Kirk arrived at the mine.
Cleanup cannot begin until the resplicing is accomplished.
The civil penalty of $400 hereby assessed in WEST 91-421 is
appropriate.

William M. Porter, employed by Mid-Continent Resources Inc.
In this case, the Secretary seeks a civil penalty and
charges Respondent, William M. Porter, the 103 longwall foreman,
with violating Section 110(c) of the Act in that he knowingly
authorized, ordered or carried out the violation of 30 C.F.R.
§ 75.400.
Section 110(c) of the Act provides:
(c) Whenever a corporate operator violates
a mandatory health or safety standard or
knowingly violates or fails or refuses to
comply with any order issued under this Act
or any order incorporated in a final decision
issued under this Act, except an order incorporated in a decision issued under subsection
(a) or section 105(c), any director, officer,
or agent of such corporation who knowingly
authorizedu orderedu or carried out such violation~ failure, or refusal shall be subject
to the same civil penalties, fines, and imprisonment that may be imposed upon a person
under subsection (a) and {d)o
It has been ruled that the word "knowingly" as used in this
section does not have any meaning of bad faith or evil purpose or
criminal intent.
Its meaning is rather that used in contract
law, where it means knowingly or having reason to know. A person
has reason to know when he has such informations that would lead
a person exercising reasonable care to acquire knowledge of the
fact in question or to infer its existence. United States v.
Sweet Briar, Inc., 92 F. Supp. 777,779 D.S.C. 1950, quoted

161

approvingly in Secretary v. Kenny Richardson, 3 FMSHRC 8 (1981),
affirmed, Richardson v. Secretary of Labor and FMSHRC, 689 F.2d
632 (6th Cir. 1982), cert denied, 461 U.S. 928 (1983).
As previously noted, the evidence establishes that the coal
accumulations were caused when the 103 strike belt broke. This
occurred on the shift before Mr. Porter carne to work. Accordingly, there is no evidence that Mr. Porter knowingly authorized,
ordered or carried out the violation of the regulation.
Case No. WEST 91-627 against William M. Porter should be
dismissed.
WEST 91-168, WEST 91-594 and WEST 91-626
I find that a preponderance of the substantial, reliable and
probative evidence establishes the following:

Findings of Fact

46. On May 29, 1990, FRANK D. CARVER, an experienced MSHA
underground coal mine inspector issued Order No. 3410351 under
Section 104(d) (2) of the Act. Mr. Carver has inspected MCR on an
almost daily basis from January 1988.
(Tr. 184-187).
47. When he was proceeding towards the face of the 211 longwall Mr. Carver saw coal and timbers in crosscut 18. The crosscut itself was 20 feet wide, 6 to 7 feet high and 40 to 50 feet
deep.
(Tr. 187, 188).
48. The crosscut was mostly full. Mr. Carver also found
coal dust, coal fires and float coal dust as well as lump coal.
The area was lightly salt and peppered.
(Tr. 188-189).
49.
Mr. Carver at hand-depth picked up hands full of the
material at different locations and measured the accumulations
a 6 foot wooden ruler.
(Tr. 189 7 237).

50.

Crosscut 18 was 300 feet from the face.

(Tr. 191) .

51. When Mr. Burham (MCR representative) was asked what this
was all about
merely shrugged, 11 more or less. 91
(Tr. 191).
52.
In the 211 longwall gassy section ignition sources included the power cables, and a non-permissible diesel.
(Tr. 193195) .
53. Float coal dust and coal dust fines relate to fire and
explosion ,hazards.
(Tr. 192).
54. Fire and explosion could cause death or serious injury.
(Tr. 193) .

162

55. Mr. Carver checked the preshift and on shift books and
except for May 28 through May 29, he was not alerted to the accumulations. Crosscut 18 should have been reported in the shift
book.
(Tr. 196).
56. Mr Carver knew there had been an order issued due to
coal accumulations at tailgate 211 on May 1.
(Tr. 200-201, Ex.
M-7)). He considered this factor when he issued the May 29
order.
(Tr. 201).
57. On May 29, 1990, MCR was on the (d) series that started
on April 20, 1990.
(Tr. 209, 210).
58. Mr. Carver did not see anyone cleaning up the accumulations in Crosscut 18.
(Tr. 214).
59. MCR was not mining when Mr. carver arrived in the section.
(Tr. 216).
60. Mr. Carver believed··the violation was S&S.
(Tr. 193} .
It was further due to the unwarrantable failure of MCR. Specifically, ~t was because of the (d) {1) citation on April 20, 1990
and the (d) (1) order May 1.
{Tr. 225).
61. When he issued his order on May 29, Mr. Carver was aware
of two prior orders for accumulations within the previous month.
(Tr. 251) .
62. Exhibit M-16 (first page) shows coal accumulation at
Crosscut 18, low side. The book recited the condition was
reported.
(Tr. 259).
63.
Tr

Q

Coal accumulations also shown for May 27 at Crosscut 18.

2 59-2 61) •

Discussion and Further Findings
MCR raises the combustibility and ignitability arguments it
raised
connection with the previous order.
Howeveru the facts are different. The record establishes
that at Crosscut 18 there was considerably more than loose coal.
Specificallyu the accumulations in Crosscut 18 included very dry
coal dustu coal fines and float coal dust. I credit Mr. Carver's
experience that these accumulations relate to fire and explosion
hazards which could cause death or serious injury. Mr. Carver
further identified ignition sources including power cables and a
non-permissible diesel. An additional ignition source would be
in Eimco used to move the power center on the Memorial Day
weekend.
(Baley, Tr. 155).

.,

163

It is true that MCR established by the credible evidence
that the power in the 211 longwall was shut down over the
Memorial Day weekend so the power center could be moved.
(Hayes,
Tr. 596).
In addition, MCR was scheduling a gearbox change for
the 211 longwall.
(Hayes, Tr. 587). While some immediate
ignition sources may have been without power other ignitions
sources were present. In addition, fires elsewhere in the mine
could have been propagated by the accumulations in Crosscut 18.
A dispute exists as to the composition of the accumulations
in crosscut 18. MCR asserts it was mostly rock from floor leave
within the crosscut and floor material stored there from the
power center move. MCR further cites the testimony of Bruce
Collins, MCR's geologist who testified in connection with the
previous order.
I am persuaded by Mr. carver's prompt action at Crosscut 18
as well as Mr. Buram's unresponsive reply at the same time and
place. Mr. Bur am in describi,ng the activity at Crosscut 18
stated "Dave [Carver) put his hands down and dug into it a little
bit and said the section was closed down" (Tr. 267). Mr. Carver
asked Mr. Buram what this was all about and he "got a shrug, more
or less, and he [Buram] didn't want to discuss it."
(Tr. 191).
Bruce Collins, MCR's geologist, testified as to the rock
material that accumulated at the 103 strike belt and the B-1 belt
intersect.
While he testified the 211 longwall was carbonaceous
siltstone (Tr. 527), he failed to indicate how these could be an
accumulation almost large enough to fill a single crosscut 20
feet wide and 6 to 7 feet high.
(Tr. 188). In addition, if the
area was not combustible MCR would hardly have dusted it; or
c:lightly salt and peppered it.~~
(Tr. 188).
John Reeves testified that he and his son toured the mine
over the Memorial Day weekend. He walked in the 211 headgate
roadway and observed that the crosscuts were badly heaved but he
did not notice any accumulation in Crosscut 18.
(Tr. 360).
Terrance Hayes also testified he did not see anything remarkable
in Crosscut 18 during the graveyard shift preceding Mr. Culver 1 s
order.
(Tr. 601).
Mr. Reeves and Mr. Hayes may simply have been unobservant as
to the contents of Crosscut 18.
I am persuaded by Mr. carver's testimony as to the
conditions in Crosscut 18.
Modification of Roof Control Plan

As a further defense in the 211 longwall MCR interposes
MSHA's modification of the operator's roof control plan.
(Ex.

164

R-11, R-12, R-13). The modification, in April 1990, approves the
lengthening and extension of two crosscuts to allow for advance
of the face.
MCR's defense is rejected.
It is apparent that MSHA's modifications in the roof control plan did not directly or implicitly
authorize MCR to violate 30 C.F.R. § 75.400.
Significant and Substantial

The formulation to be followed in determining whether a
violation is S&S is set forth in connection with the previous
order.
Following the Mathies formulation I conclude the Secretary
proved the underlying violation of 30 C.F.R. § 75.400. There was
a measure of danger contributed to by the violation. Mr. Carver
testified the lump coal, the float coal dust and the coal fines
relate to fire and explosion,ba;z:ard$.
{Tr. 188-193). MCR's
witness Burham conceded float coal dust is a hazard.
(Tr. 271,
282). The third factor of the Mathies formulation was established by the opinion of Mr. Carver.
{Tr. 193, 213). The propensities 'of a fire establish the final factor: A mine fire can
cause serious injuries.
For the foregoing reasons the S&S allegations should be
affirmed.
Unwarrantable Failure

For the reasons previously discussed in connection with
Order Noo 3412700 and as evidenced in Exhibit M-3 the special
findings of unwarrantable failure should be affirmed.

civil Penalties
MCR's financial status and prior history have been previousreviewed.
In connection with Crosscut 18 MCR was negligent. The accumulations were placed in Crosscut 18 because MCR was moving the
power center and it was necessary to make additional space for it
(Buram, Tr. 270; Baley, Tr. 155). At the time of the power
center move, most of the power and ignition sources had been disconnected.• MCR's did not properly schedule the move of its power
center. Better planning could have been to make room for the
power center and remove the accumulations from the mine before
moving the power center.
In short, I reject MCR's concept that
the accumulations were "in transit." The preshift and on-shift
reports in Exhibit M-16 indicate other~ise.

165

The gravity in connection with Crosscut 16 was high. The
ingredients involved were such that if a fire and explosion
occurred, serious injuries or fatalities could result.
MCR is entitled to statutory good faith as it rapidly abated
the violative conditions.
The civil penalty of $600 assessed in WEST 91-168 is appropriate.
Docket No. WEST 91-594
Thomas Scott, employed by Mid-continent Resources, Inc.

In this case the Secretary charges Respondent, Thomas Scott,
with violating Section 110(c) of the Act in that he knowingly
authorized, ordered or carried out the violation of 30 C.F.R.
§ 75.400.
The statutory mandate andthe case law are set forth in the
William M. Porter case, supra.
In connection with this case I find that a preponderance of
the substantial, reliable and probative evidence establishes the
following~

Findings of Fact

64.
In May 1990 Thomas Scott was the MCR underground mine
superintendent.
(Tr. 629-630).
65. On Friday night Mr. Scott told miner Mike Jerome that
the face was going to be shut down.
66. Over the Memorial Day weekend Mr. Scott was busy with
family matters. He also went fishing at Trappers Lake.
(Tr.
63 0)
0

67. When he returned home Monday evening he learned the 211
gearbox was not yet ready for installation.
{Tr. 633).
68. On Tuesday Mr. Scott got the "rundown" from Terry Hayesu
the graveyard foreman.
(Tr. 631).
69. When he got back to work Tuesday morning the surprise
waiting for him was that Dave Carver was underground. At
approximately 8:30 or so his phone rang and they said he had an
order for accumulations.
(Tr. 634).
70. Mr. Scott looked at Crosscut 18 after Mr. Carver issued
his order.

166

71. Mr. Scott didn't review the MCR books when he returned
to work.
(Tr. 649-650).
72. Mr. Scott went in after Mr. Carver issued his order. He
agreed there were accumulations to some degree in Crosscut 18 but
he didn't feel the accumulations were all coal.
(Tr. 645, 646).
73. ~r. Carver had issued an order about a month before May
29 for accumulations in the same crosscut. The accumulations
came about because the stamler had to be moved.
(Tr. 650}.

Discussion and Further Findings
If Mr. Scott had reviewed the books (Ex. M-16} he would have
found reports of coal accumulations at Crosscut 18 on the lowside. Those accumulations are reported for May 27 at 5:45a.m.,
2:14 p.m. and 5:10 a.m. Subsequent shifts are recorded as idle.
Since these conditions were reported to the company, Mr. Scott,
as mine foreman should have Rnown them.
Accordingly, the citation as to Thomas Scott should be
affirmed and a civil penalty assessed.

civil Penalty
Section 110{i) of the Mine Act mandates consideration of six
criteria to be considered in assessing civil penalties under the
Mine Act.
Criteria as to size, ability to continue in business and
prompt abatement do not appear to be relevent in this 110(c)
case.
As to the remaining criteria:
verse history.
known

Mr. Scott has no prior ad-

Mro Scott was negligent: As superintendent he should have
the accumulations in Crosscut 18.

The gravity of the violation was serious even though many of
the potential ignition sources were not operative.
The penalty of $200 assessed in the order of this decision
is appropriate.

Docket No. WEST 91-626
Terrance J. Hayes, employed by Mid-Continent Resources, Inc.
In this case the Secretary charges Respondent, Terrance J.
Hayes, with violating Section 110(c) of the Act in that he knowingly authorized, ordered or carried out the violation of 30
C.F.R. § 75.400.
167

The statutory mandate and the case law are set forth in the
William M. Porter case, supra.
In connection with this case I find that a preponderance of
the sUbstantial, reliable and probative evidence establishes the
following:
Findings of Fact

74. In May 1990 Mr. Hayes was the shift foreman on the C or
graveyard shift.
(Tr. 586).
75. Mr. Hayes was off the Memorial Day weekend.
and 28).
(Tr. 587).

(May 26, 27

76. He was not in touch with the Mine until he returned to
work at 11 o'clock at night on the C shift, Monday, May 28th.
{Tr. 587, 588).
77. Various bullgang work were performed during the weekend.
( Tr . 58 8 , 58 9 ) .
78. on the holiday weekend a power center move and a gearbox
change were scheduled.
(Tr. 589).
79. No one was present when Mr. Hayes entered the mine except Bruce Huntley who had been in charge of the power center
move.
(Tr. 595).
80. Mr. Ben Griego asked Mr. Hayes if he could kill the
power in the whole mine. Mr. Hayes agreed.
(Tr. 596).
81.
Those present worked on the power center move except two
men drilling the face.
(Tr. 596-597).

82. Mr. Hayes countersigned all of the books even though he
was not present at all times.
(Tr. 598-599).
83.
When Mr. Hayes saw there was an outstanding Q'ticket" on
the 211 tailgateu he directed that the area be dusted.
(Tr.
599) .

84. Mr. Hayes walked by the area to where the power center
was being moved. However, he didn't observe anything unusual nor
did he observe any coal accumulations.
(Tr. 601, 604).
85. The power center is 4 feet high by 16 feet long by 6
feet wide.
(Tr. 604).
86. There was something in the books referring to a coal
accumulation but the entry was before Mr. Hayes' shift.
(Tr.
605) .

168

87.

The whole area was white from dusting.

(Tr. 606) .

88. Mr. Hayes didn't look at the accumulation referred to by
Mr. Carver.
(Tr. 606).
89. Mr. carver wrote his order during the day of May 29th
for the accumulation in the Crosscut 18. Mr. Hayes first became
aware of the order when he came to work that night when he came
on at 1 o'clock.
(Tr. 614). This was the second shift after the
Memorial Day weekend.
(Tr. 618).
90. When he heard about the order Mr. Hayes went immediately
to the 211 longwall. They were removing the last bucket out of
Crosscut 18.
(Tr. 614) .
Discussion and Further Findings

Mr. Hayes was shift foreman on May 28 and on that day he
read and signed the on-shift books. The books clearly refer to
the accumulations in Crosscut-Is.
One of MCR's defenses is that the power center move and the
gear box changeover eliminated MCR's capacity to remove any
accumulations in Cross 18. Mr. Hayes should have known of these
circumstances.
Mr. Carver wrote his order on May 29th and it was not until
after Mr. Hayes learned of the order that he went to Crosscut 18.
The above uncontroverted facts show that Mr. Hayes knew or
should have known of the ac.cumulations yet he failed to take
remedial action.
The llO(c) case against Terrance Hayes should be affirmed
and a civil penalty should be assessed.
Civil Penalties

As previously noted the statutory criteria as to size,
ability to continue in business and prompt abatement do not
appear to be relevent in a llO(c) case.
As to the remaining criteria~
adverse history.

Mr. Hayes has no prior

Mr. Hayes was negligent; he read and signed the pre-shift
and on-shift reports and should have known of the accumulations
in Crosscut 18.
The gravity of the violation was serious but many of the
ignition sources were not operative.

169

The penalty of $200 assessed in the order of this decision
is appropriate.
For the foregoing reasons I enter the following:
ORDER

As to WEST 91-421, Order No. 3412700:
The allegations of significant and substantial are stricken.
Order No. 3412700 is affirmed.
A civil penalty of $400 is assessed against Mid-Continent
Resources, Inc.
II

As to WEST 91-627, William M. Porter, employed by MidContinent Resources, Inc.:
This case is dismissed.
III

WEST 91-168, Order No. 3410351:
Order No. 3410351 is affirmed and a civil penalty of $600 is
assessed against Mid-Continent Resourcesv Inc.

WEST 91-594, Thomas Scott, employed by Mid-Continent
Resources, Inc.
This petition is affirmed and a civil penalty of $200
assessed.

WEST 91-626, Terrance J. Hayes 1 employed by Mid-Continent
Resources, Inc.

170

This petition herein is affirmed and a civil penalty of $200
is assessed.

Judge

Distribution:
Margaret A. Miller, Esq., Office of the Solicitor, u.s. Department of Labor, 1585 Federal Office Building, 1961 Stout Street,
Denver, CO 80294
(Certified Mail)
Edward Mulhall, Jr., Esq., DELANEY & BALCOMB, P.C., P.O. Drawer
790, 818 Colorado Avenue, Glenwood Springs, co 81602
(Certified
Mail)

sh

171

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

. CONTEST PROCEEDING
.
. Docket No. PENN 92-502-R
. Order No. 3679001; 3/28/92
.. Robena Prep Plant
. Mine I.D. No. 36-04172

CONSOLIDATION COAL COMPANY,
Contestant
v.

0

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

0

DECISION
Appearances:

Daniel E. Rogers, Esq., Consolidation Coal
Company, Pittsburgh, Pennsylvania, for
Contestant;
Anthony G. O'Malley, Jr., Esq., Office of
the Solicitor, u.s. Department of Labor,
Philadelphia, Pennsylvania, for Respondent

Before~

Judge Melick

This case is before me upon the notice of contest filed
by the Consolidation Coal Company (Consol) to challenge a
control order issued by the Secretary of Labor under Section
103(k) of the Federal Mine Safety and Health Act of 1977,
30 U.S.C. Section 801 8 et seq., the "Act."
Section 103 (k) of the Act provides that uuin the event
accident occurring in a coal or other mineu an authorized representative of the Secretaryu when presentu may issue
such orders as he deems appropriate to insure the safety of
any person in the coal or other mine, and the operator of
such mine shall obtain the approval of such representative 9
in consultation with appropriate state representatives 0 when
feasible 0
any plan to recover any person in such mine or
to recover the coal or other mine or return affected areas
of such mine to normal. uu
The order at baru No. 3679001 0 issued March 28 9
1992 0 states as follows~
A structural failure occurred when the
600 ton coal surge bin between CC4 and
CCS belts fell from its support tearing
out the up-river side of the building
structure and severing 2,300 volt power
cables and beams supporting the building.
This order was issued verbally by

172

Robert w. Newhouse at 0100 hours on 3/28/92
to assure the safety of persons at the
Preparation Plant and to preserve evidence
until an examination or investigation can
be made to determine that this area is safe.
Only those persons selected from company
officials, state officials, the miners'
representatives and other persons who are
deemed by MSHA to have information relevant to
the investigation may enter the affected area.
There is no dispute that the Robena Prep Plant,
where the alleged accident occurred, was a "mine" within
the meaning of the Act. Consol argued however, through
a full day of evidentiary hearings, that the above order
was invalid in that no "accident" occurred within the
meaning of the Act. 1 The term "accident" is defined in
Section 3(k) of the Act as including "a mine explosion,
mine ignition, mine fire, or mine inundation, or injury
to, or death of, any person .... ·
·
Whether or not the admitted structural failure of
the Robena Prep Plant coal surge bin itself constituted
an "accident" within the meaning of Section 3(k) of the
Act, the evidence that a mine ignition and mine fire
occurred on March 27, 1992, cannot be disputed. This
evidence confirms the information received by the issuing
inspector on March 28, 1992, around 3:00a.m., upon which
he relied in issuing the Section 103(k) order at bar.
According to issuing MSHA Inspector William Wilson's
undisputed testimonyu when he appeared at the Robena
Prep Plant around 2:50 a.m.v on March 28u 1992, to investigate an 9uaccidentv uu he was told by Consol Safety Director
Jim Hunyady that the surge bin structure had failed and
that there had been a small fire which they put out quickly.
Bob Campbell, the mine safety committeeman, also confirmed
to Wilson that there had been some small fires following
the collapse
the coal surge bin. Campbell himself
recalled telling Inspector Wilson at this meeting, before
Wilson had issued his order, that there had been some fires
in the coal. Within this framework of undisputed evidence,
Wilson could reasonably have concluded that an "ignition"
and a 01 mine fire 11 had occurred and that the issuance of a
section 103(k) order was appropriate. Significantly, the
evidence developed after the order was issued fully

In its Post-Hearing brief Consol apparently
now concedes the issue. So that no question remains,
the issue is nevertheless discussed herein.

173

corroborates the information provided to Wilson when he
issued the order, and confirmed that his actions were
prudent and reasonable. These facts also clearly show
that he did not abuse his discretion or authority.
Riverman John Markatan testified at hearing that
around 9:00 or 9:30p.m. on March 27, 1992, after loading
a barge, and as he proceeded to the riverman's shanty
approximately 75 yards from the surge bin, he noticed a
sudden power loss followed by a loud 11 ripping 11 sound.
As he started toward the window of the shanty he heard
a loud muffled explosion, saw a bright yellow flash of
light and felt heat on his face.
He jumped to the
floor immediately. When he looked outside he saw that
the river bank and debris in the barges were on fire.
Flashes, sparks and fire were also coming out of the coal
bin. The fire was one foot or less in height and lasted
for about one and a half hours.
Wallace Wright, a river noat pilot for Consol, was
standing below the river tipple around 9:30 to 9:45 that
night when he suddenly looked up and saw a large fire
about 100 feet in height. There was fire in the bin
itself and two small fires in the coal.
Robert campbell, Chairman of the Mine Safety and
Health Committee, arrived at the plant shortly after
receiving a call about an explosion at the surge bin.
When he arrived there was a fire on the river side of
the bin with coal burning in several areas, including
an area in which he thought was an acetylene tank.
Consolus own witnessu Daniel Yancheku the Robena
Prep Plant Superintendentu also saw the coal fires
following the surge bin failure" When he arrived at the
plant around 11 o'clock that night the coal fires were
still burning in the coal spilled beneath the bin.
Finallyu the testimony of MSHAus specialist in the
investigation of fires and explosions, Steven Luzik,
provides convincing corroboration that an ignition of
coal had in fact occurred at the nexplosion" site. Luzik,
a graduate chemical engineer who is an MSHA supervisory
general engineer and former branch chief of its Industrial
Safety Division, testified that he investigated the site
on March 31, 1992, to determine whether a fire or explosion
had in fact occurred. His observations, documented in
photographs (see Gov't Exhibit Nos. 3.1, 3.2, and 3.3),
showed evidence of burned material, including partly
combusted coal dust. Comparing samples taken from the
unburned area of coal spillage with burned samples, the
MSHA laboratory performed proximate analysis and x-ray

174

spectrographic analysis test on the samples (Government
Exhibit No. 5). Luzik was able to conclude that what
appeared to have been burned coal had a high ash content
thereby indicating combustion. He further concluded
that both solid and dust coal particles had burned.
It was Luzik's overall opinion that, while there had not
been a large explosion, the collapse of the bin caused a
suspension of coal dust followed by the cable rupturing
causing an arc and ignition of the unconfined coal dust.
Within this framework of evidence, it is clear
beyond all doubt that indeed a mine ignition and mine
fire had occurred at the Robena Prep Plant on the evening
of March 27, 1992. It may be reasonably inferred from
Yanchek's testimony in conjunction with the undisputed
testimony of Campbell, Wright, and Markatan, that the
fires had continued burning from at least the time of the
"explosion" around 9:30 p.m. until after Yanchek arrived
at 11:00 p.m. Under the circumstances there was an
"accident" at the Robena Prep~.Plant within the meaning of
Section 103(k) as alleged.
Consol next makes the bald assertion that the issuance
of the 103(k) order was precluded because the area where
the surge bin collapsed had previously been "dangered off"
by mine management. This contention is however without any
legal support. The fact that management may have "dangered
off" an area, whatever that means, may certainly be considered
by the issuing inspector in his safety evaluations, but cannot
bar the issuance of a section 103(k) order.
In its post-hearing Brief, Consol, for the first time,
also claims that Inspector Wilson was not "present" within
the meaning of Section 103(k) when he issued the order at
baro Consol arguesp without any citation of authority, that
Wilsonus acknowledged presence at the mine was insufficient
and that he must be present precisely at the accident scene
itself when he issues such an order. It is a well-established
ruleu howeveru that a statute should not be construed in a
way that
foreign to common sense or its legislative purpose"
Consolidation Coal Co.v 14 FMSHRC 956 (1992); Clinchfield Coal
Co. 1 11 FMSHRC 2120 (1989).
If consolQs suggested interpretation of section 103(k)
were to prevail, then many control orders under that section
could not be issued simply because the Secretary's representative would have no access to the precise scene of an
accident, e.g., the site of an explosion in the depths of
an underground mine. Such a construction is both contrary
to legislative purpose and common sense and is accordingly

175

rejected. It is only required that the inspector issue the
103(k) order when present at the mine where the accident
occurred. See also 1 coal Law and Regulation § 10.08, Vish,
McGinley and Biddle.
Under all of the circumstances, the issuance of Order
No. 3679001 by Inspector Wilson in the early morning hours of
March 28, 1992, under Section 103(k) was reasonable and in
compliance with that section of the Act.
ORDER
Order No. 3679001 is
said order DISMISSED.

I

....

Gar~ Meli
AdmJ.nistr
703-756-6

ij

Distribution:

Daniel E. Rogers, Esq., Consolidation Coal Company,
1800 Washington Road, Pittsburgh, PA 15241-1421 (Certified
Mail)
Anthony Go O'Malley, Jrou Esq.u Office of the Solicitoru
UoSo Department of Laboru Room 14480 Gateway Building,
3535 Market Streetu Philadelphiau PA 19104 (Certified Mail}
/lh

176

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
(303) 844-5266/FAX (303) 844-5268

JAN 2 3 199?
SECRETARY OF LABOR, MSHA,
on behalf of
DANIEL L. BAKER,
Complainant,

...

v.

DISCRIMINATION PROCEEDING
Docket No. WEST 92-665-DM
WE MD-02-09
South Area Quarry

NEWMONT GOLD COMPANY,
Respondent,
ORDER-OF DISMISSAL·

Before:

Judge Morris

In the above case, the undersigned entered an order of
temporary reinstatement pursuant to Commission Rule 44, 29 C.F.R.
§ 2700.44.
Subsequently, a discrimination complaint was filed by Complainant and docketed with the Commission as WEST 92-654-DM.
Furtheru the case was assigned to Administrative Law Judge
Michael Ao Lasheru Jro
Accordinglyu the captioned case is DISMISSED without
prejudice to Complainant to proceed in WEST 92-654-DM.

~.

(/Ad;ini

Law Judge

Distribution:
Susan Lewald, Esq., Office of the Solicitor, u.s. Department of
Labor, 71 Stevenson Street, suite 1110, San Francisco, CA 941052999
Charles W. Newcom,
80202

Esq., 633 17th Street, Suite 3000, Denver,

ek
177

co

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1244 SPEER BOULEVARD #280
DENVER, CO 80204-3582
(303) 844-5266/FAX (303) 844-5268

JAN ~ 8 1993
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEST 92-210
A.C. No. 42-01697-03635

v.

Docket No. WEST 92-211
A.C. No. 42-01697-03636

C.W. MINING COMPANY,
Respondent

Bear Canyon No. 1
DECISION

Appearances:

Robert J. Murphy, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Petitioner;
Carl E. Kingston, Esq., Salt Lake City, Utah,
fpr Respondent.

Before:

Judge cetti

These cases are before me upon the petition for civil
penalty filed by the Secretary of Labor pursuant to Section
105(d) of the Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 801 et ~, the "Act," charging c.w. Mining Company
(CoW. Mining) with four "significant and substantial" (S&S)
v
ations of mandatory safety standards and six non S&S
regulatory standards found in 30 C.P.R. Part 75 entitled
wMandatory Safety Standards -Underground Coal Mines. 91
C.W. Mining filed a timely answer contesting the existence
of each of the alleged violations, the significant and substantial designation of the alleged violations and the appropriateness of the proposed penalties.
Federal coal mine inspector Donald F. Gibson was the only
witness called to testify for the Petitioner. Messrs. Kenneth
Defa, mine superintendent, Nathan Atwood, the mine production
supervisor and Ted Farmer, federal coal mine inspector were
called to testify by c.w. Mining.
stipulations
The parties stipulate to the following:

178

1. c.w. Mining Company is engaged in mining and selling of
bituminous coal in the United States and its mining operations
affect interstate commerce.
2. c.w. Mining Company is the owner and operator of Bear
Canyon No. 1 Mine, MSHA I.D. No. 42-01697 an underground coal
mine.
3. c.w. Mining Company is subject to the jurisdiction of
the Federal Mine Safety and Health Act of 1977, 30 u.s.c. S§ 801
("the Act").
4.
matter.

The Administrative Law Judge has jurisdiction in this

5. The subject citations and orders were properly served by
duly authorized representatives of the Secretary upon agents of
c.w. Mining Company on the dates and places stated therein, and
may be admitted into evidence_tor ~he purpose of establishing
their issuance, and not for the truthfulness or relevancy of any
statements asserted therein.
6. The exhibits to be offered by c.w. Mining Company and
the Secretary are stipulated to be authentic but no stipulation
is made as to their relevance or the truth of the matters
asserted therein.
7. The proposed penalty will not affect C.W. Mining
Company's ability to continue business.
8.

C.Wo Mining Company is a medium size mine operator with

551f084 tons of production in 1990.

9. The certified copy of the MSHA Assessed Violations
History accurately reflects the history of this mine for the two
years prior to the date of the citation.
Docket No. WEST 92-210
Citation Nos. 3582644, 3582646 and 3582650 VACATED
This docket consists of seven citations based upon Inspector
Gibson 1 s inspection of the mine on July 18v 1991o At the hearing
the parties on the record advised that because of insufficient
evidence, the Secretary was vacating three of the seven citations
in Docket No. WEST 92-210. The vacated citations are Citation
Nos. 3582644, 3582646 and 3582650. The proposed penalties for
those alleged violations are also vacated.

179

Citation Nos. 3582540, 3582645 and 3582579 AFFIRMED

c.w. Mining has accepted and withdraws its contest with respect
to three of the remaining four citations. Consequently Citation
Nos. 3582540, 3582645 and 3582579 are affirmed.
on consideration of the statutory criteria in section 110(i)
of the Act, I find the appropriate penalty for each of these violations is the secretary's proposed penalties which are respectively $20, $20 and $192.
The remaining citation in this docket, Citation No. 3582643,
was vigorously contested and is discussed below.
Citation No. 3582643

Federal coal mine inspector Donald E. Gibson inspected the
Bear Canyon Mine on July 18, 1991. Based upon this inspection,
Mr. Gibson issued Citation No~ 3582643 charging the operator of
the mine with a 104(a) non S&S violation of 30 C.F.R. § 75.11034(a) (1) for the operator's failure to have a "heat type fire
sensor located at the end of the belt flight."
The citation describes the violation as follows:
The heat type fire sensors being used on
the 2nd East South conveyor belt was not
located at the end of the belt flight.
The sensor was located at cross cut 27 and
the tail piece (end of the belt flight) was
located at cross cut 29, approximately 160170 feet inby the sensoro
There was no one observed advancing the
heat sensor when condition was observed.
The sensor appeared to be functioningo
The belt was suspended from the mine roof
and was not observed rubbing against oily
material.
The relevant safety regulations 30 C.F.R. §§ 75.1103-4(a) (1)
and 75ol103-4 provide for the minimum installation requirements
for automatic fire sensor and warning devices for each belt unit
operated by a belt drive. The relevant regulations read as
follows:

180

§

75.1103-4 Automatic fire sensor and.
warning device systems; installation;
minimum requirements.

(a) Automatic fire sensor and warning
device systems shall provide identification
of fire·within each belt flight (each belt
unit operated by a belt drive).
(1) Where used, sensors responding to
temperature rise at a point (point-type
sensors} shall be located at or above the
'elevation of the top belt, and installed at
the beginning and end of each belt flight
(tail-piece) , at the belt drive, and in
increments along each belt flight so that the
maximum distance between sensors does not
exceed 125 feet, except as provided in
paragraph (a) ( 3) o£ this section.

* * * * *
(3) When the distance from the tail-piece
(end of the belt flight) at loading points to
the first outby sensor reaches 125 feet when
point-type sensors are used, such sensors
shall be installed and put in operation
within 24 production shift hours after the
distance of 125 feet is reached • . . . •
The Secretary's position is that the regulation requires
that a sensor responding to temperature (point type sensor) must
be
place over the end (tailpiece) of the belt flight at all
times when the belt is in service. Under the Secretary's interpretation ·and enforcement of the regulation after the belt is
moved (extended) the operator must install a heat sensor over the
tailpiece before the belt is operated and cannot, as the operator contends 9 legally wait and install the sensor over the tailpiece later, within 24 production shift hours. It is undisputed
this case that less than 24 production hours had expired
since the belt (including its tailpiece) had been extended inby
over 160 feet past the last sensor.
The secretary presented evidence that it has interpreted and
enforced the regulation in this manner since 1969.
Under the Secretary's interpretation of the regulation the
exception set forth in paragraph (a) (3) of 30 C.F.R. S 75.11034(a) (3) that allows sensor to be installed within 24 production
hours, applies only to those sensors that must be installed in
increments not to exceed 75 feet along each belt flight (belt
haulageway) and not to the sensor that must be installed at the

181

beginning and end of each belt flight. Thus the Secretary's
counsel in the post-hearing brief states the Secretary's position
as follows:
It is necessary to carefully examine the
wording of both the regulation and its
exception to understand why the heat-type
sensor must be placed over the tailpiece
after the belt move and not some 24 production shift hours later as c.w. Mining
contends. Section 75.1103-4(a)(1) requires
that sensors responding to heat be located as
follows:
(a) at or above the elevation of the top
belt, and
(b)

installed at the beginning, and

(c) end (tail piece) of each belt flight,
(d) at the belt drive, and
(e) in increments along each belt
flight .•• not to exceed 125 feet.
, Sensors are to be located over the top of
the belt and at the beginning (belt discharge
roller) and end (belt tail piece) of the belt
flight and at 125 feet maximum spacings along
the length of the belt flight.
It is abundantly clear that sensors are required at the
beginning and end of the belt prior to
putting the belt in service. Section
75o1103-4(a) (3) allows an Operator some 24
production shift hours for the sensor to be
installed over the belt when the distance
from the tail piece at the loading points to
the first outby sensor (i.e. 1 the sensor over
the top of the belt) not the sensor at the
end of the belt flight as per Section (a) (1)
reaches 125 feet. As Inspector Gibson noted
MSHA has enforced the regulation in this
manner since 1969.
(TR-26). See also
Exhibit G-4. Inspector Gibson and at least
one other inspector have informed Ken Defa,
Mine Superintendent, previously that the
sensor had to be placed over the tail piece
immediately after a belt move. (TR-35).
It is the operator's position that the last phrase of

182

subsection (a) (1) "except as provided in paragraph (a) (3) of this
section," applies to each clause of subsection (a) (1) joined by
conjunctive commas and the word "and." The operator contends
that had the drafters intended to limit the exception in (a) (3)
to sensors installed in increments along the belt flight, they
would have put a period after the clause "at the belt drive" and
begun a new sentence, thus:
Sensors shall also be located in increments
along each belt flight so that the maximum
distance between sensors does not exceed 125
feet, except as provided in paragraph (a) (3)
of this section.

conclusion and Rationale
I concur and uphold the Secretary's interpretation that the
regulation requires that a sensor must be located over the end of
the belt flight (tail piece) as soon as the belt begins to
operate.
It is clear from a reading of the relevant standards that
the purpose of the automatic fire sensor system is to give warning automatically when a fire occurs on or near the belt that
will result in rapid location of the fire (§ 75.1103-1). The
specific regulation in question must be construed in the light of
its underlying purpose - the protection of miners working underground.
It is well established that the Mine Act and the standards
promulgated thereunder are to be interpreted to ensure, insofar
as possible, safe and healthful working conditions for miners.
Westmoreland Coal Co. v. Federal Mine Safety and Health Review
Commission, 606 F2d 417 1 419-20 (4th Cir. 1979); Old Ben Coal
, 1 FMSHRC 1954 1 1957-58 (December 1979). Section 75.11034(a) (1), like most coal mine safety standards, is aimed at the
elimination of potential dangers before they become present
dangers.
The regulation in question, therefore, should be construed
a manner that is consonant with the fundamental protective
ends of the Mine Act as set forth in section 2 of the Mine Act.
See 30 U.S.C. § 801(a), (d) and (e).
Logically the appropriate function of an exception in a
regulation is to make certain the specific exception or exceptions to its general provisions. It is generally accepted that
the exception be construed strictly and all reasonable doubts be
resolved in favor of the general rule and against the exception.
In this case if the construction urged by the operator is
followed, the exception set forth in paragraph (a) (3) of the

183

section allowing installation "within 24 production shift hours"
would become the general rule rather than an exception to the
general provision of the regulation.
Furthermore it is well established courts accord great deference to an agency's construction of regulations which it has
drafted and continues to administer. Udall v. Tallman, 380 u.s.
1 (1965); Sec. of Labor v. Western Fuels-Utah, Inc. 900 F.2d 318
(D.C. Cir. 1990); Secretary of Labor v. Western Fuels-Utah, Inc.,
900 F2d 318 (D.C. Cir. 1990}. To uphold the agency's interpretation, a court need not find the agency's interpretation to be the
only or the most reasonable one. City of Aurora v. Hunt, 749 F2d
1457, 1462 (lOth Cir. 1984). "A regulation must be interpreted
so as to harmonize with and further and not conflict with the
objective of the statute it implements." Emery Mining Corp. v.
Secretary of Labor (MSHA), 744 F2d 1411, 1414 (lOth Cir. 1~984);
(quoting, Trustees of Indiana University v. United States, 618
F.2d 736 (1980).
Penalty
This difference of interpretation of the regulation in this
case may be due to the somewhat imprecise draftmanship of the
regulation. With this in mind I find on considering the statutory criteria in section 110(i) of the Act that the $20 penalty
proposed by the Secretary is the appropriate civil penalty for
this non S&S violation.
Docket No. WEST 92-211
Citation Noo 3582543 VACATED
docket consists of three citations. The Secretary has
moved to vacate one of the citationsu Citation No. 3582543u on
the grounds there was insufficient evidence to proceed. The
motion was granted. The citation and its related proposed
penalty are vacated.
The two remaining citations in this docket were vigorously
tried. Both of these citations allege a significant and substantial (S&S) violation of 30 C.F.R. § 75.202(a). This safety
regulation provides as follows~
The roof, face and ribs of areas where
persons work or travel shall be supported or
otherwise controlled to protect persons from
hazards related to falls of the roof, face or
ribs and coal or rock bursts.
The two citations alleging a violation of this safety
standard are discussed below.

184

citation No. 3582544

This .citation alleges a violation of the mandatory safety
standard 30 C.F.R. § 75.202(a) quoted above.
The citation in question, Citation No. 3582544, under item 8
condition or practice, reads as follows:
The mine roof was not adequately supported
or otherwise controlled to protect persons
from the hazards related to falls of roof in
the 3rd West Section. There was a slip
located in the crosscut between the #1 and #2
entry. Loose rocks were observed in the
slip. These rocks were scaled down and
measured 24-30 inches long x 4-16 inches wide
x 1-1/2 inches thick. Another rock measured
24-30 inches long x 18-22 inches wide x 2-3
inches thick. These rocks were located over
the roadway.
In this condition (it) poses
the hazard of injury related to falling
materials.
Inspector Donald Gibson issued this citation on September 24, 1991 after his spot inspection (CAA) of certain portions
of the mine.
Inspector Gibson testified that in the 3rd West
Section between the No. 1 and No. 2 entry he observed a "slip"
which he defined as a separation from the immediate roof.
Inspector Gibson testified there were loose rocks in the
slip. At Mr. Gibson's request, Mr. Defa, the mine superintendentf scaled down the rocks with a pry bar. After the rocks were
scaled downff Mr. Gibson measured the rocks and obtained the measurements set forth in his citation quoted above.
Inspector
Gibson described the slip as approximately 10 to 12 feet long
(Tr. 52) and on cross-examination as 8 feet wide and 2 feet long.
(Tr. 71).
He stated that the bulk of the slip was over the
middle of the entry. There was conflicting testimony as to the
time required for Mr. Defa to scale down the rocks. Mr. Defa
said it took him one half hour of vigorous prying to scale down
the rocks.
Inspector Gibson stated that it took Mr. Defa only
about 10 minutes to scale the rocks down.
roof.

There was also conflicting evidence as to the height of the
Mr. Gibson testified as follows:
"it runs in my mind that the mining height
·or the height of the coal seam was six feet,
seven feet high."
(Tr. 55). Later on cross
examination when asked again the height of
the roof he testified "Well, I think I've
stated between seven feet and eight feet.
I

185

didn't measure it.
(Tr. 65) .

I don't know exactly."

Mr. Defa, the mine superintendent, testified in a positive
manner that the roof in the area in question was exactly 5 feet 8
inches high. He measured the height on the day of inspection and
again just the day before he testified at the hearing.
Mr. Defa also testified that he saw a crack but did not see
any slip. He stated that in the area in question there was a
"laminated roof strata" which was roof bolted to hold the layers
of rock strata together. The crack was between two layers of
rock strata.
Mr. Atwood, the mine production supervisor, testified that
when he observed the roof the day before the citation was issued,
the roof was fully bolted and adequately supported in the area
cited and that the height of the roof in that area was five feet
8 inches high.
Another federal coal mine inspector, Ted Farmer, was conducting a regular full AAA inspection of the mine during the
time, as well as before and after Inspector Gibson's spot
inspection of the mine.
Inspector Farmer's AAA inspection
included the roof and ribs in the area spot-checked by Gibson.
Inspector Farmer testified that he had inspected the roof area in
question a week or two before Mr. Gibson arrived and that he did
not issue any roof or rib control citation because he did not
observe any roof or rib hazard.
On evaluation of the testimony of each of the witnesses I
find that Inspector Gibson did observe some loose rock in the
roof in the cited area in violation of the cited standard.
I am
satisfied .from Mr. Defavs testimony that the roof in the cited
area was five feet eight inches high, that he had to duck down to
get into the area, and that he had to work vigorously with his
scaling bar to bring the disputed rock down.
Under these circumstances; summarized above, I find that
there was a non S&S violation of 30 C.F.R. § 75.202(a) rather
than a S&S violation. The evidence presented did not establish
an S&S violation because the preponderance of the evidence did
not prove a reasonable likelihood that the hazard contributed to
would result in reasonably serious injury.
Considering that statutory criteria in section llO(i) of the
Act I find the appropriate penalty for this 104(a) non S&S violation under the facts established at hearing is $80.

186

Citation No. 3582545
Based upon his spot roof inspection of September 24, 1991
Inspector Gibson issued a second citation alleging a S&S violation of 30 C.F.R. S 75.202(a). Citation No. 3582545 reads as
follows:
The roof was not being supported or otherwise
controlled to protect persons from hazards
related to falls from roof in the return
entry on the 3rd West Section beginning 80
feet outby crosscut 16, the left rib was
taking weight, (rib cutter) causing the rib
to spall. The roof was tested, and when
sounded was found to be drummy and cracked.
The loose drummy roof was measured to be 6
feet wide and 18 feet long. This area was in
the designated escapeway. The area was not
barricaded to imped·e travel. Piec~s of the
mine roof were observed to have fallen onto
'the mine floor.
It measured 20 inches wide
times 40 inches long times 1 to 2 inches
thick. This condition poses the hazard of
persons being struck by falling material.
Inspector Gibson testified as to his observations of the
roof in the cited area as set forth in the citation quoted above.
He stated the roof was 6 to 6 1/2 feet high at this location and
the roof was supported by bolting. The area first inby this
location had already fallen and the operator had cribbed it off.
The weekly examiner or anyone he might bring in to fix a faulty
condition would be exposed. The area in question was not a primary entryway or exit. It was the secondary or alternate escapeway.
On cross-examination Mr. Gibson testified that the roof area
in question was roof bolted on five foot centers or better and
some roof material had fallen between the last row of bolts and
the rib and had fallen on the floor next to the rib.
Mr. Defa testified the section in question was an inactive
section. He was with Inspector Gibson during his inspection. He
pointed out to Mr. Gibson that he "couldn't see a violation
there, that the roof was bolted and there was no loose rock between the rib and the bolts." He also testified that since setting the timber to abate the alleged violation over oneyear ag-o
the timbers are taking no weight, no material has had to be
barred down and none has fallen.
Federal coal mine inspector Donald Farmer testified that he
inspected the roof and ribs of the area in question during his
regular AAA inspection a week or two before Inspector Gibson's

187

spot inspection. Inspector Farmer testified that he did not see
any conditions to cite. The day after Mr. Gibson issued the
citation, Inspector Farmer again inspected the area to abate Mr.
Gibson's citation. Inspector Farmer testified that at neither
inspection did he see any rock or material that had fallen onto
the roadway. He did see some material that had fallen on the
floor next to the rib. It was not in an area "where you normally
expect people to walk." The section was idle. However, he would
expect the weekly examiner to walk through this area during their
weekly inspection.
Inspector Farmer further testified that he carefully inspected the cited area of the roof and stated "as I looked at it
and observed and abated the citation, I couldn't see where it
would have been an S&S citation." Inspector Farmer testified
that had he seen the rib cutter described in the citation he
would have issued a citation but he "couldn't see that it was S&S
citation."
I credit Inspector Farmer's testimony and concur in h
and opinion that the violation was not S&S.

evaluatio~

Considering the statutory criteria in section 110(a)
of the Act I find the appropriate penalty for this non S&S
violation is $80.
ORDER
1. Citation Nos. 3582544 and 3582545 are modified to delete
the "significant and substantial" designation and, as modified,
the citations are AFFIRMED.
2.

Citation Nos. 3582643, 3582540 1 3582645 and 3582579 are

AFFIRMED.

3.
Citation Nos. 3582644, 3582646, 3582650 and 3582543 are
VACATED.
4.

Co~o

MINING SHALL PAY to the Secretary of Labor a civil
the sum of $412 within 30 days of the date of
for the violations found herein.

st F. Cetti
1nistrative Law Judge
Distribution:
Robert J. Murphy, Esq., Office of the Solicitor, u.s. Department
of Labor, 1585 Federal Office Building, 1961 Stout Street,
Denver, CO 80294
(Certified Mail)
Carl E. Kingston, Esq., 3212 South State Street, Post Off
15809, Salt Lake City, UT 84115 (Certified Mail)
188

Box

ADMINISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

DEC 211992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEVA 92-1282
A.C. No. 46-01266-03670

v.
No. 1 Mine
LAUREL COAL CORPORATION,
Respondent
LAUREL COAL CORPORATION,
Contestant

CONTEST PROCEEDINGS

v.

Docket No. WEVA 91-346-R
Order No. 3751481; 3/13/91

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. WEVA 91-347-R
Citation No. 3751482; 3/13/91
Docket No. WEVA 91-348-R
Citation No. 3751483; 3/13/91
Docket No. WEVA 91-349-R
Citation No. 3751484; 3/13/91
No 1 Mine
I.D. No. 46-01266

ORDER GRANTING LIMITED CONTINUANCE
On October 26, 1992, hearings were scheduled in the
captioned cases to commence on January 12, 1993, upon mutual
agreement of counsel. On November 30, 1992, the Secretary
of Labor filed a motion for continuance stating as grounds
therefore, the following:
1.
The above case involves three citations
issued by r1SHA Inspector James E. Davis and MSHA
Inspector Herbert McKinney for violations resulting
in a fatal roof fall.
The roof fall in question
was investigated by and the Accident Investigation
Report authored by Investigator James E. Davis.
For this reason, the testimony of Investigator Davis
is extremely important to the Secretary's case.
·

189

2.
Investigator Davis has recently become
involved in a criminal matter, however, and as a
result, is presently on suspension and unable to
participate in any phase of the present MSHA case.
The hearing in the criminal matter is presently ,
scheduled for January 20, 1993.
3.
There are important enforcement goals at
issue in the instant proceeding due to the fatal
roof fall accident involved and the $75,000.00
civil penalty assessment which has been proposed.
4.
Under these circumstances, the Secretary
contends that the interests of justice require that
the January 12, 1993, hearing date in this case be
continued until Investigator Davis' criminal matter
has been resolved.
Subsequently, in a conference call with both counsel
and the undersigned, the Secretary was directed to supplement her motion to detail in writing her specific reasons
for seeking a continuance and the specific length of time
requested for said continuance. It was noted in that
conference call, however, that additional criminal charges
had been brought against the same MSHA investigator, and
that the charges related to his official conduct as an
MSHA employee. Thereafter, the Secretary filed a second
motion for continuance stating only as follows:
Now comes the Secretary of Labor (Secretary)
by her undersigned attorneys and for the reasons
set forth in the Secretary's f
Motion for

Continuance, moves that the January 12, 1993 hearing
in the above-re
case be continued
nine months or until the criminal proceeding
involving MSHA Inspector James E. Davis is resolved
at the trial level, whichever occurs first.
in a response
December 9, 1992, Laurel Coal
Corporation (Laurel), while opposing a continuance for nine
months, agreed to a continuance of "approximately three weeks. 11
As grounds for its opposition
a nine month continuance,
Laurel stated as follows:
Laurel Coal Corporation received the
Secretary of Labor's Second Motion for Continuance
in the captioned matter and wishes to register an
objection. The roof fall accident at issue in
this proceeding occurred over 21 months ago, on
March 8, 1991. MSHA conducted an elaborate
investigation at that time and prepared an investigative report which is available to all parties.

190

The basis of the Secretary's Motion is that
MSHA Investigator James E. Davis is involved in a
criminal proceeding and is unavailable to participate in a hearing for at least nine months. The
Investigative Report indicates that MSHA employees
John W.H. Baugh, Herbert McKinney, Ricky W. Boggs
and Eddie White also participated in the investigation.
Although Mr. Davis is indeed unavailable, there are
four other MSHA investigators that have first hand
knowledge of the roof fall fatality at issue and are
available for testimony.
The Secretary's Motion will also cause prejudice
to Laurel Coal Corporation. The proposed assessments
in this proceeding total $75,000 and this has caused
substantial anxiety and potential hardship to the
owners and officers of the Company. In addition, a
continuance of nine months will lessen the recollections of the parties 'involved in this factually
intensive case.
Laurel Coal answered all of the Secretary's
discovery in November and has scheduled depositions
for January 13-15, 1993. Our client very much
wants to resolve this matter and respectfully
requests that the Court deny the Secretary's motion.
Laurel will agree, however, to a continuance of the
January 12, 1993 hearing date for approximately
three weeks. This concession is based solely upon
our inability to conduct pre-trial discovery due
to the uncertain status of Mro Daviso Thank you
for your consideration"
Nowhere in the Secretary's motions does she state
why the potentially unavailable witness is essential to
her case. Based on prior experience, it would appear
that an after-the-fact investigator, who has no firsthand
information as to the occurrence, would be of only marginal
value to the case in any evento It is not represented that
he has any firsthand information regarding matters at issue.
In addition, there is a serious question whether the current
criminal proceedings pending against the investigator would
be concluded in nine months. Aside from postponements,
such proceedings could very well continue for years in the
appellate process. On the other hand, as noted by Laurel,
the accident giving rise to the instant cases occurred over
21 months ago and further delays could indeed result in
legal prejudice. I note however that Laurel has agreed to
a continuance of approximately three weeks.

191

Under the circumstances and considering that the
trial schedule of the undersigned is already full through
the second week of March 1993, I will grant a limited continuance to March 16, 1993. Accordingly, hearings in the
captioned cases will now commence at 9:00 a.m. on March 16,
1993, in Charleston, West Virginia. The prehearing
requirements must now be met on or before February
, 1993.

Gary Meli
Administr
703-756-6
Distribution:
Pamela s. Silverman, Esq., Office of the Solicitor,
u.s. Department of Labor, 4015 Wilson Boulevard, Room 516,
Arlington, VA 22203 (Certified Mail)
David Hardy, Esq., Jackson and Kelly, P.O. Box 553,
Charleston, WV 25322 (Certified Mail)
/lh

192

